Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 1 of 185 Page ID #:55




              EXHIBIT F
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 2 of 185 Page ID #:56




              IN THE HIGH COURT OF DELHI AT NEW DELHI
               (ORDINARY ORIGINAL CIVIL JURISDICTION)
                        C.S. {OS) No. OF 2020
     IN THE MATTER OF:
     Daniel Snyder, Through his SPA Holder                     ... Plaintiff
                                      Versus
     Eleven Internet Services LLP & Ors.                     . ... Defendants
                                 MASTER INDEX
      S. NO.                 PARTICULARS                     PAGES       C.FEE

         I.    Index-I                                         J.
        2.     Opening Sheet                                 2..-3
        3.     Urgent Application
                                                               Lt
        4.    Notice of Motion
                                                               5'
        5.    Court Fee of Rs.                                 b
        6.    Memo of Parties                                :}--df
        7.    Synopsis & List of dates                   i0-11,
        8.    Suit for Permanent Injunctions and Damages
              with supporting affidavit                  1~ -51,
        9.    Index-II                                     1
        10.   Application under Order 39 Rule 1 and 2 Read
              with Section 151 of the Code of Civil 2. .. 22.
              Procedure alongwith Affidavit

        11.   Application under Section 151 of the Code of
              Civil Procedure alongwith Affidavit
                                                             2.3-2}

       12.    Application under Section 151 of the Code of
              Civil Procedure seeking exemption from filing lt-31
              attested affidavits
       13.    Application under Section 149 CPC read with
              Section 151 CPC seeking extension of time to
                                                            32.-3,
                                              .
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 3 of 185 Page ID #:57




                file court fee

         14.    Index-III                                          J_
         15.    Vakalatnama on behalf of Plaintiff               2-3
                                      INDEX-IV
                               LIST OF DOCUMENTS
SI.      Details         of Documen Original     Mode       of Linc   of Page
No.      Parties         of ts       in or photo execution/is Custody    No.
         Documents (s)      Power/Po copies or suance       of
                            ssession,   office   Report
                            Control,    copies
                            Custody
                            of
         List            of N.A.        N.A.     N.A.          N.A.
         documents filed
         with the Plaint
                                                                                    i .. '
   I.   Copy of SPA Plaintiff              Photocopy Record      of Sent       by
        dated 05.08.2020                             the Plaintiff Plaintiff to
        in favour of Col.                                           Plaintiff's     ;J-.,. 8
        (Retd.) Bhushan                                             Counsel
        Lal executed by
        the Plaintiff

   2.   Copy of internet      Online    Internet      Third Party Downloade
        printouts from the    record of Printout      Website     d      from
        website               Defendant                           third party
        https://meaww.co      No.     2                           website           9. . , D
        111/washington-       website
        redskins-owner-
        dan-snyder-to-
        step-down-owing-
        to-sex-trafficking-
        allegations-fan-
        reactions showing
        news article
        published on the               I
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 4 of 185 Page ID #:58




          Defendant No. 2
          website                                               .

     3.   Copy of internet       Online    Internet   Third Party Downloade
          printouts from the     Record of Printout   Website     d     from
          website                Third                            Third Party
          https ://meaww.co      Party                            Website
          m/washington-          Website
          rcdskins-dan-
          snyder-jeffrey-
                                                                                iip !2-
          epstein-sexual-
          harrasment-sex-
          trafficking-
          scandal-name-
          change showing
          news         article
          published on the
          Defendant No. 2                                                         -
          website.
     4.   Copies of internet     Online    Internet   Third Party Downloade
          printouts from the     Record of Printout   Website     d     from
          website of The         Third                            Third Party
          Washingtonian at       Party                            Website
          the           URL      Website
          washingtonian.co                                                      11<~0
          m/2006/09/0 I /the
          -dan-snyder-you-
          dont-know/
          showing       news
          article
          establishing the
          reputation of the
          Plaintiff.
     5.   Copies of internet     Online    Internet   Third Party Downloade
          printouts from the     Record of Printout   Website     d     from
          website of The         Third                            Third Party
          Washington at the      Party                            Website
          URL                    Website
          httos://www. wash
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 5 of 185 Page ID #:59




          ingtonpost.com/ar
          chive/business/20
          00/02/22/snyder-
          to-sell-his-
          marketing-firm-
          for-2-                                                                 Zf--3f
          billion/dcab34bd-
          2e3e-4ac6-84e3-
          52deff4364b9/
          showing        news
                                                                                 ..   -.
          article
          establishing the
          reputation of the
          Plaintiff
     6.   Copies of internet      Online    Internet   Third Party Downloade
          printouts from the      Record of Printout   Website     d     from
          website of Forbes       Third                            Third Party
          at     the     URL      Party                            Website
          https://www.forbe       Website
          s.com/sites/kurtba                                                     ~t -r.,,
          denhausen/2018/0
          7/18/full-list-the-
          worlds-SO-most-
          valuable-sports-
          teams-of-
          2018/#679b6d2e6
          bOe        showing
          news          article
          establishing the
          reputation of the
          Plaintiffs
          football team
     7.   Copies of internet      Online    Internet   Third Party Downloade
          printouts from the      Record of Printout   Website     d     from
          website                 Third                            Third Party   42.-43
          https://www.entre       Party                            Website
          prenerd.net/daniel      Website
          -snyder-lauded-
          as-astute-
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 6 of 185 Page ID #:60




          businessman-and-
          committed-
          philanthropist/
          establishing the
          reputation of the                                                                .
          Plaintiff.
     8.   Copies of internet    Online    Internet     Third Party Downloade
          printouts from the    Record of Printout     Website     d     from
          website               Third                              Third Party
          https:/1\:vww.forbe   Party                              Website
          s.com/sites/kurtba    Website
          denhausen/2020/0
                                                                                      't,-~
          7/31/the-worlds-
          most-valuable-
          spotis-teams-
          2020/#55923f6d3
          c74 establishing
          the reputation of
          the football team
          owned by the                                                                     ' '.
                                                                                               .


          Plaintiff
     9.   List             of   Plaintiff   Printout   Record      of Sent       by
          URLs/Weblinks                                the Plaintiff Plaintiff to
                                                                      Plaintiff's     'fs
                                                                      Counsel
     10. Email         dated Plaintiff      Printout   Record      of Sent       by
         23.07.2020                                    the Plaintiff Plaintiff to
         describing      the                                          Plaintiffs
         correspondence                                               Counsel
         between the Ld.                                                              l4
         Counsels for the
         Plaintiff and the
         representative of
         the     Defendants
         seeking removal
         of the impugned
         news
         articles/posts/
         URL's/weblinks
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 7 of 185 Page ID #:61




         further     seeking
         information qua
         names             of
         persons/entities
         who had engaged
         the Defendants to
         publish          the
         impugned news
         articles/posts.
     11. Email          dated Plaintiff   Printout   Record      of Sent      by
         24.07.2020                                  the Plaintiff Plaintiff to
                                                                    Plaintiffs
                                                                                          .
         addressed by the
         Ld. Counsels for
         the Plaintiff to the
         counsels for the
                                                                    Counsel
                                                                                   rs-
         Defendants
         seeking
         information qua
         representation on
         behalf of the
         Defendants.
     12. Email          dated Plaintiff   Printout   Record      of Sent      by
         24.07.2020 issued                           the Plaintiff Plaintiff to
         by      the      Ld.                                       Plaintiffs
         Counsels for the                                           Counsel
         Defendants                                                                ';fl
         apprising the Ld.
         Counsels for the
         Plaintiff that they                                                        .
         had not received
         requisite sanction
         from             the
         Defendants.
     13. Email          dated Plaintiff   Printout   Record      of Sent      by
         24.07.2020                                  the Plaintiff Plaintiff to
         addressed to the                                           Plaintiffs
         Lei. Counsels for                                          Counsel
         the Plaintiff from
         the representative
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 8 of 185 Page ID #:62




         of the Defendants
         i.e. Ms. Alysha
         Tharani apprising
         the Ld . Counsel                                                          1:r
         for the Plaintiff
         that the impugned
         weblinks        had
         been removed and
         that there was
         nothing      further
         required to be
         done at the end of
         the Defendants.                                                             ~




                       dated Plaintiff   Printout   Record      of Sent       by
     14. Emails
                                                    the Plaintiff Plaintiff to
         29 .07.2020
          exchanged
          between the Ld.
                                                                   Plaintiff's
                                                                   Counsel
                                                                                    1~
          Counsels for the
          Plaintiff and Mr.
          Charles          R.
          Macedo
                       under N.A.        N.A.       N.A.           N.A.
     15. Affidavit
          Sec. 65A & Sec.                                                          ~~-~~
          65B of Indian
          Evidence       Act,                                                      .. .
          1872
                                         Through:

                                                           Wl~
                              (SIMRANJEET SINGH, AADHAR NAUTIYAL)
                                                                              0 /+v$<s)..:io ,'2
                                                          ATHENA LEGAL
                                                Advocate(s) for the Plaintiff
                                                  37, Link Road, First Floor,
                                                             Lajpat Nagar-III,
                  Place: New Delhi                       New Delhi - 110024
                      Date:ol /08/2020                      (M) : 9205109664
                                             aaclhar .nautiyal@athenalegal. in
    Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 9 of 185 Page ID #:63



I
                   IN THE HIGH COURT OF DELHI AT NEW DELHI
                    (ORDINARY ORIGINAL CIVIL JURISDICTION)
                             C.S. {OS) No. OF 2020
          IN THE MATTER OF:
          Daniel Snyder, Through his SPA Holder                     ... Plaintiff
                                           Versus
          Eleven Internet Services LLP & Ors.                     . . .. Defendants
                                         INDEX-I
          S. NO. PARTCCULARS                                     PAGES C.FEE

          1.        Index
                                                                    i
          2.        Opening Sheet
                                                                 2 -3
          3.        Urgent Application
                                                                  Lr
          4.        Notice of Motion
                                                                    ~
          5.        Court Fee of Rs.
                                                        .   .       G
          6.        Memo of Parties
                                                                 :f - 9
          7.        Syn ops is & List of dates
                                                                 ~O-ilt
          8.        Suit for Permanent Injunctions and Damages
                    with supporting affidavit                    15--;4
                                           THROUGH:


                                                            ~~~\~
                                 SIMRANJEET SINGH, AADHAR NAUTIYAL
                                                         ATHENA LEGAL
                                                  37, Link Road, First Floor,
                                                            Lajpat Nagar-III,
               Place: New Delhi                         New Delhi - 110024
                 Date: Of/-0812020                              9205109664
                                              aadhar.nautiyal@athenalegal.in
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 10 of 185 Page ID #:64




                 IN THE HIGH COURT OF DELHI AT NEW DELHI
                  (ORDINARY ORIGINAL CIVIL JURISDICTION)
                           C.S. (OS) No. OF 2020

        IN THE MATTER OF:
       Daniel Snyder, Through his SP A Ho Icier                        ... Plaintiff
                                              Versus
       Eleven Internet Services LLP & Ors.                          . ... Defendants


       Nature of the matter                      Suit for injunction and damages for
                                                 defamation

       Statutes invoked                          Code of Civil Procedure, 1908,
                                                 Constitution of India, 1950,
                                                 Universal Declaration of Human
                                                 Rights
                                                 International Convention on Civil and
                                                 Political Rights
       ADVOCATE

       Mr. Aadhar Nautiyal

       Advocate for the Plaintiff

       Plain tiff( s )/Petitioner( s)            Defendant( s )/Respondent(s)

                           INTERLOCUTORY APPLICATION (S)

        SI.       No. of Filled by Provisions          Nature of Relief Remarks
        No.       Yr.    Pltff/Deft of Laws            Sought

        1.        2020       Plaintiff   Order    39 Ex-parte         ad
                                         Rule I &2 Interim and Ad
                                         with        Interim Injunction
                                         Section 151
                                         CPC
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 11 of 185 Page ID #:65




        2.     2020   Plaintiff   Under       Application
                                  section 151 Section 151 CPC
                                  CPC         for       exemption
                                              from          filing
                                              original          or
                                              certified       and
                                              clearer copies of
                                              the documents

        3.     2020   Plaintiff   Under       Application
                                  section 151 Section 151 CPC
                                  CPC         for      exemption
                                              from       attested
                                              affidavit.

        3.     2020   Plaintiff   Under       Application under
                                  Section 149 Section 149 CPC
                                  CPC         read with Section
                                              151 CPC seeking
                                              extension of time
                                              to file court fee
                                              with Affidavit
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 12 of 185 Page ID #:66




            IN THE HIGH COURT OF DELHI AT NEW DELHI
             (ORDINARY ORIGINAL CIVIL JURISDICTION)
                      C.S. {OS) No. OF 2020
       IN THE MATTER OF:
       Daniel Snyder, Through his SPA Holder                      ... Plaintiff
                                         Versus
       Eleven Internet Services LLP & Ors.                      .... Defendants
                               URGENT APPLICATION
       The Registrar General,
       High Court of Delhi at New Delhi,
       Sher Shah Suri Road,
       New Delhi -110 00 l
       Sir,

       Kindly treat the accompanying application as urgent in accordance with the
       Delhi High Court Rules and Orders. The grounds of urgency are as under:
          "That the impugned news articles/posts published on the website of the
          Defendant No. 2, owned by the Defendant No. I, further controlled by the
          Defendant Nos. 3-6 further being uploaded/posted/shared/disseminated
          over numerous social media platforms and also on other websites
          available for viewership across the globe are absolute false and
          defamatory and are continuously being shared/disseminated/uploaded
          thus causing immense harm and damage to the reputation of the Plaintiff
          globally and urgent interim directions are being sought from this Hon'ble
          Court by the Plaintiff against the Defendants.
                                      THROUGH:


                                                         /0-0L~
                               SIMRANJEET SINGH, AADHAR NAUTIYAL
                                                      ATHENA LEGAL
                                               37, Link Road, First Floor,
                                                        Lajpat Nagar-III,
              Place: New Delhi                       New Delhi - 110024
               Date: Ol08/20200                             9205109664
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 13 of 185 Page ID #:67




             IN THE HIGH COURT OF DELHI AT NEW DELHI
              (ORDINARY ORIGINAL CIVIL JUIUSDICTION)
                       C.S. {OS) No. OF 2020
        IN THE MATTER OF:
        Daniel Snyder, Through his SPA Holder                          ... Plaintiff
                                            Versus
        Eleven Internet Services LLP & Ors.                         .... Defendants
                                  NOTICE OF MOTION
        Sir
          '
       Please take note that the Plaintiff has filed the present suit which is likely to
       be listed on or before



                                        TI-TROUGH:


                                                           1:,.-L- \JL1~
                                                              ~14-o~~, ~o It
                            SIMRANJEET SINGH, AADHAR NAUTIYAL
                                                            ATHENA LEGAL
                                                  /\dvocate(s) for the Plaintiff
                                                    3 7, Link Road, First Floor,
                                                              Lajpat Nagar-III,
          Place: New Delhi                                 New Delhi - 110024
           Date: 05/08/2020                                       9205109664
                                              aadhar .nautiyal@athenal egal. in
       To: No notice of caveat or otherwise received from any Defendants
       1.    Counsel for Defendant No. 1
       2.    Counsel for Defendant No. 2
       3.    Counsel for Defendant No. 3
       4.    Counsel for Defendant No. 4
       5.    Counsel for Defendant No. 5
       6.    Counsel for Defendant No. 6
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 14 of 185 Page ID #:68




              IN THE HIGH COURT OF DELHI AT NEW DELHI
               (ORDINARY ORIGINAL CIVIL JURISDICTION)
                        C.S. {OS) No. OF 2020
       IN THE MATTER OF:
       Daniel Snyder, Through his SP A Holder                   ... Plaintiff
                                         Versus
       Eleven Internet Services LLP & Ors.                    .... Defendants

                                     COURT FEE




                                      THROUGH:


                                                       ~ l·~
                                                       ':J>)~~1~Qt
                            SIMRANJEET SINGH, AADHAR NAUTIYAL
                                                     ATHENA LEGAL
                                            Advocate(s) for the Plaintiff
                                             37, Link Road, First Floor,
                                                        Lajpat Nagar-III,
          Place: New Delhi                          New Delhi - 110024
          Date: (J}I08/2020                                 9205109664
                                         aadhar. nautiyal@athena lega l.in

       *Application   under Sec. 149 CPC seeking exemption has been file
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 15 of 185 Page ID #:69




               IN THE HIGH COURT OF DELHI AT NEW DELHI
                (ORDINARY ORIGINAL CIVIL JURISDICTION)
                         C.S. (OS) No. OF 2020
        IN THE MATTER OF:
        Daniel Snyder, Through his SP A Holder             ... Plaintiff
                                         Versus
        Eleven Internet Services LLP & Ors.              .... Defendants


                                 MEMO OF PARTIES
        IN THE MATTER OF:


        1.   DANIEL SNYDER
             THROUGH SP A HOLDER
             MR. BHUSHAN LAL
             HAYING ITS OFFICE AT:
             105A, INDRAPRAKASH BUILDING,
             21 BARAKHAMBA ROAD,
             NEW DELHI-       110001
             bhushan.sapra@nucleion.com            ... PLAINTIFF

                                       VERSUS

       I.    ELEVEN INTERNET SERVICES LLP
             A-40, WALLFORT CITY,
             BHATAGAON, RAIPUR
             CHI-IA TTISGARH
             ALSO AT
             1608, 7TH CROSS, OPP I3MTC BUS DEPOT,
             A GARA VILLAGE, I ST SECTOR,
             HSR           LAYOUT,        BENGALURU            560102
             KARN ATAKA, INDIA
             nirnay.chowdhary@gmail.com    ... DEFENDANT NO. I
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 16 of 185 Page ID #:70




        2.   MEAWW.COM
             1608, 7TH CROSS, OPP BTv!TC BUS DEPOT,
             AGARA VILLAGE, !ST SECTOR,
             HSR         LAYOUT,           BENGALURU            560102
             KARNATAKA, INDIA
             contact@meawwworlcl.com        ... DEFENDANT NO. 2



        3.   NIRNA Y CHOWDHARY
             1608, 7TH CROSS, OPP 13MTC BUS DEPOT,
             AGARA VILLAGE, 1ST SECTOR,
             HSR           LAYOUT,        BENGALURU            560102
             KARN ATAKA, INDIA
             nirnay.chowdhary@gmail.com     ... DEFENDANT N0.3




       4.    ANA Y CHOWDHARY
              1608, 7TH CROSS, OPP BMTC BUS DEPOT,
             AGARA VILLAGE, !ST SECTOR,
             I-JSR        LAYOUT,         BENGALURU            560102
             KARNATAKA, INDIA
             works@meaww.com                ... DEFENDANT N0.4



       5.    PRARTHNA SAKAR
             1608, 7TH CROSS, OPP BMTC BUS DEPOT,
             AGARA VILLAGE, 1ST SECTOR,
             HSR          LAYOUT,        BENGALURU            560102
             KARNATAKA, INDIA
             prarthna.s@meawwworlcl.com    ... DEFENDANT N0.5
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 17 of 185 Page ID #:71




        6.     JYOTSNA BASOTIA
                1608, 7TH CROSS, OPP BMTC BUS DEPOT,
               AGARA VILLAGE, I ST SECTOR,
                HSR         LAYOUT,         BENGALURU             560102
               KARNATAKA, INDIA
               jyotsna.b@meawwworld.com       .... DEFENDANT NO. 6



       7.      ASHOK KUMAR
               FATHER'S NAME NOT KNOWN
               TO PLA JNTIFF
               ADDRESS & EMAIL ID NOT KNOWN TO PLAINTIFF
                                          ... DEFENDANT NO. 7

                                      THROUGH:



                                                        ~~~}
                               SIMRANJEET SINGH, AADHAR NAUTIYAL
                                                       ATHENA LEGAL
                                               Advocate(s) for the Plaintiff
                                                37, Link Road, First Floor,
                                                          Lajpat Nagar-III,
             Place: New Delhi                         New Delhi - 110024
             Date: Ol,'08/20200                               9205109664
                                            aadhar.nautiyal@athenalegal .in
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 18 of 185 Page ID #:72




                                        SYNOPSIS
                                                                                     '
                                                                                     ()

        The Plaintiff is constrained to file this present suit due to them being

        made prey to illegal, ma/a-fide, malicious and vindictive acts of the

       Defendants         111       defaming         the       Plaintiff       by

       publishing/uploading/sharing/dissemination of the        impugned     news

       articles/posts on the impugned UR.Ls / Web-links on the basis of false

       and / or wrong and / or manipulated and / or misleading facts I

       documents / information.

       On or about 16 1h of July, 2020, the Plaintiff came to know about the

       publishing/uploading/sharing/dissemination/publication        of     false,

       malicious, misleading and defamatory material on the website of the

       Defendants. The contents of these defamatory publications included

       grave allegations against the Plaintiff insinuating that the Plaintiff was

       facing allegations of sex trafficking which is a heinous crime across the

       globe, and· is associated with sexual predator Jeffrey Epstein. It is

       submitted that the contents of the impugned news articles are absolutely

       false, frivolous, and baseless and are based on no material evidence

       whatsoever. The said news articles are freely available in the public

       domain and the defendants have proceeded to create false aspersions

       against the reputation of the Plaintiff. When these acts of the defendants
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 19 of 185 Page ID #:73




                                                                                II
        came to the knowledge of the Plaintiff, the Lcl. Counsels on behalf of the

        Plaintiff immediately took affirmative steps whereby addressing an

        email to the Lei. Counsel on behalf of the Defendants dated 22.07.2020,

        thus directing that the impugned URL's/weblinks be taken down by the

       Defendants off their platforms. Tt is submitted that Ms. Alysha Tharani

       on behalf of the Defendants apprised the Lei. Counsel acting on behalf of

       the Plaintiff that they had already done the needful and that no further

       action was required to be done at the end of the Defendants vide email

       dated 24.07.2020. It is submitted that the Ld. Counsels acting on behalf

       of the Plaintiff had categorically directed the Defendants to take down

       the impugned URL's/weblinks and provide information qua the client

       who hired them and the source from where they garnered the

       information forming part of the impugned URL 's/weblinks, albeit these

       directions were not complied with by the Defendants. That the acts of

       the Defendants clearly have had a detrimental impact on the massive

       reputation and goodwill enjoyed by the Plaintiff across the globe. Right

       to Reputation is an integral part of an individual's life and has further

       forms part of Article 12 of the Universal Declaration of Human Rights,

       further also forming part of Article 17 of the International Covenant on

       Civil and Political Rights. The aforementioned defamatory assertions of
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 20 of 185 Page ID #:74




                                                                              12---
        the defendants are supported with no evidence at all and is in clear cut

        violation of Freedom of Speech and Expression under Article 19(1) of

       the constitution which is subject to reasonable restrictions under Article

        19(2) of the Constitution and imposes a sense of responsibility on

       electronic and print media to function in a bona:fide manner.          The

       Defendants have published/ disseminated the impugned news on their

       website and the same based on no evidence and has further been

       published same without verifying facts and/or documents which goes

       against the basic tenets of ethical and fair journalism. The Defendants

       have a significant grip over internet, media and social media platforms

       and they have used their influence to exploit the identity of the Plaintiff

       by   publishing    and   allowing   uploading/sharing/dissemination     of

       malicious, misleading, false and defamatory information against the

       Plaintiff which has caused severe loss to the identity of the Plaintiff.

       Thus, it is evident that the Defendants have blatantly disregarded the

       Rule of Law and have left no stone unturned to vilify, malign and

       denigrate the name, image, reputation and good will of the Plaintiff in

       the eyes of the general public thereby causing wrongful losses to the

       Plaintiff and wrongful gains to themselves. By bare perusal of the said

       news/posts, it is evident that the said posts I articles have maligned the
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 21 of 185 Page ID #:75




        reputation, credibility and adversely affected the goodwill of the

        Plaintiff who have received frantic calls and inquiries from employees,

        acquaintances, business associates alike from across the globe regarding

        the correctness of the same and thus the said news/ posts have rendered a

       suspicious impression on the minds of the viewers regarding the image

       of the Plaintiff. The continued transmission of said news/ articles/URLs /

       Web-links which are not in any manner in public interest and have been

       published with utmost recklessness on the Defendant No.2 website,

       would gravely affect even the future endeavours of the Plaintiff. The

       deliberate inaction of the Defendants towards freely airing the said

       content despite the knowledge of the same being false and defamatory is

       an act of abetment in damaging the reputation of the Plaintiff. Thus, by

       way of the present suit the Plaintiff humbly seeks reliefs mentioned in

       the Prayer by this Hon'ble Court.
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 22 of 185 Page ID #:76




                                                                             14
                                LIST OF DATES

        16.07.2020     Impugned              news            articles          i.e.
                       https://meaww.com/washington-reclskins-clan-snycler-
                        jeffrey-epstein-sexual-harrasment-sex-trafficldng-
                       scandal-name-change                                       &
                       ht1J_Js ://meaww. com/wash ington-reclski ns-owner-clan-
                       snycler-to-ste12-clown-owi ng-to-sex -tra flicking-
                       allegations-fan-react ions are published on the
                       Defendant No. 2 website; further also being
                       shared/disseminated on social media platforms such as
                       Facebook and Twitter.
        23.07.2020     Lei. Counsels from USA on behalf of the Plaintiff
                       approach the counsels for the Defendant directing
                       them to take clown the impugned links and disclose
                       details qua entities that engaged the Defendants to post
                       the imommecl articles.
        24.07.2020     Ms. Alysha Tharani acting on behalf of the Defendants
                       states that there is nothing further that is to be clone at
                       the encl of the Defendants and that the Defendants
                       have alreaclv complied with the request of the Plaintiff.
        29.07.2020     Lei. Counsels from USA on behalf of the Plaintiff
                       approach the counsels for the Defendants who are
                       annrisecl that they are not reDresenting the Defendants.
        05.08.2020     SPA elated 05.08.2020 executed by the Plaintiff in
                       favour of Col. (Retcl.) Bhushan Lal.
       05.08.2020      Impugned news articles/posts are still visible on the
                       internet upon a basic search on Bing.com. Other
                       articles reliant upon the news articles published on the
                       Defendant No. 2 website are also available for
                       viewershio.
       mt.08.2020      Hence, the nresent suit.
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 23 of 185 Page ID #:77




                  IN THE HIGH COURT OF DELHI AT NEW DELHI
                   (ORDINARY ORIGINAL CIVIL JURISDICTION)
                            C.S. (OS) No. OF 2020

        IN THE MATTER OF:
        Daniel Snyder, Through his SPA Holder                             ... Plaintiff
                                               Versus
        Eleven Internet Services LLP & Ors.                          .... Defendants

       SUIT FOR PERMANENT AND MANDATORY INJUNCTION,
       PROHIBITORY INJUNCTION AND CONSEQUENTIAL DAMAGES

       MOST RESPECTFULLY SHOWETH:


       The Plaintiff above-named respectfully submit as under:


       1. The Plaintiff has been constrained to approach this Hon 'ble Court

          through this present suit against the illegal, mala:fide, malicious and

          vindictive acts of the Defendants and especially the acts of Defendant

          No. 1 in defaming the Plaintiff by way of publishing defamatory,

          derogatory and libelous posts on its news website reliant upon false

          and/or      wrong      and/or         manipulated      and/or         misleading

          facts/documents/information. Publishing such news as well as posts and

          further allowing the uploading/sharing/dissemination of the impugned

          posts    by the   defendants    is    clearly   in breach/violation       of the

          internationally recognized rights of the Plaintiff thereby causing

          defamation and loss of reputation to the Plaintiff.
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 24 of 185 Page ID #:78




                                                                              lb
       2. The present suit is being filed through Colonel (Retd.) Bhushan Lal, S/o

          Mr. B.D Sapra, who is the Special Power of Attorney Holder of the

          Plaintiff duly authorized vide SP A dated 05-08-2020 executed in the

          United States.     Accordingly, Colonel Sapra, even otherwise, is well

          conversant with the facts and circumstances of the present case and is

          duly competent to file, sign, depose and conduct the present suit on

          behalf of the Plaintiff.

       3. That the Plaintiff is a highly-accomplished and successful American

          entrepreneur, businessman and philanthropist residing in Maryland, USA

          and is the controlling owner of the Team, which is amongst the most

          prominent teams in the National Football League of America. The

          Plaintiff was also the founder, Chairman and Chief Executive Officer of

          Snyder Communications, Inc., which the Plaintiff had started from very

          modest beginnings and after continuous hard work, determination and

          persistence, led to the Plaintiff becoming the youngest ever CEO of a

         company listed on the New York Stock exchange in the year 1996. The

         Plaintiff through his tireless efforts has built the Washington Football

         Team into one of the most valuable professional athletic franchises in the

         world. The Plaintiff is also well known for his philanthropic donations to

         charitable causes involving support for children's hospitals, groups
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 25 of 185 Page ID #:79




           combating exploitation of children, and victims of the September 11,

           200 I terrorist attacks.

        4. That the Defendant No. I is a Limited Liability Partnership firm

           incorporated in the year 2015 having its registered office at A-40,

           Wallfort City, Bhatagaon, Raipur Chhattisgarh which runs a news

           website known as 'meaww.com' i.e. Defendant No. 2. The impugned

           content has been uploaded on the website of the Defendant No. 2 which

           is viewable across the globe, without verifying the veracity and/or

           correctness of the same, whereby causing immense harm to the

           reputation and goodwill of the Plaintiff.

        5. The Defendant No. 2 website claims to be, and holds itself out as, a news

           website. The Defendant No. 2 website publishes news stories regarding

           a broad variety of matters, including pop culture, law and government,

           and media and entertainment. In actuality, however, its purpose is far

           more sinister. In this search engine driven world we all live in, stories

           (no matter how false and defamatory) take on a life of their own when

          published, re-published, re-Tweeted and the like.          This type of

           disinformation campaign can be used to damage reputations, stoke fear,

           and even to drive the results of elections. The Defendant No. 2 website

           on behalf of third parties who pay the Defendants, including Defendant
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 26 of 185 Page ID #:80




          Nos. 3 & 4, also use other entities, including PubNinja and the Daily Net,

          to increase the reach of false messages that they wished to spread to

          readers. This powerful weapon has not gone unnoticed in Government

          and intelligence circles. As such, the Defendant No. 2 is frequently hired

          (many times anonymously) by Governments and intelligence services in

          order to spread misinformation on rivals. For this, the Defendant No. 2

          website is paid handsomely. In addition to the above, the Defendant No.

          2 website earns revenue as a mere "clickbait" enterprise. This part of its

          business model relies on maximizing page views, and therefore

          advertising revenue, by publishing articles with          incendiary and

          misleading titles and URLs calculated to attract attention. Often, as in

          this case, this involves headlines that describe gruesome allegations,

          without context, as if they were proven fact.      The Defendant No. 2

          website claims a "social media following of over 15 million" across

          multiple jurisdictions. In a July 7, 2016 press release, the Defendant No.

          2 website claimed to have reached 150 million registered users, receives

          one billion page views a month, and was ranked by Alexa (an Amazon

          company) as one of the top 500 websites in the world.

       6. That the Defendant Nos. 3 & 4 are the partners of the Defendant No. 1

         company thus exercising direct control over the affairs of the Defendant
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 27 of 185 Page ID #:81




            Nos. 1 & 2 including control over the content that is published on the

            Defendant No. 2 website.

        7. That the Defendant Nos. 5 & 6 are writers of the Defendant No. 2

            website who have written the impugned articles published on the

            Defendant No. 2 website. It is submitted that the Defendant Nos. 5 & 6

            have miserably failed to uphold the basic ethics and tenets of fairness and

            have written and published the impugned articles with reckless disregard

            towards the law, and without verifying the correctness of the allegations

            levied against the Plaintiff in the impugned articles published on the

            Defendant No. 2 website.

       8. That Defendant No. 7 is a John Doe Party which represents every

            unknown and unnamed person who has been who has been posting,

            producing, sharing, disseminating, publishing or causing to publish on

            the internet or/and through social media platforms, the false and

            defamatory posts against the Plaintiff.

       9.    That the brief facts necessitating the filing of the present suit are stated

             herein under:

             a).   That the Plaintiff on or about 16 1h July, 2020 came to know about

                   publishing of false, highly defamatory and malicious news against

                   the Plaintiff published on the Defendant No. 2 website, based on
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 28 of 185 Page ID #:82




                absolutely       false     and/or      wrong        and/or      misleading

                facts/documents/statement wherein the headline of the defamatory

                Article at the URL https://meaww.com/washington-redskins-

                owner-dan-snyder-to-step-down-owing-to-sex-trafficking-

                allegations-fan-reactions read as "Washington Redskins owner

                Dan Snyder faces sex trafjicking allegations; Internet says, 'He

                was on Epstein's list[]' It had been alleged in the article that the

                minority owners of the Team owned by the Plaintiff were

                "apparently looking at bringing him down citing inappropriate and

                unchaste behavior as one of the major reasons."           It is stated that

                the article falsely accused the Plaintiff of personally committing

                extremely serious sexual misconduct, as well as association with

                convicted sex offender and infamous sexual predator Jeffrey

                Epstein, who committed suicide in prison while facing sex

                trafficking charges and is commonly alleged to have maintained a

                "list" of wealthy individuals in his social circle who participated

                in sexual misconduct involving minors in his presence. Another

                article published on the Defendant No. 2 website at the URL

               https: //mea ww. com/wash ington -reels kin s-clan-snycl er-j e ffrey-

               e pste in-sexual- harrasm ent-sex-tra ffi cking-s candal-nam e-c hange
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 29 of 185 Page ID #:83




                which bears the headline "#RedskinsScanda/: Will Dan Snyder

                rename Washington Redskins the 'Epstein~'? A11g1J1 Internet

                screams 'throw him out[.]'". It is submitted that the said mticle

                expressly refers to, and repeats, the false allegations of the

                previous article as stipulated herein above i.e., the false claims

                that the Plaintiff is linked to sexual predator Jeffrey Epstein and

                that the Plaintiff is or was involved in sexual misconduct,

                including sex trafficking. The said article also falsely claims,

                again citing an anonymous tweet that "Dan Snyder has decided on

                a new team name: [Jeffi·eyJ Epsteins. "

                It is submitted that the entire contents of the impugned post/article

                are highly defamatory, derogatory and libelous and based on no

                factual evidence at all. That the impugned post/article has caused

                irreparable loss and harm to the reputation and goodwill of the

                Plaintiff. The contents of the impugned article published on the

                Defendant No. 2 website are being filed along with the present

                suit and the Plaintiff craves leave to rely upon the contents of the

                same.   It   is   submitted that the   statements   are   extremely

                irresponsible, incendiary, and damaging false statements, made by

               Defendants without any investigation or basis in fact, with
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 30 of 185 Page ID #:84




                   deliberate malice toward the Plaintiff and with reckless disregard

                   for the truth. The Defamatory Statements were and are utterly

                  baseless, and represent nothing more than Defendants' attempt to

                  generate attention and revenue from its hidden clients by

                  publishing deliberately inflammato1y headlines which they knew

                  to be false and/or utterly failed to investigate.

           b).    That from a bare reading of the contents of the impugned

                  URL's/weblinks consisting of the posts/articles published on the

                  Defendant No. 2 website, it is amply clear that derogatory,

                  libelous and malicious aspersions have been casted against the

                  Plaintiff accusing the Plaintiff of sexual offences. The said

                  allegations are absolutely false, frivolous, and made with absolute

                  recklessness which has caused grave prejudice and damage to the

                  hard-earned reputation, goodwill and image of the Plaintiff.

           c ).   It is submitted that the false allegations published by way of the

                  impugned articles/posts uploaded on the Defendant No. 2 website

                  have been shared on numerous social media platforms as set forth

                  above.

           d).    It is submitted that the entire impugned content is based on no

                  evidence and has been published without verifying facts and/or
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 31 of 185 Page ID #:85




                 documents which goes against the basic tenets of ethical and

                 fairness.     It    is   submitted     that   the   Defendants      have

                 published/broadcasted the impugned articles/posts on its website

                 which       has    further   been    shared/uploaded/disseminated    on

                 numerous social media platforms without verifying the facts

                 and/or ascertaining the veracity of the frivolous allegations that

                have been levelled against the Plaintiff. It is submitted that the

                 impugned news has been published by the Defendant No. I with

                reckless disregard and without seeking any information qua the

                same from the Plaintiff, with the sole intention to malign and

                tarnish the image, reputation and goodwill of the Plaintiff.


       10. That, the Ld. Counsels on behalf of the Plaintiff addressed a

           communication dated 22.07.2020 directing the Defendants to

           remove/take-down the impugned posts/articles from its website,

           further also requesting disclosing the details on who had hired

           Defendants to publish the stories and from where they had obtained

           information qua the said impugned articles, albeit, Ms. Alysha

           Tharani acting on behalf of the Defendants, vicle email elated

           24.07.2020 apprised the Lei. Counsels on behalf of the Plaintiff that
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 32 of 185 Page ID #:86




            they were not required to take any such action, although the

            offending articles had been removed. It ts submitted that the

            offending articles albeit removed, are still available for viewership

            to a Iimited extent. A basic search upon the search engine bing.com

            churned out the following result:




                      End of the Wash!ngton Redskins? Move to change name gains
                      h\lps //mN1,wcr,n,/sla,faJ,n ~ponoo,-led<"x-,•,,sshington~,.<l•ls.'ns-,:i,,,n{I<" __ •
                                                                                                                                       f",.·L, ,.,

                                                                                                                                            <•,,lvn«>




                     tmagea of Meaww Washington Redskins
                     t,;ng C<>n>/IHH>\l~O




                                                                              f,<>Nn>·,~•)



                     Washington Redskins to dump racist team name and logo ofter ..
                     h\!ps'//meaww com/washif\91°" redskins-drops 1he name-~nd-/090-al1er .. •
                     1JOT .?V:o W>e>,:r,gtc->           r«J,,,,;, "" ,cc,,, ,h;,.,.,,,, H>'• """' ''"._,,,,:./(He,,,,,,"·"~,,,.,.
                     dr,.,.,.~ ,.,,,,, ,., ;.c.,-k " ' "'" ,·•"·          '·'-<""'' '"'"'''--, fa,st,,.s ''''"''""" "·'>'·''"'I,:\,
                     '""''"' cc,».co,,~•-<,- •r-oc-•« ,, ''-"'~, ,,ct,'~ sh!,n•<d,,.> r.,;b • d-.,•·;< ,~n,• ,o, ,,~.,,..,,,.,~,.,



                     Washington Redskins to review racist name after FedEx and
                     hHps"/lrneaww c~,mJ;-,,>shir{lton ,ed> kio~.,~o.ew-!eam-,u n,e de.nao,ds -fed-,·~
                     <lJOMO;Q




                     Hail to the Redskins: NFL team to get new nickname, Angry
                    hHps:tlmea"w con>/had-10 tho,-, ~,hk;ns·fifl-tcatw1o-get·<><!W·nkknome.. •
                     1 L·e '",.-_,., ,,! """'" ,~ 1<.db> ! t,·,.n \', '<i c,-,,~,,   f,,., ,, ",. {',:;,,"' ~-, ""· ,; ,,,-_, <, U't pb,, ·   'I en
                    ,.,,,,,..., "·< ,,,~,, c~ ,.,,,,_, ><,.J,1.,-,,·. ,c,;c.<,l-,·9 ,~ L»A 1<,1,,      l>   •·"f'" ''"' ,·-•;,,,,,. ,,,,, •., ,,.,,,. ,.
                    ,.,,hlJ"OA'-<·<Q• r,f\l'a ,,:c,,t->n" ,,,~,u-,,,.r~d lf.,t U • ''""'-~'•' 0.0•.c'.1 ~~ -'"'°·"<cd<>·,            ,.,~"''i ~"''
                     n

                    #RedsklnsScandal: Will Dan Snyder name NFL team 'Epsteins
                    I, Up~ ·/fln ~al'>W.c <;>rn/W~shlr1D10n·redskins dan snyde<·j~llr~y-q,~lein . •
                    11,1 .o,·,•
                              ,,..->l.<i L<,;;,. tt»•\'/"'·s·~cw r,,.,,, ,,;,,.v,n,, <-"-"<' rn, ,cl &•,c« ,.,. ,-,,,, '~'"'-l ,~L~
                    ,.,,.,,,"d .,, !<"'"'' t"""'·'~r, ,.,J ,O«~·s o! .,,,.,,.,,,., Al'",,,;, ,A ,,.,._d,:"" "" """ ,.,,du!
                    f.,.,:•; f.<,;...c.; w   ,.,c> ,,
                                                 ,a<'-o ~~ Jd, \ f, '"'"'" , f!,>,;L..1,t t• ,,. I 1 ,1 ,er, -,, I ~c ~-,,.,;, :1 , ,., l,c'f c> ··1
                    "'" "'· ~, , ,p.;;; Id ~f ui; A Wc-,,.,,•. -J~\ •,•c~w·M


                    Redskins' Jack Del Rio shocks fans with p10-Trump twee!, says.
                    ht1ps'/irn~aW# com/wa•hir,glOJ\·tedsk!ns jack dd tio claps back·fans cmklze
                    NCI;, ;-mr, - Wuhl<>Q<.,...llt<hl.ln• J,-r,---,_,,,-,;,,y,<,,,w, J,c> L••• 1<-,, ,tt,-.," ,,c,c; er,:,:,,., .. ,'"·'
                    .- ,,,,d ,_,_,,,,., L, ••~·i,«1~., ,,._.,,,. "" J .... ~n "•I lM """'J a,,,;.,-,~•,,. ,,,,.,,11.-.c,t<,.,,,J .,,,,,.
                    ,,._,, t.e ;, ·1 OC», f,o, Ace·«"'> ' l'<< P-> h,,J •  ,a,c,, ,<1 n-, ,.,.,  ""'°"
                                                                                                  d ,o-., "''''' .,,,;,, ~w               •·'<> tad
                    ~'"h", 'J•,>l f-c,.;.~J "'"' (/cc•>c;·,<c•,., ,, a 1,e,,,,p <'-'C-~'-""' I>"'"'" ;),1'""' ~c-_;~ !!>;di


                    Internet Explodes Wl\h llurnors About Hedsk!ns Owner Oan Snyder·-
                    hnps ·!f,•,ww.ll><>g~\e" aypund,t com/2020/0 7/on!e<nei-e,plodes-rmno, s •
                    1~01 !~:~ -.~'"'"·;,:.., ~'''"'"' ''"'"' n,~ ~,.,c,, r, -,,. ,,, ,,,,;, .:- '"'''l''' ,,. ~''"·'•' ,,,,., ·,,,.
                    ~'"or,,,,,,, __,·, Ht.'..,,,~,, <vn»t~;< ,.,.,.,,.1 0,x-<L ,•1 lt,q.< ,, "" 1,,,,--·,·.Lo o;,~sl,·-,·~,o;,,;.,-
                    '''''"'' (»-,~·l $-~J" ,.,, lc•,•J),.,,.,"Jf "' ,.c,:t>:e \d a;,, e>d ,;.,; ,.,,-, ,(; c·,,~.,J,, r,.~ " '            '''"'"-'·J
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 33 of 185 Page ID #:87




            It is submitted that the Defendants in their correspondence claimed

            to have removed the impugned articles from its website, albeit a

            bare perusal of the image above, makes it abundantly clear that it

            has not been completely removed from the webpage. The 5111 link

            from the top in the image as reproduced herein above displays an

            error upon opening, albeit, the contents of the said impugned article

            are still visible upon a basic search. Furthermore, numerous other

            websites have relied upon the derogatory and defamatory articles

            published by the Defendants. The same can be perused from the

            last result of the image reproduced herein above, wherein the

           author has reiterated the contents of the impugned articles/posts

           uploaded on the Defendant No. 2 website.

       11. The Defendants here purport to nm news sites and related

           companies but, in fact, truly are (to quote a popular phrase of the

           day) "fake news" published on behalf of hidden clients.       Rather

           than being legitimate news sources and reporters, the Defendants

           intentionally sow misinformation at the behest of their well-heeled

           and well-placed clients -       often national governments and

           intelligence services - with their clients generally cloaked behind

           several layers of anonymous corporate entities.
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 34 of 185 Page ID #:88




        12. While much of what Defendants publish is simply brushed aside as

            the clickbait or search engine drivers that it is; that stops now. It is

            submitted that the Defendants, compensated by their clients, have

            published, worldwide, the most debased, untrue, and slanderous

            statements, maliciously and falsely accusing the Plaintiff Daniel

            Snyder of heinous crimes, that Defendants published with reckless

            disregard for their falsity.      Well-established law holds that,

            regardless of the fact that the Plaintiff Mr. Snyder is a public figure,

            Defendants' statements are flagrantly unlawful, and that the

            Defendants, by publishing these falsehoods, are liable to pay not

            only damages but also punitive damages in favor of the Plaintiff

           Mr. Daniel Snyder.

       13. That it is submitted that the Defendant No. 2 i.e. Media

           Entertainment Arts WorldWide ("MEA WW") is an Indian media

           company which operates in the United States as non-party New

           Content Media, Inc. and is owned by the Defendant No. 1 i.e.

           Eleven Internet Services LLP ("Eleven"), an Indian Limited

           Liability Partnership firm, controlled by the Defendant Nos. 3 & 4.

           The Defendant No. 2 website MEA WW publishes its news website

           at www.meaww.com, as well as running social media accounts on
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 35 of 185 Page ID #:89




            Facebook, Twitter, and other platforms associated with MEA WW.

            It is submitted that the Defendant Nos. 3 & 4 i.e. brothers Nirnay

            Chowdhary and Anay Chowdhary both nationals and residents of

            India, control the affairs and operations of the Defendant Nos. 1 &

            2 and are therefore directly responsible and liable for the content

           that is uploaded and published on the Defendant No. 2 website. The

           Defendant Nos. 3 & 4 i.e. Nirnay Chowdhary and Anay

           Chowdhary also run The Daily Net and PubNinja, media

           companies based in India that forther their interests on social

           media. Defendant No. 5 i.e Ms. Prarthna Sarkar and Defendant No.

           6 i.e. Ms. Jyotsna Basotia, both residents of India, are writers and

           authors with the Defendant No. 2 website i.e. MEA WW.

       14. That it is submitted that the Defendant No. 2 website i.e. MEA WW

           has worldwide reach, as it publishes globally via the internet and

           receives internet traffic from India, the United States, and many

           other countries the world over. As has already been stated in the

           preceding Paras, the Defendant No. 2 website claims that it has

           reached 150 million registered users, receives one billion page

           views a month, and was ranked by Alexa (an Amazon company) as

           one of the top 500 websites in the world.
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 36 of 185 Page ID #:90




       15. That it is submitted that the articles dated July 16, 2020, uploaded

            on the Defendant No. 2 website i.e. MEA WW written by the

            Defendant Nos. 5 & 6 respectively, published at the behest of the

            Defendant Nos. 3 & 4 i.e. Nirnay Chowdhary and Anay

            Chowdhary are absolutely untrue and wholly fabricated articles

            regarding the Plaintiff i.e. Mr. Snyder, falsely accusing him of a

            broad array of acts of criminal sexual misconduct, including

            involvement in sex trafficking and affiliating with sexual predator

            Jeffrey Epstein.

       16. That it is submitted that these false and fabricated articles purported

           to be news, are utterly fabricated and have no legitimate basis

           whatsoever. In fact, like much of the Defendant No. 2 website i.e.

           MEA WW's content the impugned articles rely on "the internet" as

           a source.

       17. It is submitted that the false allegations Defendants have seeded

           on the internet have taken root beyond the Defendant No. 2

           website i.e. MEAWW itself. For instance, on or about July 16,

           2020 - not coincidentally, the very same day as the defamatory

           articles by the Defendant No. 2 website were published- the

           following appeared on a Twitter account that has been
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 37 of 185 Page ID #:91




           confirmed as a fake account existing for no purpose other than

           to propagate false and misleading information:

                           According       to   insiders   and anonymous
                           Washington Post employees, the [upcoming]
                           article will allege that: Dan Snyder abuses drugs
                           and alcohol[;] Snyder paid a.ff refs. Some refs
                          have made $2 million f,·0111 him. And Snyder is
                          not the only team owner paying off refs. Others
                          do it too. Snyder and.former Redskins coach Jay
                          Gruden, brother cf Jon Gruden, pimped out their
                          cheerleaders to season ticket holders while
                          holding their passports .fi'om them in a foreign
                          co1111/JJ1. Jay Gruden and then Redskins running
                          back Kapri Bibbs were sleeping with the same
                          woman. When Jay found out, he got petty and
                          benched Bibbs. During that game when Bibbs
                          1vas on the bench, Bibbs' replacement missed a
                          block and that resulted in quarterback Alex Smith
                          suffering a broken leg. Alex hasn't been able to
                          play football ever since[.] Snyder and Gruden
                          1vould hold sex parties with rampant drug usage
                          and some sexual assaults[.] Snyder held nude
                          photoshoots 1vith the Redskins cheerleaders[]
                          Lawyers are already involved[]
            It is submitted that the Plaintiff is unaware as to whether the account

            through which the aforementioned content had been uploaded on the

            social media platform Twitter belonged to a real person or was one of

            the "Bots" utilized to further propagate The Defendant No.2 website's

            for-profit lies, and the same is required to be ascertained.

      18. That it is submitted that these false statements were further repeated. on

          the very same clay without attribution to the Defendant No. 2 website
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 38 of 185 Page ID #:92




            but without any further basis whatsoever in a Facebook account for a

            well-known fan group for the football team belonging to the Plaintiff.

            That statement also added (again falsely) that the U.S. Federal Bureau

            oflnvestigations "possibly" may be involved.

       19. That the statements that Defendants published, and that were repeated

           and further propagated in the July 16 Tweet and Facebook post, about

           the Plaintiff i.e. Mr. Snyder are categorically false.     Moreover, the

           Defendants published these slanderous, inflammatory statements about

           the Plaintiff with complete disregard for their basis in fact at best, and

           deliberate intent to damage the Plaintiff.

       20. That it is submitted that it is correct that the Plaintiff owns the

           Washington Football Team. in the National Football League in the

           United States, and yes, that subjects him and the Team to extensive

           coverage in the media. When that coverage touches on the play of the

           Team, the operations of the Team, or other legitimate issues

           surrounding the Team, it is fair game for true and accurate coverage

           albeit it is submitted that the Plaintiff is much more than the owner of

           the Team. He is a husband. He is the proud father of three children.

           He is a philanthropist. He has friends, family members, and business
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 39 of 185 Page ID #:93




            associates throughout the world. None of them should be subject to

            reading such shocking, false statements about the Plaintiff in any event.

       21. Accordingly, the Plaintiff has filed the present suit against the heinous

            false allegations against him made by the Defendants allegedly on

            behalf of a client in order to rectify the harm to his personal and

            professional reputation as a result of Defendants' false, defamatory

            statements, which constitute classic examples of defamation per se.

            Equally importantly, the present suit has been filed in order to deter

           Defendants and other "hired gun" misinformation providers from

           taking similar actions on behalf of their illicit clients against him or

           anyone else so that their family and friends can be spared the same

           terrible experience endured by the Plaintiff, his family, his friends and

           his business.

       22. That the Defendants have singled out the Plaintiff by publishing the

           news    article   on    their   website    and    further   allowing     to

           upload/share/disseminate/publish the highly defamatory and malicious

           posts against the Plaintiff alone, in order to ensure that irreparable loss

           and injury is occasioned to the hard earned reputation and goodwill of

           the Plaintiff herein. Publishing of such news articles by the Defendants

           and further allowing the uploading/sharing/disseminating/publishing by
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 40 of 185 Page ID #:94




           Defendants     is against the     internationally recognized     Right to

           Reputation as granted under Article 12 of the Universal Declaration of

           Human Rights and Atticle 17 of the International Covenant on Civil

           and Political Rights, to which India is a signatory.

       23. That the Right to Freedom of Speech and Expression of news

           broadcasters comes along with a duty and responsibility of not abusing

           such freedom in furtherance of their personal vendetta towards any

           particular entity. It is submitted that although the freedom of press is an

           inalienable right, the same is not absolute and is subject to be

           controlled under Article 19(2) of the Constitution of India as

           uncontrolled right to speech leads to anarchism. The Freedom of

           Speech and Expression as guaranteed by the Constitution does not

           confer an absolute right to speak or publish whatever one chooses and

           it is not an unrestricted or unbridled license that may give immunity

           and prevent punishment for abuse of the freedom. The right has its own

           natural limitation and supposed journalists are in no better position than

           any other person. They have no greater freedom than others to make

           any imputations or allegations sufficient to ruin the reputation of a

           citizen. A news item has the potentiality of bringing dooms day for an

           individual. It can cause far reaching consequences in an individual and
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 41 of 185 Page ID #:95




            country's life. The media has great power in impressing minds of

            people and it is essential that persons responsible for publishing

            anything in newspapers should take good care before publishing

            anything which tends to harm the reputation of a person. Reckless

            defamatory comments as is the case in the present scenario are

           unacceptable. This Hon 'ble Court, in a catena of judgements has held

           that speech that the Press enjoys can be curtailed with reasonable

           restrictions in instances where they are not entitled to either make or

           circulate defamatory statement, false statements made with the

           intention to deteriorate the image of a public figure, etc. The Defendant

           Nos. 5 & 6 who are the original authors of the impugned articles/posts

           uploaded on the Defendant No. 2 website have failed to exercise

           caution, have failed to verify and/or ascertain the trnthfulness and

           correctness behind the said allegations, and have proceeded with

           publishing the impugned articles, with malicious intent so as to damage

           the Plaintiffs reputation and goodwill, and are thus liable to be

           proceeded against in accordance with law. Further, the Defendant Nos.

           3 & 4 who exercise actual control over the Defendant Nos. I & 2 and

           thus have effective control over what is published on the Defendant

           No. 2 website have also failed in their duties, and have further failed in
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 42 of 185 Page ID #:96




            ascertaining the correctness and veracity of the allegations levied

            against the Plaintiff in the impugned articles, with a view to tarnish the

            reputation of the Plaintiff, and have thus effectively led to the launch of

            a smear campaign against the Plaintiff. It is relevant to submit herein

            that the said Defendants have earned revenue by defaming and

           derogating the Plaintiff on behalf of undisclosed third-party clients and

           are therefore liable to be proceeded against in accordance with law.

       24. Thus, the present defamatory, derogatory and vilification campaign

           initiated by the Defendants has been carried out with an ulterior motive

           of Defendants against the Plaintiff.

       25. That the vilification campaign has been intensified by the constant

           sharing of the impugned post published/broadcasted on the Defendant

           No. 2 website, further being repeatedly shared/uploaded/disseminated

           on social media platforms as has been elucidated in the preceding

           Paras, with the sole objective of lowering the name, image, reputation,

           good will of the Plaintiff in the eyes of general public across the globe.

           Uploading/sharing/disseminating of such a post cannot be said to be

           news and/or fair reporting of the news.

      26. That, as such the impugned news articles published by the Defendants

           which have been constantly uploaded/shared/disseminated on social
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 43 of 185 Page ID #:97




           media platforms are garnering wide viewership in India as well as

           abroad including within the jurisdiction of this Hon'ble Court. The

           news articles published by the Defendants can still be viewed over the

           internet on personal computers or mobile devices through a basic

           search, despite the impugned articles having been taken down by the

           Defendant No. 2 as has already been elucidated upon herein above in

           the preceding Paras. Thus, the impugned news articles published by the

           Defendants which has further been sharecl/clisseminatecl on social

           media platforms is easily accessible not only in India but across the

           globe. The Plaintiff has received frantic calls from friends, business

           associates as well as family members enquiring into the correctness of

           the allegations, and they have categorically told the Plaintiff that the

           image and reputation of the Plaintiff in their eyes has gone clown

           considerably owing to the allegations levied in the impugned news

           atticles published by the Defendants.

      27. That the impugned news articles/posts as published on the Defendant

          No. 2 website have been repeatedly shared on social media platforms

          and have received a large number of comments from people which

          clearly establishes, that the defamatory news articles published by the

          Defendants have highly prejudiced the good will and reputation of the
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 44 of 185 Page ID #:98




            Plaintiff. It is submitted that on the internet, information is accessible

            worldwide which is causing unwarranted irreparable reputational harm

            to the Plaintiff for no fault of the Plaintiff.

       28. That the Defendants are misusing/overreaching the freedom guaranteed

           to the Press and supposed journalists under Article 19( I )(a) of the

           Constitution of India. Even a legitimate Journalist's right to know and

           their right to publish is neither more or less than that of the general

           public as they are trustees of the general public for this purpose. The

           Defendants are therefore expected to post articles on the basis of true,

           correct and verified facts objectively. It is respectfully submitted that

           this a fit case where restraint ought to be granted by this Hon 'ble Court

           since the facts of this case clearly demonstrate that the reputation of the

           Plaintiff has been deliberately maligned/tarnished by the Defendants. It

           is submitted that the exercise of true and legitimate journalistic

           freedom lies at the core of speech and expression protected by Article

           19(1)(a). The publishing of views and news articles falls within the

           ambit of the Right to Freedom of speech and expression under Article

           19(1 )(a). However, the exercise of that fundamental right is not

           absolute and is answerable to the legal regime enacted with reference to

           the provisions of Article 19(2).
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 45 of 185 Page ID #:99




        29. That the entire campaign has been carried out with a premeditated

            object of tarnishing and maligning the hard earned reputation and

            goodwill of the Plaintiff as part of a malicious campaign / propaganda

            against the Plaintiff. That such abuse of the dominant position by the

            Defendants is against all canons of ethics especially when the object is

            to unfairly influence the reputation and good will of the Plaintiff by

            spreading wrong and incorrect information in the minds of the people

            across the globe.

       30. That, since the Defendants in blatant disregard for the rule of law and

            legitimate journalistic ethics and by misusing the process of law, have

            left no stone unturned to vilify, malign and denigrate the name, image,

            reputation and good will of the Plaintiff in the eyes of the general

            public thereby causing wrongful losses to the Plaintiff and wrongful

           gains to themselves.

       31. That the contents and the claims made in the impugned news

           articles/posts are baseless and reckless without any regard to the truth

           and without due care or verification. That the defamatory news has

           been published by the Defendants on the Defendant No. 2 website

           which is further being disseminated/shared on social media platforms

           only with an intention to defame, tarnish and malign the reputation and
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 46 of 185 Page ID
                                 #:100




          goodwill of the Plaintiff. These facts also indicate that the Plaintiff is

          being targeted in order to malign his reputation and good will in the

          eyes of public at large.

     32. That, the aforementioned assertion in the impugned news articles/posts

          is based on no evidence at all. This shows that the impugned news

          articles/posts are a mere hoax and the allegations are per se false,

          misleading and defamatory. It is clear that the intention is purely

          malicious and has been motivated to malign and affect the reputation

          and credibility of the Plaintiff. The false and defamatory news

          articles/posts published by the Defendants have been created, uploaded,

          and circulated with the sole intention of creating panic in the minds of

          the general public. That the said news is only with an intention to

          deceive the public at large and the same has been clone only to cause

          wrongful losses to the Plaintiff.

     33. That therefore, the impugned news aiticles/posts are further immensely

         defaming and derogating the image of the Plaintiff painstakingly built

         vide constant tireless efforts throughout the years.

     34. That in view of the above, it is apparent that the said impugned news

         articles/posts are not in any manner in the interest of general public and

         the same have been published in utmost reckless manner without
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 47 of 185 Page ID
                                 #:101




          ascertaining the veracity of the same. Thus making it evident that the

          same has been done, only with an intention to tarnish the image,

          reputation, goodwill and business of the Plaintiff.

      35. That the Defendants, despite having actual knowledge of the false,

          derogatory and defamatory contents of the post, proceeded to publish

          the same, and have further failed to remove the said impugned articles

          from its website in their entirety, as has been elucidated in the

          preceding Paras, thus the Defendants are liable for the said acts of

          defamation and consequent damages suffered by the Plaintiff on

          account of loss of reputation and goodwill. That if a person knowingly

          permits another to communicate information which is defamatory, the

          said person who is allowing such dissemination would also be liable for

          causing defamation. Once the said Defendants have been informed of

          the defamatory contents of the post, the said Defendants became liable

          for the publication of defamation by acquiescence that is to say by

          permitting publication to continue for a period of time when they had

         the power to prevent it.

     36. That the Defendants' deliberate inaction has built up a negative

         sentiment on the internet and social media against the Plaintiff and has

         severely tarnished and maligned his reputation and goodwill.
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 48 of 185 Page ID
                                 #:102




                              CAUSE OF ACTION:


     37. That the cause of action for filing the present suit for the first time

          arose on 161h July, 2020, when the Plaintiff came across the

          defamatory news articles/posts published by the Defendants on the

          Defendant     No.    2    website    which     has    further    been

          uploaded/shared/disseminated on numerous social media platforms.

         The cause of action further arose on 22.07.2020 when the Ld.

         Counsels for the Plaintiff directed the Defendants to take

         down/remove the impugned URL's/weblinks comprising of the

         impugned post, further also directing the Defendants to disclose the

         details on who had hired Defendants to publish the stories and from

         where they had obtained information qua the said impugned articles

         uploaded on the Defendant No. 2 website. The cause of action

         fmther arose on 24.07.2020 when Ms. Alysha Tharani acting on

         behalf of the Defendants refused to provide any such information,

         although taking down the offending articles. The          cause     of

         action   is still subsisting as the impugned news articles/posts are

         still receiving attention on social media platforms as well as the

         viewers of the Defendant No. 2 inasmuch as the impugned posts are
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 49 of 185 Page ID
                                 #:103




          still technically visible over the Defendant No. 2 website upon a

          basic internet search, thereby causing massive loss in reputation

          and goodwill to the Plaintiff.

     38. That the Plaintiff has suffered, and is likely to further suffer,

          irreparable harm and injury with regard to the goodwill and

          reputation of the Plaintiff. Therefore, monetary compensation alone

          would not be sufficient to address the continuing harm resulting

          from acts of defamation committed by the Defendants.

     39. That the contents of the news articles/posts are utterly malicious

          and completely bereft of truth and there is an immediate pressing

          injury to Plaintiff. The Plaintiff apprehends that the Defendants will

          persist with their malicious conduct, and the Defendants will

         continue to further defame the Plaintiff which would result in

         further irreparable injury to the Plaintiff reputation and goodwill.

     40. That the Plaintiff seeks damages on account of loss of reputation,

         goodwill and business caused to it across the globe by the

         Defendants on account of the acts of defamation and derogation.

         The Plaintiff enjoys considerable reputation across the globe. The

         Plaintiff states that the defamatory posts published by the

         Defendants have been shared and circulated as stated above, to a
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 50 of 185 Page ID
                                 #:104




           large number of persons across the globe, causing serious damage

          to the reputation of the Plaintiff. It is stated that on account of the

          transmission of the defamatory news articles/posts by the

          Defendants, Plaintiff has suffered massive reputational loss, which

          the Plaintiff currently estimate at INR 75 Crores and the Plaintiff

          craves leave of this Hon'ble Court to ascertain further damages, if

          any, in favor of the Plaintiff on account of the vindictive and ma/a-

          fide acts of the Defendants qua defaming the Plaintiff. The

          Defendants are jointly and severally liable to pay the damages

          suffered by the Plaintiff.

     41. That the Plaintiff has not filed any other or similar suit in this

          Hon'ble Court or in any other Court in this matter nor is any other

          case pending in any court.

     42. That the Plaintiff confirms the authenticity of the documents and

          states that the documents filed along with the present suit are true

          copies of their respective originals along with internet print outs

          and supporting Section 65B certificate.

     43. That the Plaintiff submits that all documents in its possession are

         being filed however the Plaintiff craves leave of this Hon'ble Court

         under Order II Rule 2 CPC to add further contentions, facts, claims,
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 51 of 185 Page ID
                                 #:105




           reliefs and place reliance upon other such additional documents

           with respect to the cause of action stipulated herein at a later stage.


                                  JURISDICTION:


     44. That this Hon'ble Court has territorial jurisdiction in the matter as

          the impugned news articles/posts had been accessed, viewed and

          read by various individuals including the SPA holder of the

          Plaintiff within the territorial jurisdiction of this Hon'ble Court.

          Furthermore, the impugned          news    articles/posts   in question

          published on the Defendant No. 2 website were able to be seen and

          accessed by the general public across the world including in Delhi

          and as such this Hon'ble Court has the necessary territorial

          jurisdiction to try and entertain the present suit.


                                   COURT FEES:


     45. The value of the present suit for the purposes of court fee and

          jurisdiction is as follows: -

     a)       For a decree of permanent iqjunction in favour of the Plaintiff

              restraining the Defendants, their employees, agents, officers,

              assigns, representatives, group companies from in any manner
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 52 of 185 Page ID
                                 #:106




             airing/publishing or propagating in any mode or manner either

             orally/writing/telecasting any material /article/ news/ views/report

             etc. on their websites/webpages/channels including but not limited

             to 'meaww.com' which are false and/or misleading and/or

             defamatory and which relate to the Plaintiff including the

             impugned news articles/posts and/or any such programs/videos

             incidental thereto which lowers the goodwill and reputation of the

             Plaintiff in the eyes of the general public, the present relief is

             valued at Rs. 200/-, accordingly ad valorem court fees of Rs. 20/-

             is being affixed.

     b)      For a decree of permanent injunction whereby directing the

             Defendants to permanently block/restrict access to the news/post

             mentioned in the list of documents attached with the present

             Plaintiff and/or any other active or similar posts which contain or

             purport to contain, the defamatory, derogatoty and denigrating

             content or part thereof published and/or posted on their respective

             channels/websites, and also from all media in the control of the

            Defendants in India and globally, including but not limited to

            Defendants channels, website, webpages, mobile application, the
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 53 of 185 Page ID
                                 #:107




              present relief is valued at Rs. 200/-, accordingly ad valorem court

              fees of Rs. 20/- each is being affixed.

      c)     For a decree of mandatory injunction in favour of the Plaintiff

             thereby directing the Defendants, their employees, agents,

             officers, assigns, representatives, group companies to permanently

             block/restrict access to the news/post mentioned in the list of

             documents attached with the present Plaintiff ancVor any other

             active or similar posts which contain or purport to contain, the

             defamatory, derogatory and denigrating content or part thereof

             published and/or posted on their respective channels/websites, and

             also from all media in the control of the Defendants in India and

             globally, including but not limited to Defendants' channels,

             website, webpages, mobile application, the present relief is valued

             at Rs. 200/-, accordingly ad valorem court fees of Rs. 20/- each is

             being affixed.

     d)      For a decree of mandatory injunction in favour of the Plaintiff

             restraining the Defendants, their employees, agents, officers,

             assigns,   representatives,   group   companies   to   permanently

             block/restrict access to the news/post mentioned in the list of

             documents attached with the present Plaintiff and/or any other
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 54 of 185 Page ID
                                 #:108




              active or similar posts which contain or purport to contain, the

             defamatory, derogatory and denigrating content or part thereof

             published and/or posted on their respective channels/websites, and

             also from all media in the control of the Defendants in India and

             globally, including but not limited to Defendants' channels,

             website, webpages, mobile application; on receipt of any

             complaint in future from the Plaintiff with regard to the impugned

             post or any other URL/Weblinks containing or purporting to

             contain in part or whole the contents of the impugned news

             articles/posts, the present relief is valued at Rs. 200/-.

      e)     For a decree of prohibitory it~unction in favom of the Plaintiff

             restraining the Defendants, their employees, agents, officers,

             assigns, representatives, group companies from publishing any

             such news articles/posts in the future against the Plaintiff without

             ascertaining the veracity and truthfulness of the same from the

             Plaintiff the present relief is valued at Rs. 200/-, accordingly ad

             valorem court fees of Rs. 20/- each is being affixed.

     i)     For an order directing the Defendants to disclose the details as

            to who had hired Defendants to publish the stories and from

            where they had obtained information qua the said impugned
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 55 of 185 Page ID
                                 #:109




               articles uploaded on the Defendant No. 2 website to the

               Plaintiff, the present relief is valued at Rs. 200/-, accordingly ad

               valorem court fees of Rs. 20/- each is being affixed.

     g)        For a decree of damages the relief is provisionally valued for the

               purposes of court fee at Rs. 75,00,00,000/- qua the Plaintiff and

              ad volrem court fees of Rs. 74,30,000/- is affixed thereon. The

              Plaintiff undertakes to make up the deficiency of court fee, if

              any, once the actual damages are ascertained and awarded to the

              Plaintiff.


                                   LIMITATION:


     46.      The present suit is well within the period of limitation.

     4 7.     That the present dispute is not a commercial dispute as per

              Section 2(c) of the Commercial Courts. Commercial Division &

              Commercial Appellate Division of High Courts Act, 2015.

              Thus, the present suit is being filed as an ordinary suit.


                                      PRAYER


     In the facts and circumstances of the present case, it is most respectfully

     prayed that this Hon'ble Court may be pleased to grant;
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 56 of 185 Page ID
                                 #:110




      1.    Pass a decree of permanent injunction in favour of the Plaintiff

            restraining the Defendants, their employees, agents, officers, assigns,

            representatives,   group    companies     from     in   any    manner

           airing/publishing or propagating in any mode or manner either

           orally/writing/telecasting any material /article/news/views/report etc.

           on their websites/webpages/channels including but not limited to

           'meaww.com' which are false and/or misleading and/or defamatory

           and/or disparaging which relates to the Plaintiff including the

           impugned news articles/posts/programs/ videos which lowers the

           goodwill and reputation of the Plaintiff in the eyes of the general

           public.

    ii.    Pass a decree of permanent injunction whereby directing the

           Defendants to permanently block/restrict access to the news

           articles/posts/Weblinks/URLs mentioned in the list of documents

           attached with the present Plaintiff and/or any other active or similar

           posts which contain or purport to contain, the defamatory, derogatory

           and denigrating content or part thereof posted on their respective

           websites, and also from all media in the control of the Defendants

           across the globe, including but not limited to Defendants website,

           webpages, mobile application, across the globe;
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 57 of 185 Page ID
                                 #:111




   iii.   Pass a decree of mandatory injunction in favour of the Plaintiff

          thereby directing the Defendants, their employees, agents, officers,

          assigns,   representatives,    group    companies     to   permanently

          block/restrict access to the news/post mentioned in the list of

          documents attached with the present Plaintiff and/or any other active

          or similar posts which contain or purport to contain, the defamatory,

          derogato1y and denigrnting content or part thereof published and/or

          posted on their respective channels/websites, and also from all media

          in the control of the Defendants in India and globally, including but

          not limited to Defendants' channels, website, webpages, mobile

          application;

   iv.    Pass a decree of mandat01y injunction in favour of the Plaintiff

          restraining the Defendants, their employees, agents, officers, assigns,

          representatives, group companies to permanently block/restrict access

          to the news/post mentioned in the list of documents attached with the

          present Plaintiff and/or any other active or similar posts which contain

          or purport to contain, the defamatory, derogatory and denigrating

          content or part thereof published and/or posted on their respective

          channels/websites, and also from all media in the control of the

          Defendants in India and globally, including but not limited to
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 58 of 185 Page ID
                                 #:112




         Defendants' channels, website, webpages, mobile application; on

         receipt of any complaint in future from the Plaintiff with regard to the

         impugned news article/post or any other URL/Web links containing or

         purporting to contain in part or whole the contents of the impugned

         news articles/posts;

    v.   Pass a decree of Prohibitory Injunction m favour of the Plaintiff

         restraining the Defendants, their employees, agents, officers, assigns,

         representatives, group companies from publishing any such news

         articles/posts in the future against the Plaintiff without ascertaining the

         veracity and truthfulness of the same from the Plaintiff;

   v1.   Pass an order whereby directing the Defendants to disclose the

         details as to who had hired Defendants to publish the impugned

         news articles/posts and the somces from where the Defendants had

         obtained information qua the said impugned articles uploaded on

         the Defendant No. 2 website, to the Plaintiff;

  vii.   Pass a decree of rendition of accounts of Defendants whereby

         conducting an enquiry as to assess the exact quantum of revenue

         generated by the Defendants by publishing or propagating the

         impugned     news      articles/posts   and/or   any   such     incidental
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 59 of 185 Page ID
                                 #:113




                                                                                SJ
           articles/videos/programs/posts/weblinks/URLs,         defaming        the

           Plaintiffs;

  v111.    Pass a decree of damages to the tune of Rs. 75,00,00,000/- in favour

           of the Plaintiff and jointly and severally against the Defendants;

   1x.     for costs of this suit;

    x.     Any other and further reliefs as this Hon ' ble Court may deem fit and

           proper to meet the ends ofjustice.


                                                                  PLAINT FF
                                                    Through its SPA HOLDER


                                       THROUGH:




                           SIMRANJEET SINGH, AADHAR NAUTIYAL
                                                              ~;]~·~
                                                   ATHENA LEGAL
                                            37, Link Road, First Floor,
                                                      Lajpat Nagar-JJI,
          Place: New Delhi                        New Delhi - 110024
           Date: o,;os/20200                              9205109664
                                        aadhar.nautiyal@athenalegal.in
    Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 60 of 185 Page ID
                                     #:114




            ~
    _;}Ov~
    ~        '£
\![)~~'?
~       V:
     r-v\    VERIFICATION:-


             Verified at New Delhi on this 5111 day of August, 2020 that the contents

             of para nos. I - 2. I   ~ °3>~f the present plaintiff are trne and correct to the
             best of my knowledge and belief. The contents of paragraph nos.

     2.2..-36, J::J- -    4-=t-- ~ R~1vt     are true and correct to the best of my

             knowledge and information and legal advice received and believed to be

             true. The content of last para is prayer before this Hon'ble Cour .


                                                                             PLAINTIFF
                                                                  Through its SPA Holder
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 61 of 185 Page ID
                                 #:115




            IN THE HIGH COURT OF DELHI AT NEW DELHI
             (ORDINARY ORIGINAL CIVIL JURISDICTION)
                      C.S. (OS) No. OF 2020
     IN THE MATTER OF:
    Daniel Snyder, Through his SPA Holder                      ... Plaintiff
                                     Versus
    Eleven Internet Services LLP & Ors.                     .... Defendants

                                    AFFIDAVIT

    I, Col. (Retd.) Bhushan Lal, aged about 54 years, S/o Sh. R..D Sapra,
    Special Power of Attorney Holder of Plaintiff having my office at 105A,
    Inclraprakash Building, 21 Barakhamba Road, New Delhi-110001, duly
    authorized vide SPA dated 05.08.2020 executed in the United States of
    America, the deponent above-named, do hereby solemnly affirm and
    declare as under:

    1. I am the SPA Holder of the Plaintiff duly authorized vide SPA elated
       05.08.2020, executed in the United States of America, in the above suit
       and competent to swear this affidavit.
    2. I have read and understood the accompanying suit and state and verify
       that the averments made in the same are based on the records of the
       Plaintiff and based on legal advice received from the Plaintiff and are
       believed by me to be true and the averments made in the last
       unnumbered paragraph are in the natme of humble prayers of the
       Plaintiff before this Hon'ble Court.
    3. That the documents filed herewith are true copies of their
       originals.
                                                                DEPONENT
   Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 62 of 185 Page ID
                                    #:116




  ~)-~                                                                          $.1
' I _ ~ t ERIFICATION
   tl
 ~\;
        I, Bhushan Lal, verify that the averments made in paragraph 1-3 of my
        affidavit are true to my knowledge, that no part of it is false and nothing has
        been concealed there from.

        Verified at New Delhi on this the 5111 day of August, 2020.



                                                                        DEPONENT
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 63 of 185 Page ID
                                 #:117




            IN THE HIGH COURT OF DELHI AT NEW DELHI
             (ORDINARY ORIGINAL CIVIL JURISDICTION)
                      C.S. (OS) No. OF 2020
    IN THE MATTER OF:
   Daniel Snyder, Through his SPA Holder                       ...Plaintiff
                                    Versus
   Eleven Internet Services LLP & Ors.                       .... Defendanls

                                  INDEX-II

      S. NO.    PARTICULARS                                   PAGES

       1.       Application under Order XXXIX Rules 1
                and 2 read with Section 151 of the Code of   2. .... Z.2-
                Civil Procedure alongwith Affidavit
      2.       Application under Section 151 of the Code
               of Civil Procedure alongwith Affidavit        23-'2-1-
      3.       Application under Section 151 of the Code
               of Civil Procedure seeking exemption from     lZ.8-3,
               filing attested affidavits.
      4.       Application under Section 149 CPC read
               with Section 151 CPC seeking extension of     32--3b
               time to file court fee
                                THROUGH:


                                                    ~9~}
                      SIMRANJEET SINGH, AADHAR NAUTIYAL
                                              ATHENA LEGAL
                                      Advocate(s) for the Plaintiff
                                       37, Link Road, First Floor,
                                                 Lajpat Nagar-III,
       Place: New Delhi                      New Delhi - 1 l 0024
        Date:0~08/2020                               9205109664
                                   aadhar.nautiyal@athenalegal.in
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 64 of 185 Page ID
                                 #:118




                                                                                   •'


             IN THE HIGH COURT OF DELHI AT NEW DELHI
              (ORDINARY ORIGINAL CIVIL JURISDICTION)
                       C.S. (OS) No. OF 2020
     IN THE MATTER OF:
     Daniel Snyder, Through his SPA Holder                         ... Plaintiff
                                      Versus
     Eleven Internet Services LLP & Ors.                        ....Defendants

     APPLICATION UNDER ORDER XXXIX RULE 1 AND 2 READ
     WITH      SECTION       151    CPC     PRAYING        FOR     AD-INTERIM
     INJUNCTION AND EX PARTE INJUNCTION AGAINST THE
     DEFENDANTS

     The Plaintiff above-named respectfully submit as under:

     I.   That the Plaintiff is filing the accompanying suit for declaration of

          permanent and mandatory injunction against the Defendants and craves

          leave of this Hon'ble Court to rely on the contents of the same which

          may be read as part and parcel of the present application and are not

          repeated herein for the sake of brevity of this Hon'ble Court.

     2.   That the Plaintiff is a highly-accomplished and successful American

          entreprenem, businessman and philanthropist residing in Maryland,

          USA and is the controlling owner of the Team, which is amongst the

          most prominent teams in the National Football League of America. The

          Plaintiff was also the founder, Chairman and Chief Executive Officer

          of Snyder Communications, Inc., which the Plaintiff had started from
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 65 of 185 Page ID
                                 #:119




          very modest beginnings and after continuous hard work, determination

          and persistence, led to the Plaintiff becoming the youngest ever CEO of

         a company listed on the New York Stock exchange in the year I 996.

         The Plaintiff through his tireless efforts has built the Washington

         Football Team into one of the most valuable professional athletic

         franchises in the world. The Plaintiff is also well known for his

         philanthropic donations to charitable causes involving support for

         children's hospitals, groups combating exploitation of children, and

         victims of the September I I, 2001 terrorist attacks.

    3.   That the Plaintiff on or about 16 111 July, 2020 came to know about

         publishing of false, highly defamato1y and malicious news against the

         Plaintiff published on the Defendant No. 2 website, based on absolutely

         false and/or wrong and/or misleading facts/documents/statement

         wherein the headline of the defamatory Article at the URL

         https://rneaww.corn/washington-redskins-owner-dan-snyder-to-step-

         do wn-owing-to-sex-traffi cki ng-al Iegat ions-fan-reactions   read   as

         "Washington Redskins owner Dan Snyder faces sex trafficking

         allegations; Internet says, 'He was on Epstein's list[.}' It had been

         alleged in the article that the minority owners of the Team owned by

         the Plaintiff were "apparently looking at bringing him down citing
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 66 of 185 Page ID
                                 #:120




         inappropriate and unchaste behavior as one of the major reasons." It is

         stated that the article falsely accused the Plaintiff of personally

         committing extremely serious sexual misconduct, as well as association

         with convicted sex offender and infamous sexual predator Jeffrey

         Epstein, who committed suicide in prison while facing sex trafficking

         charges and is commonly alleged to have maintained a "list" of wealthy

         individuals in his social circle who participated in sexual misconduct

         involving minors in his presence. Another article published on the

         Defendant No. 2 website at the URL https://meaww.com/washington-

         redskins-dan-snyder-jeffrey-epstein-sexual-harrasment-sex-trafficking-

         scandal-name-change which bears the headline "#RedskinsScandal:

         Will Dan Snyder rename Washington Redskins the 'Epsteins '? Ang,)'

        lntemet screams 'throw him out[]"'. It is submitted that the said

        article expressly refers to, and repeats, the false allegations of the

        previous article as stipulated herein above i.e., the false claims that the

        Plaintiff is linked to sexual predator Jeffrey Epstein and that the

        Plaintiff is or was involved in sexual misconduct, including sex

        trafficking. The said atticle also falsely claims, again citing an

        anonymous tweet that "Dan Snyder has decided on a new team name:

        [Jeffi·ey] Epsteins." It is submitted that the entire contents of the
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 67 of 185 Page ID
                                 #:121




          impugned post/article are highly defamatory, derogatory and libelous

          and based on no factual evidence at all. That the impugned post/article

          has caused irreparable loss and harm to the reputation and goodwill of

          the Plaintiff. It is submitted that the statements are extremely

          irresponsible, incendiary, and damaging false statements, made by

          Defendants without any investigation or basis in fact, with deliberate

          malice toward the Plaintiff and with reckless disregard for the truth.

          The Defamatory Statements were and are utterly baseless, and

          represent nothing more than Defendants' attempt to generate attention

          and revenue from its hidden clients by publishing deliberately

          inflammatory headlines which they knew to be false and/or utterly

          failed to investigate.

     4.   That from a bare reading of the contents of the impugned

          URL's/weblinks consisting of the posts/articles published on the

          Defendant No. 2 website, it is amply clear that derogatory, libelous and

          malicious aspersions have been casted against the Plaintiff accusing the

          Plaintiff of sexual offences. The said allegations are absolutely false,

          frivolous, and made with absolute recklessness which has caused grave

          prejudice and damage to the hard-earned reputation, goodwill and

          image of the Plaintiff.
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 68 of 185 Page ID
                                 #:122




                                                                                   b
     5.    It is submitted that the false allegations published by way of the

           impugned articles/posts uploaded on the Defendant No. 2 website have

          . been shared on numerous social media platforms.

     6.    It is submitted that the entire impugned content is based on no evidence

           and has been published without verifying facts and/or documents which

           goes against the basic tenets of ethical and fairness. It is submitted that

          the Defendants have published/broadcasted the impugned articles/posts

          on its website which has further been shared/uploaded/disseminated on

          numerous social media platforms without verifying the facts and/or

          ascertaining the veracity of the frivolous allegations that have been

          levelled against the Plaintiff. It is submitted that the impugned news

          has been published by the Defendant No. 1 with reckless disregard and

          without seeking any information qua the same from the Plaintiff, with

          the sole intention to malign and tarnish the image, reputation and

          goodwill of the Plaintiff.

    7.    That, the Ld. Counsels on behalf of the Plaintiff addressed a

          communication      dated     22.07.2020   directing   the   Defendants   to

          remove/take-down the impugned posts/articles from its website, further

          also requesting disclosing the details on who had hired Defendants to

          publish the stories and from where they had obtained information qua
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 69 of 185 Page ID
                                 #:123




           the said impugned articles, albeit, Ms. Alysha Tharani acting on behalf

           of the Defendants, vide email dated 24.07.2020 apprised the Ld.

           Counsels on behalf of the Plaintiff that they were not required to take

           any such action, although the offending articles had been removed. It is

          submitted that the offending articles albeit removed, are still available

          for viewership to a limited extent and the same has been duly

          elucidated upon in the accompanying Plaint. It is submitted that

          numerous other websites have relied upon the derogatory and

          defamatory articles published by the Defendants. The same can be

          perused from the last result of the image reproduced herein above,

          wherein the author has reiterated the contents of the impugned

          articles/posts uploaded on the Defendant No. 2 website.

     8.   The Defendants here purport to run news sites and related companies

          but, in fact, truly are (to quote a popular phrase of the day) "fake news"

          published on behalf of hidden clients. Rather than being legitimate

          news sources      and   reporters, the Defendants     intentionally sow

          misinformation at the behest of their well-heeled and well-placed

          clients - often national governments and intelligence services - with

          their clients generally cloaked behind several layers of anonymous

          corporate entities.
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 70 of 185 Page ID
                                 #:124




                                                                            8
     9.    It is submitted that the Defendants, compensated by their clients, have

           published, worldwide, the most debased, untrue, and slanderous

           statements, maliciously and falsely accusing the Plaintiff Daniel Snyder

           of heinous crimes, that Defendants published with reckless disregard

           for their falsity.

     10. That it is submitted that the Defendant No. 2 website i.e. MEA WW has

          worldwide reach, as it publishes globally via the internet and receives

          internet traffic from India, the United States, and many other countries

          the world over. The Defendant No. 2 website claims that it has reached

          150 million registered users, receives one billion page views a month,

          and was ranked by Alexa (an Amazon company) as one of the top 500

          websites in the world.

     11. That it is submitted that the articles dated July 16, 2020, uploaded on

          the Defendant No. 2 website i.e. MEA WW written by the Defendant

          Nos. 5 & 6 respectively, published at the behest of the Defendant Nos.
                                                    I


          3 & 4 i.e. Nirnay Chowdhary and Anay Chowdhary are absolutely

          untrue and wholly fabricated articles regarding the Plaintiff i.e. Mr.

          Snyder, falsely accusing him of a broad array of acts of criminal sexual

          misconduct, including involvement in sex trafficking and affiliating

          with sexual predator Jeffrey Epstein.
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 71 of 185 Page ID
                                 #:125




     12. That it is submitted that these false and fabricated articles purported to

         be news, are utterly fabricated and have no legitimate basis whatsoever.

         In fact, like much of the Defendant No. 2 website i.e. MEA WW's

         content the impugned articles rely on "the internet" as a source.

     13. That it is submitted that the false allegations Defendants have seeded

         on the internet have taken root beyond the Defendant No. 2 website i.e.

         MEA WW itself.       For instance, on or about July 16, 2020 - not

         coincidentally, the very same day as the defamatory articles by the

         Defendant No. 2 website were published- the following appeared on a

         Twitter account that has been confirmed as a fake account existing for

         no purpose other than to propagate false and misleading information:

                        According to           insiders   and anonymous
                         Washington Post employees, the [upcoming]
                         article ivill allege that: Dan Snyder abuses drugs
                        and alcohol[;] Snyder paid off refs. Some refs
                        have made $2 million ji·om him. And Snyder is
                        not the only team owner paying off refs. Others
                        do it too. Snyder and former Redskins coach Jay
                        Cruden, brother of Jon Cruden, pimped out their
                        cheerleaders to season ticket holders while
                        holding their passports ji·om them in a foreign
                        co1111/Jy Jay Cruden and then Redskins running
                        back Kapri Bibbs ivere sleeping with the same
                        woman. When Jay found out, he got petty and
                        benched Bibbs. During that game ivhen Bibbs
                        was on the bench, Bibbs' replacement missed a
                        block and that resulted in quarterback Alex Smith
                        suffering a broken leg. Alex hasn't been able to
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 72 of 185 Page ID
                                 #:126




                                                                               /0
                         play football ever since[] Snyder and Gruden
                         would hold sex parties with rampant drug usage
                         and some sexual assaults[] Snyder held nude
                         photoshoots with the Redskins cheerleaders[]
                         Lawyers are already involved[]
           It is submitted that the Plaintiff is unaware as to whether the account

           through which the aforementioned content had been uploaded on the

           social media platform Twitter belonged to a real person or was one of

           the "Bots" utilized to further propagate The Defendant No.2 website's

           for-profit lies, and the same is required to be ascertained.

     14. That it is submitted that these false statements were further repeated on

         the very same day without attribution to the Defendant No. 2 website

         but without any further basis whatsoever in a Facebook account for a

         well-known fan group for the football team belonging to the Plaintiff.

         That statement also added (again falsely) that the U.S. Federal Bureau

         of Investigations "possibly" may be involved.

     1S. That the statements that Defendants published, and that were repeated

         and further propagated in the July 16 Tweet and Facebook post, about

         the Plaintiff i.e. Mr. Snyder are categorically false.      Moreover, the

         Defendants published these slanderous, inflammatory statements about

         the Plaintiff with complete disregard for their basis in fact at best, and

         deliberate intent to damage the Plaintiff.
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 73 of 185 Page ID
                                 #:127




                                                                                  I1
     16. That the Defendants have singled out the Plaintiff by publishing the

         news    article    on   their    website   and      further   allowing   to

         upload/share/disseminate/publish the highly defamatory and malicious

         posts against the Plaintiff alone, in order to ensure that irreparable loss

         and injury is occasioned to the hard earned reputation and goodwill of

         the Plaintiff herein. Publishing of such news articles by the Defendants

         and further allowing the uploading/sharing/disseminating/publishing by

         Defendants    is   against the    internationally   recognized   Right   to

         Reputation as granted under Article 12 of the Universal Declaration of

         Human Rights and Article 17 of the International Covenant on Civil

         and Political Rights, to which India is a signatory.

     !'~. That the Right to Freedom of Speech and Expression of news

         broadcasters comes along with a duty and responsibility of not abusing

         such freedom in furtherance of their personal vendetta towards any

         particular entity. It is submitted that although the freedom of press is an

         inalienable right, the same is not absolute and is subject to be

         controlled under Article 19(2) of the Constitution of India as

         uncontrolled right to speech leads to anarchism. The Freedom of

         Speech and Expression as guaranteed by the Constitution does not

         confer an absolute right to speak or publish whatever one chooses and
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 74 of 185 Page ID
                                 #:128




                                                                              / '2--
         it is not an unrestricted or unbridled license that may give immunity

         and prevent punishment for abuse of the freedom. The right has its own

         natural limitation and supposed journalists are in no better position than

         any other person. They have no greater freedom than others to make

         any imputations or allegations sufficient to ruin the reputation of a

         citizen. Reckless defamatory comments as is the case in the present

         scenario are unacceptable. This Hon'ble Court, in a catena of

         judgements has held that speech that the Press enjoys can be curtailed

         with reasonable restrictions in instances where they are not entitled to

         either make or circulate defamatory statement, false statements made

         with the intention to deteriorate the image of a public figure, etc. The

         Defendant Nos. 5 & 6 who are the original authors of the impugned

         articles/posts uploaded on the Defendant No. 2 website have failed to

        exercise caution, have failed to verify and/or ascertain the truthfulness

        and correctness behind the said allegations, and have proceeded with

        publishing the impugned articles, with malicious intent so as to damage

        the Plaintiff's reputation and goodwill, and are thus liable to be

        proceeded against in accordance with law. Fmiher, the Defendant Nos.

        3 & 4 who exercise actual control over the Defendant Nos. 1 & 2 and

        thus have effective control over what is published on the Defendant
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 75 of 185 Page ID
                                 #:129




              No. 2 website have also failed in their duties, and have further failed in

              ascertaining the correctness and veracity of the allegations levied

             against the Plaintiff in the impugned articles, with a view to tarnish the

             reputation of the Plaintiff, and have thus effectively led to the launch of

             a smear campaign against the Plaintiff. It is relevant to submit herein

             that the said Defendants have earned revenue by defaming and

             derogating the Plaintiff on behalf of undisclosed third-party clients and

             are therefore liable to be proceeded against in accordance with law.

      18. Thus, the present defamatory, derogatory and vilification campaign
             initiated by the Defendants has been carried out with an ulterior motive

             of Defendants against the Plaintiff.

     11. That the vilification campaign has been intensified by the constant

             sharing of the impugned post published/broadcasted on the Defendant

             No. 2 website, further being repeatedly shared/uploaded/disseminated

             on social media platforms, with the sole objective of lowering the

             name, image, reputation, good will of the Plaintiff in the eyes of

             general public across the globe. Uploading/sharing/disseminating of

             such a post cannot be said to be news and/or fair reporting of the news.

   '.'}.@.   That, as such the impugned news articles published by the Defendants

             which have been constantly uploaded/shared/disseminated on social
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 76 of 185 Page ID
                                 #:130




         media platforms are garnering wide viewership in India as well as

         abroad including within the jurisdiction of this Hon'ble Court. The

         news articles published by the Defendants can still be viewed over the

         internet on personal computers or mobile devices through a basic

         search, despite the impugned articles having been taken down by the

         Defendant No. 2. Thus, the impugned news articles published by the

         Defendants which has further been shared/disseminated on social

         media platforms is easily accessible not only in India but across the

         globe. The Plaintiff has received frantic calls from friends, business

         associates as well as family members enquiring into the correctness of

         the allegations, and they have categorically told the Plaintiff that the

         image and reputation of the Plaintiff in their eyes has gone down

         considerably owing to the allegations levied in the impugned news

         articles published by the Defendants.

    2 I. That the impugned news articles/posts as published on the Defendant

         No. 2 website have been repeatedly shared on social media platforms

         and have received a large number of comments from people which

         clearly establishes, that the defamatory news articles published by the

         Defendants have highly prejudiced the good will and reputation of the

         Plaintiff. It is submitted that the Defendants are misusing/overreaching
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 77 of 185 Page ID
                                 #:131




         the freedom guaranteed to the Press and supposed journalists under

         Article 19(1 )( a) of the Constitution of India.

    21. That the entire campaign has been carried out with a premeditated

         object of tarnishing and maligning the hard earned reputation and

         goodwill of the Plaintiff as part of a malicious campaign/ propaganda

         against the Plaintiff. That such abuse of the dominant position by the

         Defendants is against all canons of ethics especially when the object is

         to unfairly influence the reputation and good will of the Plaintiff by

         spreading wrong and incorrect information in the minds of the people

         across the globe.

    2~. That, since the Defendants in blatant disregard for the rule of law and

         legitimate journalistic ethics and by misusing the process of law, have

         left no stone unturned to vilify, malign and denigrate the name, image,

         reputation and good will of the Plaintiff in the eyes of the general

        public thereby causing wrongful losses to the Plaintiff and wrongful

        gains to themselves.

    2+. That the aforementioned assertion in the impugned news articles/posts

        is based on no evidence at all. This shows that the impugned news

        articles/posts are a mere hoax and the allegations are per se false,

        misleading and defamatory. It is clear that the intention is purely
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 78 of 185 Page ID
                                 #:132




         malicious and has been motivated to malign and affect the reputation

         and credibility of the Plaintiff. The false and defamatory news

         articles/posts published by the Defendants have been created, uploaded,

         and circulated with the sole intention of creating panic in the minds of

         the general public. That the said news is only with an intention to

         deceive the public at large and the same has been done only to cause

         wrongful losses to the Plaintiff.

     25'. That the Defendants, despite having actual knowledge of the false,

         derogatory and defamatory contents of the post, proceeded to publish

         the same, and have further failed to remove the said impugned articles

         from its website in their entirety, thus the Defendants are liable for the

         said acts of defamation and consequent damages suffered by the

         Plaintiff on account of loss of reputation and goodwill.

     26. That the Defendants' deliberate inaction has built up a negative

         sentiment on the internet and social media against the Plaintiff and has

         severely tarnished and maligned his reputation and goodwill.

    2't. That the balance of convenience lies in favor of the Plaintiff and the

         Plaintiff has no other, better, alternate, efficacious and expeditious

         remedy available against the Defendants to protect its reputation and

         respect all across the globe and there is no legal impediment for grant
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 79 of 185 Page ID
                                 #:133




                                                                                    I:r-
              of relief being sought herein as otherwise in case the Defendants would

              succeed in their nefarious designs in the absence of such ad interim

              injunction besides the Plaintiff suffering irreparable loss and injury the

              whole purpose for filing the present suit shall become redundant.

        28. That the Plaintiff has a prima facie good case and there is every

              likelihood of the Plaintiff succeeding before this Hon'ble Court against

              the defendants.

        2't   That the present application is made bonajide and in the interest of

              justice;

                                         PRAYER

              In view of the facts and circumstances stated herein above and in the

              interest of justice, it is most respectfully prayed that this Hon'ble Court

              may be pleased:

   1.          Pass an order granting ad-interim ir\junction in favour of the Plaintiff

               and against the Defendants whereby directing the Defendants to

               permanently take clown, remove and/ or block/restrict access to the news

               articles/posts/URLs/weblinks mentioned in the list of documents

               attached   with   the   present   Plaint   and/or   other   active   news

              articles/posts//URLs/weblinks which contain or purport to contain, the

              defamatory impugned news/articles or part thereof posted on their
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 80 of 185 Page ID
                                 #:134




          respective websites, and also from all media in the control of the

          Defendants, including but not limited to meaww.com website, mobile

          application;

    ll.   Pass an order granting ad-interim injunction in favour of the Plaintiff

          restraining the Defendants, its agents, officers, assignees, representatives

          thereby directing the Defendants to forthwith block/remove the

          impugned news articles/channels/posts/weblinks/URLs from channels,

          websites, webpages, mobile application in its control;

   iii.   Pass an order granting ad-interim injunction in favour of the Plaintiff

          and against the Defendants thereby directing the Defendants to

          block/remove the impugned news articles/posts from its websites on

          receipt of any complaint in future from the Plaintiff or its officials in

          regard to the same news articles/posts or containing the same/similar

          subject matter; and also from all media in the control of the Defendants,

          including but not limited to meaww.com website, mobile applications,

          another platforms;

   1v.    Pass an order granting ad-interim Injunction in favour of the Plaintiff

          and against the Defendants for restraining the Defendants or other

          news agencies from reporting any news with respect to the impugned

          news     articles/posts/URLs/Web Ii nks       or    any     other     news
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 81 of 185 Page ID
                                 #:135




          articles/posts/URLs/Weblinks containing the same or simi lar subject

          matter;

   v.     Pass an ad-interim order directing the Defendants to disclose the

          source from where the information forming part of the impugned

          news articles/posts has been procured from by the Defendants, to the

          Plaintiff;

  v1.     Pass such other or further orders as this Hon 'ble Court may deem fit

          and proper in the interest of justice.



                                                   Through its SPA HOLDER


                                     THROUGH:
                                                        !.-J.-OL}
                                                           '3)/ ¥> iij ~,,
                                                                     ~
                          SIMRANJEET SINGH, AADHAR NAUTIYAL
                                               ATHENA LEGAL
                                                    37, Link Road, First Floor,
                                                              Lajpat Nagar-III,
        Place: New Delhi                                  New Delhi - 110024
         Date: 61108/20200                                        9205109664
                                               aaclhar.nautiyal@athenalegal.in
   Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 82 of 185 Page ID
                                    #:136




  iJ(:\~(),
~oP '};'1'7\'l)
  ~~ VERIFICATION:-

        Verified at New Delhi on this 5111 day of August, 2020 that the contents

        of para nos. l,- I 5 of the present application are true and correct to

        the best of my knowledge and belief. The contents of paragraph nos.

       1- , i b -   Q_~   Q_(b   Z·~q   are true and correct to the best of my



                                                                       C
                                                                       G
        knowledge and information and legal advice received and believed to be

        true. The content of last para is prayer before this Hon'ble


                                                                   PLAI~
                                                        Through its SPA Holder
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 83 of 185 Page ID
                                 #:137




            IN THE HIGH COURT OF DELHI AT NEW DELHI
             (ORDINARY ORIGINAL CIVIL JURISDICTION)
                      C.S. (OS) No. OF 2020
    IN THE MATTER OF:
    Daniel Snyder, Through his SPA Holder                        ... Plaintiff
                                     Versus
    Eleven Internet Services LLP & Ors.                       .. ..Defendants

                                    AFFIDAVIT

    I, Col. (Retd.) Bhushan Lal, aged about 54 years, S/o Sh. R.D Sapra,
    Special Power of Attorney Holder of Plaintiff having my office at I 05A,
    Indraprakash Building, 21 Barakhamba Road, New Delhi-110001 , duly
    authorized vide SPA dated 05 .08 .2020 executed in the United States of
    America, the deponent above-named, do hereby solemnly affirm and
    declare as under:
    I.   I am the SPA Holder of the Plaintiff duly authorized vide SPA dated
         05.08.2020, executed in the United States of America, in the above suit
         and competent to swear this affidavit.
    2.   I have read and understood the accompanying application under Order
         XXXIX Rules l & 2 read with Sec. 151 CPC and state and verify that
         the averments made in the same are based on the records of the Plaintiff
         and based on legal advice received from the Plaintiff and are believed
         by me to be trne and the averments made in the last unnumbered
         paragraph are in the nature of humble prayers of the Plaintiff before
         this Hon'ble Court.




                                                                  DEPONENT
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 84 of 185 Page ID
                                 #:138




     I, Bhushan Lal, verify that the averments made in paragraph 1-2 of my
     affidavit are true to my knowledge, that no part of it is false and nothing has
     been concealed there from.

     Verified at New Delhi on this the 5111 day of August, 2020.
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 85 of 185 Page ID
                                 #:139




             IN THE HIGH COURT OF DELHI AT NEW DELHI
              (ORDINARY ORIGINAL CIVIL JURISDICTION)
                       C.S. (OS) No. OF 2020
     IN THE MATTER OF:
     Daniel Snyder, Through his SPA Holder                          ... Plaintiff
                                      Versus
     Eleven Internet Services LLP & Ors.                          .. ..Defendants

     APPLICATION ON BEHALF OF THE PLAINTIFF UNDER
     SECTION 151 CPC FOR SEEKING EXEMPTION FROM FILING
     ORIGINAL/DIM DOCUMENTS

     The Plaintiff above-named most respectfully submits as under:

     1.   That the Plaintiff has filed the present suit against the Defendants

          praying inter alia that the Defendants be restrained by a permanent

          and mandatory injunction from broadcasting the false or/ and

          defamatory               news                articles                 being

          published/uploaded/posted/shared/disseminated at the respective news

          channels/applications/websites/portal/URLS. The aforesaid suit is

          pending adjudication before this Hon'ble Comt.

     2.   That the Plaintiff has filed the photocopies of some documents before

          this Hon'ble Court which are true copies of its originals. The Plaintiff

          undertakes to produce the originals of the documents, the true copies of

          which are filed along with the accompanying suit before this Hon 'ble

          Comt at the time of evidence and/or at all other dates and when this
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 86 of 185 Page ID
                                 #:140




          Hon'ble Court directs the Plaintiff to do so.


     3.   That the Plaintiff further states that though it has taken care to file

          absolutely clear copies of the documents, if the same is found to be

          illegible or not with clear prescribed margin, the Plaintiff undertakes to

          file such clear copies of the said documents before this Hon 'ble Court.

                                       PRAYER

           It is, therefore and in the interest of justice prayed that this Hon'ble

           Court may be pleased to:

     a)   An exemption may kindly be granted to the Plaintiff from filing of the

          original / certified / fair typed copies of the said documents with proper

          margins. All documents filed herewith are the true copies of the

          originals; and

     b)   Pass such other and further orders as this Hon'ble Comt deem fit and

          proper in the facts and circumstances of the case.



                                                     Through its SPA Holder

                                                                 OL· ~
                                      Through:
                                                          LJ
                                                          ~J4o3.3/ .:L61~
                           SIMRANJEET SINGH, AADHAR NAUTIYAL
                                                ATHENA LEGAL
                                                  Advocate(s) for the Plaintiff
                                                   37, Link Road, First Floor,
                                                            Lajpat Nagar-III,
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 87 of 185 Page ID
                                 #:141




        Place: New Delhi                         New Delhi - 110024
        Date: rJflOS/2020                                9205109664
                                       aadhar.nautiyal@athenalegal.in
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 88 of 185 Page ID
                                 #:142




            IN THE HIGH COURT OF DELHI AT NEW DELHI
             (ORDINARY ORIGINAL CIVIL JURISDICTION)
                      C.S. (OS) No. OF 2020
     IN THE MATTER OF:
     Daniel Snyder, Through his SPA Holder                        ... Plaintiff
                                     Versus
     Eleven Internet Services LLP & Ors.                        . ...Defendants
                                   AFFIDAVIT

     I, Col. (Retd.) Bhushan Lal, aged about 54 years, S/o Sh. R.D Sapra,
     Special Power of Attorney Holder of Plaintiff having my office at 105A,
     Indraprakash Building, 21 Barakhamba Road, New Delhi-110001, duly
     authorized vide SPA dated 05.08.2020 executed in the United States of
     America, the deponent above-named, do hereby solemnly affirm and
     declare as under:
     1. I am the SP A Holder of the Plaintiff authorized vide SP A elated
        05.08.2020, executed at United States of America, in the above suit and
        competent to swear this affidavit.
     2. I have read and understood the accompanying application under Sec. 151
        CPC seeking exemption from filing original/dim documents and state and
        verify that the averments made in the same are based on the records of
        the Plaintiff and based on legal advice received from the Plaintiff and are
        believed by me to be true and the averments made in the last
        unnumbered paragraph are in the nature of humble p ·a.~              of the
        Plaintiff before this Hon'ble Court.
    Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 89 of 185 Page ID
                                     #:143



        ~

-~3-:0~
~       ~'-

~      (:]
     ~1 VERIFICATION
         I, Bhushan Lal, verify that the averments made in paragraph 1-2 of my

         affidavit are true to my knowledge, that no part of it is false and nothing has

         been concealed there from.


        Verified at New Delhi on this the 5111 day of August, 2020.


                                                                         DEPONENT
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 90 of 185 Page ID
                                 #:144




            IN THE HIGH COURT OF DELHI AT NEW DELHI
             (ORDINARY ORIGINAL CIVIL JURISDICTION)
                       C.S. (OS) No. OF 2020
    IN THE MATTER OF:
    Daniel Snyder, Through his SP A Holder                         ... Plaintiff
                                          Versus
    Eleven Internet Services LLP & Ors.                          .... Defendants

    APPLICATION ON BEHALF OF THE PLAINTIFF UNDER
    SECTION 151 CPC FOR SEEKING EXEMPTION FROM FILING
    ATTESTED AFFIDAVIT

    The Plaintiff above-named most respectfully submit as under:

    I.   That the Plaintiff has filed the present suit against the Defendants

         praying inter a/ia that the Defendants be restrained by a permanent

         and mandatory injunction from broadcasting the false or/ and

         defamatory                news               articles                 being

         aired/published/uploaded/posted/shared/disseminated at the respective

         news channels/applications/websites/po1tal/URLS. The aforesaid suit

         is pending adjudication before this Hon'ble Court.

    2.   That the Plaintiff seeks accommodation of this Hon 'ble Court to file

         non-attested affidavits inasmuch the same cannot be attested on

         account of the ongoing lockdown in the country implemented on

         account of the spread of the COVID-19 virus. The Plaintiff undertakes

         to file original attested copies of the affidavits immediately upon
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 91 of 185 Page ID
                                 #:145




           reopening of the courts.

    3.     TI1at the present application has been prefetred bonqfide and in the interests of

          justice. No prejudice shall be caused to the Defendants if the present application is

          allowed albeit the Plaintiff shall sutler ineparable i1~my if tl1e ptesent application is

          disallowed.

                                             PRAYER

            It is, therefore and in the interest of justice prayed that this Hon'ble

            Court may be pleased to:

    a)    An exemption may kindly be granted to the Plaintiff to file the present

          plaint without attested affidavits and allow the Plaintiff to file the same

          upon reopening of the Hon'ble Court post Jockdown.

    b)    Pass such other and further orders as this Hon'ble Court deem fit and

          proper in the facts and circumstances of the case.



                                                             Through its SPA Holder
                                          Through:
                                                                   A-..J_O L1~
                                                                     :J J4-oJ3 t u f2>
                          SIMRANJEET SINGH, AADHAR NAUTIYAL
                                                 ATHENA LEGAL
                                         Advocate(s) for the Plaintiff
                                          37, Link Road, First Floor,
                                                   Lajpat Nagar-III,
         Place: New Delhi                       New Delhi - 110024
         Date: Of08/2020                                9205 109664
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 92 of 185 Page ID
                                 #:146




                                                                           JO
            IN THE HIGH COURT OF DELHI AT NEW DELHI
             (ORDINARY ORIGINAL CIVIL JURISDICTION)
                      C.S. {OS) No. OF 2020
     IN THE MATTER OF:
    Daniel Snyder, Through his SPA Holder                       ...Plaintiff
                                     Versus
    Eleven Internet Services LLP & Ors.                       .... Defendants
                                    AFFIDAVIT

    I, Col. (Retd.) Bhushan Lal, aged about 54 years, S/o Sh. R.D Sapra,
    Special Power of Attorney Holder of Plaintiff having my office at I 05A,
    Indraprakash Building, 21 Barakhamba Road, New Delhi-110001 , duly
    authorized vide SPA dated 05.08.2020 executed in the United States of
    America, the deponent above-named, do hereby solemnly affirm and
    declare as under:
    I.   I am the SPA Holder of the Plaintiff duly authorized vide SP A dated
         05.08.2020, executed at United States of America, in the above suit
         and competent to swear this affidavit.
    2.   I have read and understood the accompanying application under Sec. 151
         CPC seeking exemption from filing attested affidavits and state and
         verify that the averments made in the same are based on the records of
         the Plaintiff and based on legal advice received from the Plaintiff and
         are believed by me to be true and the averments in the last unnumbered
         paragraph are in the nature of humble prayers of the     ~ before
         this Hon'ble Court.
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 93 of 185 Page ID
                                 #:147




     I, Bhushan Lal, verify that the averments made in paragraph 1-2 of my

     affidavit are true to my knowledge, that no part of it is false and nothing has

     been concealed there from.




                                                                    ~
    Verified at New Delhi on this the 5111 day of August, 2020.


                                                                     DEPONENT
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 94 of 185 Page ID
                                 #:148




             IN THE HIGH COURT OF DELHI AT NEW DELHI
              (ORDINARY ORIGINAL CIVIL JURISDICTION)
                        C.S. (OS) No. OF 2020
     IN THE MATTER OF:
     Daniel Snyder, Through his SPA Holder                         ... Plaintiff
                                          Versus
     Eleven Internet Services LLP & Ors.                         .... Defendants

     APPLICATION UNDER SECTION 149 CPC READ WITH
     SECTION 151 CPC SEEKING EXTENSION OF TIME TO
     FILE COURT FEE

     MOST RESPECTFULLY SHOWETH:

     I.   That the Plaintiff has filed the present suit against the Defendants

          praying inter alia that the Defendants be restrained by a permanent

          and mandatory injunction from broadcasting the false or/ and

          defamatory               news               articles                 being

          aired/published/uploaded/posted/shared/disseminated at the respective

          news channels/applications/websites/portal/URLS. The aforesaid suit

          is pending adjudication before this Hon'ble Court. The Plaintiff herein

          has further sought damages of Rs. 75,00,00,000/- (Rupees Seventy

          Five Crores only). The aforesaid suit is pending adjudication before

          this Hon'ble Court.

    2.    It is most respectfully submitted that the Plaintiff has valued the

          present suit for the purposes of court fees & jurisdiction at Rs.
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 95 of 185 Page ID
                                 #:149




            75,00,00,000/- (Rupees Seventy Five Crores) and court fees of Rs.

            74,30,000/- (Rupees Seventy Four Lacs and Thirty Thousand Only) is

            liable to be paid on the same.

     3.     It is most respectfully submitted that the Plaintiff contacted its
                                                                                   1
            attorneys to proceed with drafting and filing of the present suit on 4 "

            August, 2020 and the SPA Holder executed and signed Plaint and

            supporting documents on   s'" August, 2020. It is also submitted that the
            Plaintiff has already unde1iaken the necessary steps to obtain the court

            fee. However, the Plaintiff has been unable to obtain the same till

            now.

     3.    As the present suit is being filed in haste and mgent reliefs are being

           prayed for, the Plaintiff is filing the present suit without the requisite

           Court fee and crave liberty and leave of this Hon'ble Court to file the

           same subsequently. The Plaintiff undertakes to file the entire court fee

           within four weeks' time.

                                         PRAYER

     In view of the facts and circumstances mentioned hereinabove, it is most

     humbly prayed that this Hon'ble Court may be pleased to:

          a. Grant four weeks' time for filing of the court fees of 74,30,000/-

            (Rupees Seventy Four Lacs Thirty Thousand Only); and
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 96 of 185 Page ID
                                 #:150




      b. Pass such order(s) as this Hon'ble Court may deem fit and
         proper in the interest of justice and equity;




                                                    Through its SPA Holder


                                    Through:
                                                         ~.lLht
                                                           0)/4-<>3,3/~ ,fJ
                        SIMRANJEET SINGH, AADHAR NAUTIYAL
                                                ATHENA LEGAL
                                        Advocate(s) for the Plaintiff
                                         37, Link Road, First Floor,
                                                   Lajpat Nagar-III,
       Place: New Delhi                        New Delhi - 110024
       Date: OJ/08/2020                                9205109664
                                     aadhar.nautiyal@athenalegal.in
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 97 of 185 Page ID
                                 #:151




            IN THE HIGH COURT OF DELHI AT NEW DELHI
             (ORDINARY ORIGINAL CIVIL JURISDICTION)
                      C.S. (OS) No. OF 2020
    IN THE MATTER OF:
    Daniel Snyder, Through his SPA Holder                        ... Plaintiff
                                        Versus
    Eleven Internet Services LLP & Ors.                        .... Defendants

                                    AFFIDAVIT

    I, Col. (Retd.) Bhushan Lal, aged about 54 years, S/o Sh. R.D Sapra,
    Special Power of Attorney Holder of Plaintiff having my office at I 05A,
    Indraprakash Building, 21 Barakhamba Road, New Delhi-11000 I, duly
    authorized vide SPA dated 05.08 .2020 executed in the United States of
    America, the deponent above-named, do hereby solemnly affirm and
    declare as i1nder:
    1.   I am the SPA Holder of the Plaintiff duly authorized vide SPA dated
         05.08.2020, executed at United States of America, in the above suit
         and competent to swear this affidavit.
    2.   I have read and understood the accompanying application under Sec. 149
         CPC seeking extension of time to file Court-Fees and state and verify
         that the averments made in the same are based on the records of the
         Plaintiff and based on legal advice received from the Plaintiff and are
         believed by me to be true and the averments in the last unnumbered


         this Hon'ble Court.                                     ~*
         paragraph are in the nature of humble prayers of the PJain-ti.:ff before


                                                              DEPONENT
 Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 98 of 185 Page ID
                                  #:152




  ~~
~~~~<,~"
 ~~
  ~~ VERIFICATION

      I, Bhushan Lal, verify that the averments made in paragraph 1-2 of my

      affidavit are true to my knowledge, that no part of it is false and nothing has

      been concealed there from .


      Verified at New Delhi on this the 5111 day of August, 2020.


                                                                      DEPONENT




                                                                                        J
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 99 of 185 Page ID
                                 #:153




                                                                                     ·i
             IN THE HIGH COURT OF DELHI AT NEW DELHI
              (ORDINARY ORIGINAL CIVIL JURISDICTION)
                       C.S. {OS) No. OF 2020
     IN THE MATTER OF:
     Dani.el Snyder, Through his SPA Holder                          ... Plaintiff
                                      Versus
     Eleven Internet Services LLP & Ors.                         . .. .Defendants

                                    INDEX-III

        S.NO.     PARTICULARS                                      PAGES

        I.        Vakaltnama on behalf of the Plaintiff
                                                                   2--3
                                   THROUGH:

                                                          k..-1--() L· I~
                                                          J) / 4,o2.3 ) 'l..t)I ~
                          SIMRANJEET SINGH, AADHAR NAUTIYAL
                                                  ATHENA LEGAL
                                           37, Link Road, First Floor,
                                                     Lajpat Nagar-III,
        Place: New Delhi                         New Delhi - 110024
          Date: Of'IOS/2020                              9205109664
                                       aadhar.nautiyal@athenalegal.in
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 100 of 185 Page ID
                                  #:154




                                       VAKALATNAMA
                   IN THE HIGH COURT OF DELHI AT NEW DELHI
       IN THE MATTER OF:
       Daniel Snyder, Through his SPA Holder        ... Plaintiff

                                                 Versus

       Eleven Internet Services LLP & Ors.                                  .... Defendants

       KNOW ALL to whom these present shall come that !/We Col. (Retd.) Bhushan Lal, Special
       Power of Attorney Holder on behalf of the Plaintiff, duly authorized vide SPA Dated
       05.08.2020              ,the above named, do hereby appoint:

       Mr. Simranjcct Singh, Adv. [D/819/2008],          Mr. Gautam Talukdar adv.
       (D/1202/2007], Mr. Rohan Ahuja, Adv. (D/2065/2009[, Ms. Ncha Gupta Adv.
       (D/3882/2009], Ms. Sonali Dhir, adv. (MP/1161/20121, Mr. Aadhar Nautiyal, Adv.
       [D/4033/2018], Ms. Rhea Dube [CG/54/2018], Mr. Mizan Siddiqui[D/2270/2017] for

                                              ATHENA LEGAL
                                       1st Floor, 37, Link Rd, Block A,
                                        Lajpat Nagar Ill, Lajpat Nagar,
                                          New Delhi, Delhi 110024
                                       correspondence({l]athena legal. in
                                                0 I 1-42004400
       (herein after called the advocate/s)to be my/our Advocate 111 the above-noted case
       authorize him :-
              To act, appear and plead in the above-noted case in this court or in any other Court
       in which the same may be tried or heard and also in the appellate court including High
       Court subject to payment of fees separately for each court by me/us.
              To sign file, verify and present pleadings, appeals cross-objections or petitions for
       executions review, revision, withdrawal, compromise or other petitions or affidavits or
       other documents as may be deemed necessary or proper for the prosecution of the said
       case in all its stages subjects to payment of fees for each stage.
              To file and take back documents to admit and/or deny the documents of opposite
              party.
              To withdraw or compromise the said case or submit to arbitration any differences·
      or disputes that may arise touching or in any manner relating to the said case.
              To take execution proceedings.
              The deposit, draw and receive money, cheques, cash and grant receipts hereof and
      to do all other acts and things which may be necessary to be done for the progress and in
      the course of the prosecution of the said case.
             To appoint and instruct any other Legal Practitioner authorising him to exercise
      the power and authority hereby conferred upon the Advocate whenever he may think fit
      to do so and to sign the power of attorney on our behalf.
    Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 101 of 185 Page ID
                                      #:155




                    And I/We the undersigned do hereby agree to ratify and confirm all acts clone by
           the Advocate or his substitute in the matter as my/our o,vn acts, as if done by me/us to
           al I intents and purpose.
                    And I/We undertake that I/We or my/our duly authorised agent would appear in
            court on all hearings and will inform the Advocate for appearance when the case is
            called.
                    And I/We undersigned do hereby agree not to hold the advocate of his substitute
            responsible for the result of the said case. The adjournment costs whenever ordered by
            the court shall be of the Advocate which he shall receive and retain for himself.
                    And I/We undersigned do hereby agree that in the event of the whole or part of
            the fee agreed by me/us to be paid to the advocate remaining unpaid he shall be entitled
            to withdraw from the prosecution of the said case until the same is paid up. The fee
           settled is only for the above case and above Court. I/We hereby agree that once the fee is
            paid, I/We will not be entitled for the refund of the san.1e in any case whatsoever and if
           the case prolongs for more than 3 yea. rs the original fee shall be paid again by me/us. IN


o/         WITNESS WHERE OF I/We do hereuntoset my/our hand to these presents the
           contents of which have been understood by me/us on this 5111 day of August 2020.
           Accepted subject to the terms of7 tee\
     ~ ~~?~\~g                             u .•
.
          _\,- ,
       'tJi\ .       &                               ~~\o ~ \
                                                      ~         -
                                                       ~ \l\-0 2,'.1
                                                                       )Q0l '1>

                 ~ ~~ ~;,""""
                 OJ~~
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 102 of 185 Page ID
                                  #:156




                                                                                      i
               IN THE HIGH COURT OF DELHI AT NEW DELHI
                (ORDINARY ORIGINAL CIVIL JURISDICTION)
                          C.S. (OS) No. OF 2020
        IN THE MATTER OF:
        Daniel Snyder, Through his SPA Holder                      ... Plaintiff
                                           Versus
        Eleven Internet Services LLP & Ors.                     .... Defendants

                                       INDEX-IV

                                LIST OF DOCUMENTS

SI.       Details         of Docnmen       Original    Mode       of Line   of Page
No.       Parties         of ts       in   or photo    execution/is Custody    No.
          Documents (s)      Power/Po      copies or   suance     of
                             ssession,     office      Report
                             Control,      copies
                             Custody
                             of
          List            of N.A.          N.A.        N.A.          N.A.
          documents filed                                                          ~-(,
          with the Plaint

   I.    Copy of SPA Plaintiff             Photocopy Record      of Sent      by
         dated 05.08.2020                            the Plaintiff Plaintiff to
         in favour of Col.                                          Plaintiffs     ;i. ... g
         (Retd.) Bhushan                                            Counsel
         Lal executed by
         the Plaintiff

   2.    Copy of internet     Online    Internet       Third Party Downloade
         printouts from the   record of Printout       Website     cl     from
         website              Defendant                            third party
         https://meaww.co     No.     2                            website         1--lt>
         111/washington-      website
         redskins-owner-
         dan-snyder-to-
         step-down-owing-
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 103 of 185 Page ID
                                  #:157




        to-sex-trafficking-
        allegations-fan-
        reactions showing
        news article
        published on the
        Defendant No. 2
        website

   3. Copy of internet        Online    Internet    Third Party Downloade
      printouts from the      Record of Printout    Website     d     from
                              Third                             Third Party
      website
      https ://meaww.co       Party                             Website
      m/washington-           Website
      redskins-clan-                                                           ..i.-1~
      snycler-jeffrey-
      epstein-sexual-
      harrasment-sex-
      trafficking-
      scandal-name-
      change showing
      news         article
      published on the                                                         ..
      Defendant No. 2
      website.
   4. Copies of internet      Online    Internet    Third Party Downloade
      printouts from the      Record of Printout    Website     d     from
      website of The          Third                             Third Party    .
       Washingtonian at       Party                             Website        13--30
      the            URL      Website
       washingtonian.co
       m/2006/09/0 ! /the
       -dan-snyder-you-
       dont-know/
       showing       news
       article
       establishing the
       reputation of the
       Plaintiff.
   5. Copies of internet      Online     Internet   Third   Partv Downloacle
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 104 of 185 Page ID
                                  #:158




                                                                               3
        printouts from the      Record of Printout   Website     d     from
        website of The          Third                            Third Party
        Washington at the       Party                            Website
        URL                     Website
        https://www.wash
        ingtonpost.com/ar
                                                                                             c..
        chive/business/20
        00/02/22/snyder-                                                       (?.' ,.. g~
        to-sell-his-
        marketing-firm-
        for-2-
        billion/deab34bd-
        2e3e-4ac6-84e3-
        52deff4364b9/
        showing        news
        article
        establishing the
        reputation of the
        Plaintiff
   6.   Copies of internet      Online    Internet   Third Party Downloade
        printouts from the      Record of Printout   Website     d     from
        website of Forbes       Third                            Third Party
        at     the     URL      Party                            Website
        https://www.forbe       Website
        s.com/sites/kurtba                                                     B,-4,
        denhausen/2018/0
        7/18/full-list-the-
        worlds-50-most-
        valuable-sports-
        teams-of-
        2018/#679b6d2e6
        bOe        showing
        news          article
        establishing the
        reputation of the
        Plaintiffs
        football team
   7.   Copies of internet      Online    Internet   Third Party Downloade
        nrintouts from the      Record of Printout   Website     d    from
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 105 of 185 Page ID
                                  #:159




         website              Third                                  Third Party
         https://www.entre    Party                                  Website
         prenerd.net/daniel   Website
         -snyder-lauded-
         as-astute-                                                                 ~2-.-13,
         businessman-and-
         committed-
         philanthropist/
         establishing the
         reputation of the
         Plaintiff.
    8.   Copies of internet   Online    Internet     Third Party Downloade
         printouts from the   Record of Printout     Website     d     from
         website              Third                              Third Party
         https://www.forbe    Party                              Website
         s.com/sites/kurtba   Website                                               li4r1l-
         denhausen/2020/0
         7/31/the-worlds-
         most-valuable-
         sports-teams-
         2020/#55923f6d3
         c74 establishing
         the reputation of
         the football team
         owned by the
         Plaintiff
   9.    List            of   Plaintiff   Printout   Record      of Sent      by
         URLs/Weblinks                               the Plaintiff Plaintiff to
                                                                    Plaintiffs      13
                                                                    Counsel
    10. Email        dated Plaintiff      Printout   Record      of Sent      by
        23.07.2020                                   the Plaintiff  Plaintiff  to
        describing     the                                          Plaintiffs
        correspondence
        between the Lei.
                                                                    Counsel         1~
        Counsels for the
        Plaintiff and the
        representative of
        the    Defendants
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 106 of 185 Page ID
                                  #:160




       seeking removal
       of the impugned
       news
       articles/posts/
       URL 's/weblinks
       further     seeking
       information qua
       names             of
       persons/entities
       who had engaged
       the Defendants to
       publish          the
       impugned news
       articles/posts.
   11. Email          dated Plaintiff   Printout   Record      of Sent      by
       24.07.2020                                  the Plaintiff Plaintiff to
       addressed by the                                           Plaintiffs
       Ld. Counsels for                                           Counsel
       the Plaintiff to the                                                      }'>
       counsels for the
       Defendants
       seeking
       information qua
       representation on
       behalf of the
       Defendants.
   12. Email          dated Plaintiff   Printout   Record      of Sent      by
       24.07.2020 issued                           the Plaintiff Plaintiff to
       by      the      Ld.                                       Plaintiffs
       Counsels for the                                           Counsel
       Defendants                                                                ~b
       apprising the Ld.
       Counsels for the
       Plaintiff that they
       had not received
       requisite sanction
       from             the
       Defendants.
   13. Email         dated Plaintiff    Printout   Record     of Sent      by
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 107 of 185 Page ID
                                  #:161




       24.07.2020                                 the Plaintiff   Plaintiff to
       addressed to the                                           Plaintiffs
       Ld. Counsels for                                           Counsel
       the Plaintiff from
       the representative
       of the Defendants
       i.e. Ms. Alysha
       Tharani apprising
                                                                                 1r
       the Lcl. Counsel
       for the Plaintiff
       that the impugned
       weblinks        had
       been removed and
       that there was
       nothing      further
       required to be
       done at the encl of
       the Defendants.
   14. Emails        dated Plaintiff   Printout   Record      of Sent      by
       29.07.2020                                 the Plaintiff Plaintiff to
                                                                 Plaintiffs
        exchanged
        between the Ld.                                          Counsel         'tt
        Counsels for the
        Plaintiff and Mr.
        Charles          R.
        Macedo
   15. Affidavit     under N.A.        N.A.       N.A.            N.A.
        Sec. 65A & Sec.
        65B of Indian
                                                                                 ~~&7
        Evidence       Act,
        1872
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 108 of 185 Page ID
                                  #:162




                                                                                                      ...../




                                SPECIAL POWEH OP ATTORNEY ("SPA")


        This Deed of Special Power of Attorney has been executed under the laws of the United
        States of America on this 56 day of August, by Mr. Daniel Snyder of the address 1600 FedEx
        \Vay, Landover, Maryland 20785 USA (hereinafter referred to as the "Executanl"), in favor of
        Mr. Bhushan Lal, S/0 Mr. B.D.Saprn. Rio Flat No. IA, Anand Niketan, CGHS, Plot No. 16,
        Sector-52, Gurgaon, Haryann, India having his office at I05A, lndraprakash Duilding, 21,
        Barakhamba Road, New Delhi-1 IOOO I, as my true and lawful Special Attorney by way of this
        Special Power of Attomey to act in the name and on behalf of the Executnnt and to do the
        following acts, deeds and things:


        NOW THEREFORE KNOW WE ALL AND THESE PRESENTS WJTNESSETH AS
       UNDER
        I.     To represent the Executant before any/all the Com1s of Law including the Hon'ble
               Supreme Court of India, the Hon'ble High Court of Delhi, all District Courts and any
               court of competent jurisdiction in respect of nny/ all the legal proceedings initiated by
               or against the Executant within the ten-itorialjurisdiction of India.
       2.      To engage or appoint uny solicitor, counsel, advocate pleader or lawyer to conduct
               the said case.
       3.      To prepare sign, verify, swear affidavits, sign pleadings, applications, etc in the snid
               proceedings including any arbitration proceedings initiated by or arising against the
               Executant.
       4.      To file and institute any other proceedings related thereto or arising therefrom and to
               do all actions that are required for filing, conducting, defending the said proceedings
               on behalf of the Exccutnnt, including filing, instituting and representing me in
               Suits/Appeals/Review/Revisions from orders passed in the said proceedings.
       5.      To represent, make statements, lead evidence, give undertakings, sign affidavits, sign
               Vnkaiatnama and applications and to receive and take back documents on behalf of
               the Executant.
       6.      To deposit, withdraw and receive any money or moneys and documents in any case
               or execution of tho decree or otherwise from the court or from the defendants and
               issue due and proper discharges and ttcknowledger.nenb:i on receipt of payment and/ or
               possession of any property moveable or immoveable to the effective dealing with
               respect of the property of the Executant or ony portion thereof.



                                                                               '.I.'l'
                                                                                    <<<'\< LT
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 109 of 185 Page ID
                                  #:163




       7.     To apply for inspection and inspect documents and records, to obtain copies/certified
              copies of documents and do all necessary acts such as payment of fees/court
              fees/charges and give valid receipt/acknowledgement on behalf of the Executant.
       8.     To compromise the cases in such manner as tlie said attorney shall think fit including
              refening the matter for amicable settlement through mediation.
       9.     To do generally all other lawful acts, deeds and things for the conduct of the said
              cases as I could do the same if! was personally present and all and whatever my said
              attorney shall lawfully do, I do hereby agree to ratify and confinn.


       IN WITNESS WHEREOF the executant has signed the ~lcial                              attorney in
       presence of witnesses on the date, month and year mentioned a~;~




                                                                          Nota Public
                                                                    r--:: .     PATRICIA MICHAUD
                                                                                   Notary Public
                                                                              COMM-.nilll' ~ a
                                                                      ~&J~
                                                                      '
                                                                                My ~ - EJ<pltn
                                                                                             "· 2020




                                                                           'l'I< T Ji:',
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 110 of 185 Page ID
                                  #:164




           !!0/,H :' NEWS        Cllt:lHUt Y


           Washington Redskins o,vner Dan Snyder faces
           sex trafficking allegations; Internet says, 'He
                         • I'1s t'·
           ,vas on Epste1ns                    I




           By Prarthna Sarkar
           \ Ju:J:i~ (,d, ):, i\ ): I !'1                                    f




          National Football Loariuo tonm Washin(Jton Redskins' rnajority owner Daniel Snyder
          has found hirnself in trouble yet aqain and this limo it's allcqcclly for sex traffickinq.
          Tho minority shareholders arc apparently lookinq at llrin(Jinq him clown citinn
          im1ppropriato and unchaste behavior as one of tho major reasons.


          Althouqh there has Ileen no officiirl mention of tl1is major development and IHW
          apparently only Ileen teased             a,, a 'clisappointinq news" IJy tho Washin(Jton Post, a
          Roddit pa(Je has revealed that tho publication is all sot to crack clown on Daniel and
          ---
          so that ho will bo forced to qivo tip his share in tho team rosultinn in his removal.
          Allcqcdly, Jay Gruclcn, Larry lies,; ancl f:ric Sclwffer nro in trouble too.


                                                                'f ]{Tl       <'.()PY
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 111 of 185 Page ID
                                  #:165




                                                                                             10
           Daniel had IJO(ln at tho contor of similar controvorsios back in tho day when the
           rwd:;kins chcerloa(lors were sent of! to Costa Rica for a weok,fonq trip that
           included toplosi; photoshoots. In a Times story, several urrnarnod (Jirls shared
           detailed accounts of what went clown at tho resort they wore put up in. This was
           followed by a ,,pate of accusations a,pin,;t tho r,oclsl<ins· maria,Jornent team tliat
           they woru pirnpinq out chccrloadors to male 1;ponsori; and i;uito holders. "Al one of
           my friend's shoots, we wore basically standinq around her liken human lrnrricado
           !Jocauso slw was basically naked, so we coul<I keep tho quys from sooinq her," a
           clworloacler told Time,;,


           Meanwhile, fans are cominq down hard on Daniol and poidbly l10pino that tho
           allouod rHlWil about hirn lwinu romovod tho toa111 conH"; true.


           "It's boon tho worst run r;ports rrnnchiso or tlrn last 20 yr,; and one rnnn is to lllarno.
           I'm sure it's ;,wful,' a fan wroto, whilo another ,;hared: 'I can't im,,ninn literally
           anythinn short of dan snydor sinqlo handedly runnin(J tho wayfair i,Ox traffickinn rin,i
           out of tho rof locker rooms in fodox field tlwt could rnako that or9 look worno than
           they nlroady have for years.·


           Meanwhile, othor usorn on tho intornot wondorod if tho articlo would bo aliout his
           allonod involvornont in sex trnlficl<inn a,, ono u,;(Jr wroto, 'Dan Snyder wa:; ,;ox
           traffickinq? Yeah I know ho war; nn unlikonlilo a,,s but I didn't think it would lJo that
          extromo. My (Joel." Another added, 'Dan Snydor. Tho W,i,;hin(Jton l<odskins owner in
          qottinq popped for sox traffickinn. llo w.i,; on Epstein',; list too. We've been known."


           MEA WorldW/de (MEAWW) cannot Independently verify the claims or accusations
           being made on the Internet.




                                                                          y
                                                 T'JtTJ
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 112 of 185 Page ID
                                  #:166




                                                                                                                            11
      #Redsl{insScandal: Will Dan Snyder
      rename Washington Redsl{ins the
      'Epsteins'? Angry Internet screams 'throw
      him out'
      The rcpor! docs not directly accuse Dan Snyder   orniisconduct. it paints   ,1 sorry picture ot'the tn:-;ic culture
      at the Washington Redskins

      By Jyotsna Basotia
      !Jpdnllod 011: IR:11') PST . .111\ 16. 211:'(l




      Dan Snyder (Getty Images)
   National Football League team Washington Redskins' majority owner Daniel Snyder has
      been found to be embroiled in sexual harassment and threats of retaliation. After days of
   speculation, rumors started floating around on social media on July 16 when a Reddit thread
   shed light on alleged sex trafficking claims, as reported by MEA WorldWide (MEA WW).


   The claims were made public after The Washington Post released a story detailing the
   accounts of 15 women who spoke to the newspaper. While the report docs not directly accuse
   Snyder of misconduct, it paints a sorry picture of the toxic culture at the workplace. While 14
  of 15 women rnfuse to be identified due to fears of litigation arising from nondisclosure
  agreements, the report explicitly states: "No woman accused Snyder or former longtime team
  president Bruce Allen of inappropriate behavior with women, but they expressed skepticism
  the men were unaware of the behavior they allege."


  Emily Applegate, a former marketing coordinator, spoke to the newspaper and detailed how
  women were regularly subjected to sexual remarks and inappropriate touching. Not just Dan
  -      who has run the organization since 1999 -         but Jay Gruden, Lany Hess and Eric Schaffer
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 113 of 185 Page ID
                                  #:167




    are allegedly in trouble too. No sooner did it come in the public eye, people started slamming
    Snyder on Twitter.


    "After reading that WaPo article, one thing is abundantly clear: the NFL needs to force Dan
    Snyder out. I-le does not deserve to own a football team. What a disgrace that organization
    is," one tweet read and another said, "It's clear from the Post story that the men who were
    harassing reporters and coworkers in the Washington organization felt like they could operate
    with impunity. Their behavior was awful, and it's on Daniel Snyder to create a culture where
    there are repercussions. I-le did not."


   "The fact the Redskins wouldn't deny the allegations and pull the non-disclosure agreement
    for victims to speak out, says all you need to hear about owner Daniel Snyder
   #redskinsscandal," one tweet read and another said, "Keep in mind If women quit every time
   men behaved inappropriately in the workplace there would be literally O women in the
   workforce. Miss me with the 'why didn't they just quit' comments. #redskinsscandal."


   One even went on to joke: "Dan Snyder has decided on a new team name: Epsteins."


   Many other women came forward on Twitter to share their experiences. "I.) Current news
   about #redskinsscandal is just the beginning 2.) I met Larry Michael once. You could smell
   his misogyny & objectifying nature 3.) We have to raise better people. No more "boys will be
   boys" crap - boys will be men & held responsible 4.) These women are awesome!" one
   posted.


   Another said, "First of all, F**K the Washington football team. Disgusting behavior. Women
   can't do ANYTHING or go ANYWHERE without falling prey to "men" who opt to abuse
   their position and platform. And also F**K every media outlet that tried to exploit this story
   for clicks! #redskinsscandal." One tweet even went on to say: "And they are changing their
   name. Meanwhile, despite all this virtue signaling and transparent outrage, no one gives two
   flying f*cks about the actual plight of native Americans #redskinsscandal."

   !!'you hnve a news scoop or an interesting story t'nr u~,. please reach Olli at (323) ,121-7':i l•I
    Case
8/7/2020       2:20-mc-00076-MWF-MRW Document
                                     The Dan Snyder1-7   Filed
                                                   You Don't Know08/07/20
                                                                  I WashingtonianPage
                                                                                  (DC) 114 of 185 Page ID
                                                #:168




                                                                                                                                  ,~
                        TRENDING NOW IN NEWS




                          NEWS



                          The Dan Snyder You Don't Know
                          To disgruntled fans, the Redskins owner Is a spoiled rich kid who treats the team like a toy-·
                          and a money machine. People close to him say it ain't so.

                          WRITTEN BY HARRY JAFFE ~               E I PUBLISHED          ON SEPTEMBER 1, 2006


                          National editor I lnrry Jaffe, born and rnisecl in Philadelphia, is an Eagles fem who has rooted against the
                          Redskins (lll his life. Editorial intern Caleb Hannan helped with research for this article.

                          Joe Gibbs first met Dan Snyder at a group home for teenagers in early 1999. Gibbs, the legendary Redskins
                          coach, was out of football and into racing cars on the NASCAR circuit; he was in Washington to raise funds for
                          Youth for Tomorrow, a residential facility in i\fanassas for at -Iisk teens that he had founded in 198G.

                          Snyder was making a run at buying the Washington Redskins that ,vintcr. He was relatively unknown in the
                          business community. He was 34, owned a marketing company, was worth about a half a billion dol!ars, and
                          worshipped the Redskins.

                          At a fundraising meeting, someone suggested that Gibbs hit Snyder up for a donation to the home. Gibhs said
                          he didn't know him.

                          "I'll handle it;' Dwight Schar said.

                          Sclrnr, owner of NVR, a residential builder, had met Snyder several times. He got through to him and made the
                          pitch.

                         "For $10,000 you can be one of the boys;' Schar told Snyder. "for $25,000 you can be one of the big boys:'

                         Snyder wrote a check for $25,000. He then met with Gibbs and became a regular contributor. After buying the
                          Rcdskinsin April 1999, he became closer with Schcir and Gibbs through their charity work.

                         "There was no reason for Dan Snyder to come and do that;' Gibbs told me. "There was no thought I was ever
                         coming back to football. I was not trying to get anything from him, and he wasn't trying to get anything from
                          me."

                         The episode in 1999 presaged the relationship among three men now at the helm of the Redskins: Snyder is
                         starting his seventh year as owner; Gibbs is going into his third year as coach; Schar has become part-owner
                         and one of Snyder's closest ftiends and advisers.




                                                                                                               r.J
                                                                                                                t


h ttps: //www. wash in gton ia n.corn/20 06/0 9/0 1/the -d an-snyd er-you-don t-know/                                                      1/22
    Case
8/7/2020      2:20-mc-00076-MWF-MRW Document
                                    Tho Dan Snyder1-7   Filed
                                                  You Don't Know08/07/20
                                                                 I WashingtonianPage
                                                                                 (DC) 115 of 185 Page ID
                                               #:169

                                                                                                                                               I~
                         It also reveals a side of Snyder Lhat has been overlooked by many disgruntled fans and most members of the
                         media, who like to pillory h!ln as a spoiled rich kid who treats the Redskins like his latest toy.


                         W(1shington Post columnist Sally Jenkins wrote in 2003 that Snyder "nms the franchise with such lunatic
                         impatience and excess. Self-restraint is appnrently not an option."


                         Another Post story that year said the media saw Snyder as "an arrogant, interfering amateur."        az
                         The "Tank McNamara" comic strip named him Sports Jerk of the Year.

                         But friends, business partners, and employees describe Snyder as "a great listener," a man who is loyal and
                         generous.

                         Joe Mendes, who worked in player development with the Redskins before and during Snyder's regime, said
                         Snyder "went the extra mile" to help him when his father was ill and his wife's father died. Mendes had an
                         office across from Snyder's at Redskins Park. They saw or spoke to each other several times a day during the
                         season. I le lost   ;.i   power strnggle with Vinny Cerrato, vice president of football operations, in 2003 and now
                         runs Cornerstone, a sports consulting company.

                         "I genuinely like Dan Snyder," says i'viendes. ''He is a good person:' Mendes had lunch one day at Snyder's
                         mansion and saw his kids crawl all over him. I le says, "It validated my sense that he's a warm and caring
                         individual."


                         Warm and ca1ing. Arrogant and interfering. Which is it?

                         I set out to square these opposing perspectives and to see if Snyder had changed since he bought the team for
                         $800 million in 1999. We know that he has used his business acumen to turn the Redskins into a brand that
                         mints money. That he has used aggressive marketing to make the Redskins franchise the most valuable in
                         professional sports. That he's expanding his empire into radio stations that will air Redskins games and sports
                         talk. That he's sinking millions into the amusement-park business. That he is at war ,vith the \Vashington Post.


                         Is he still the blllionaire brat he was made out to be? Was he ever?


                         Snyder's cell phone rings with the jingle that introduces Monday Night Football. He picks it up.


                         "Hey, Lynn," he says.

                         As in Lynn Swann, the former star receiver for the Pittsburgh Steelers who's nmning for governor of
                         Pennsylvania.


                         "Sorry I couldn't be there with you all;' Snyder says. "Good luck:'

                         Schar, a major Republican contributor, was holding a funclraiser for Swann. Snyder had written a check.


                         I ask Snyder if he's a Republican.

                         "Yes;' he says. He says he voted for George Bush. "But I am very angry with Bush. I don't like what he's doing in
                         foreign affairs, and I think he's messing up the economy."

                         We are in a booth in the back corner of Olives restaurant in Aspen's St. Regis Hotel. Snyder has arrayed
                         himself feet-up on a banquette. I !e's wearing a short-sleeve T-shirt with a small Redskins insignia, loose
                         workout pants, sandals. His face is unlined. If not for flecks of gray in his hair, he looks like he's in his twenties.




                                                                                                                                                    2/22
http s: 1/vrww. wash ingto nian .com/2006/09/0 1/lhe ~d a n-s nyd er-you-don I~knowI
     Case 2:20-mc-00076-MWF-MRW Document     1-7 Filed 08/07/20 Page 116 of 185 Page ID


                                                                                                                                                 ,~
  8/7/2020                       The Dan Snyder You Don't Know I Washingtonian (DC)
                                           #:170



                           Snyder's entourage consists or Karl Swanson, his key press g11y. Swanson is big enough to pass for a retired
                          linebacker. Actually, he's a reporter turned PR man. He's been with Snyder since 1997.


                          Aspen, the playground of the super-rich, is Snyder's summertime base. Saudi prince Bandar bin Su !tan just put
                          his place there up for sale for $US million. Snyder bought a Tuscan-style mansion on Huttermilk !\fountain
                          four years ago. His mother and sister spend summers there. I le cnn visit other NFL owners, such as Jerry Jones
                          (Cowboys), Zygi Wilf (Vikings), Lamar Hunt (Chiefs), and Steve Tisch (Giants), in the Rocky Mountain air.


                          "Most of them rent," he says.


                          Snyder doesn't stay put for long. Redskins One, his 14-passenger jct, is parked at the Aspen airport. l !e's just
                          back from a meeting of NFL owners in Detroit. Before that he took his wife and three young children for a
                          plivate cruise in the iviediterranenn with Dwight Seim r's family. Was it a big ship?


                          "Kogo," he says. "'l'wo hundred and thirty-five feet long."


                          ln Aspen he mixes work and play. Joe Gibbs brought some friends out for a few days. Mark Shapiro, whom
                          Snyder plucked froin ESPN to become CEO of his Six Flags venture, is there with his wife and cl1ildn.1n. And
                          he's meeting a rcporter····a major rarity.


                          Snyder quit giving substantive interviews in 2002. First he stopped talking to reporters during the season.
                          Then, with very few exceptions, he went mute to the media. Says Snyder, "I was tired of getting beat up."


                          My request for an interview at first got a maybe. J\,fidway through the long process, Swanson wrote, "It still
                          isn't a NO." 'J'o get to a yes I started interviewing his friends and business partners. Each session   Wc'.ls   pmt
                          inteiview, part audition. Then we negotiated: If! would agree lo not use unidentified sources and promise to
                         give Snyder a chance to react to critics, he would sit for an interview. I agreed and flew to Colorado.

                          r have covered plenty of spoiled, greedy, power-hungry lich guys in my 30 years as a reporter. Snyder is not
                         even close. I found him competitive, playful, and shockingly normal.


                         I !is cell phone went off one more time during our extended lunch. It was his wife, Tanya, trying to arrange a
                         birthday dinner for his sister, r,.,,1ichele. Snyder doesn't do BlackBcJTies or Palms or iPods. I le doesn't even use
                         e-mnil.


                         "I go to meetings, and everyone is bent over their BlackBerries;' he says. "I have a friend who's so addicted he
                         answers it \vhen it beeps at 2 am:'


                         If Snyder has a regular routine in Washington, it is working at home in lhe morning, then going to [{cdskins
                         Park, stogie in hand, where he eats takeout at a conference table and conducts business. He might fly to New
                         York for a meeting and return to read to the kids. It helps having your own jet.

                         Snyder and Swanson order tomato bisque with lobster. I start with tuna tart are.


                         As a kid, did Dan Snyder dream of owning the VVashington Redskins?


                         "Never;' he says.


                         Among the Dan Snyder myths is that he grew up privileged in a wealthy area of Montgomery County.


                        "We didn't have any money," Snyder says. Or a television. "There were times when my father and I walked
                        down the street to the TV store to watch Redskin games."




http s: //www. washing tonia n. com/2006/09/01 /the-d an- snyd er-you-don t-k now/                                                                    3/22
     Case 2:20-mc-00076-MWF-MRW Document
 8/7/2020
                                              1-7 Filed 08/07/20 Page 117 of 185 Page ID
                                 Tt1e Dan Snyder You Don't Know I Wast1ingtonian (DC)
                                            #:171

                                                                                                                                              \~
                            His father, Gerald Snyder, was a freelance writer. Having been one, t know the flnancially unccrlain lifestyle.
                            Jerry Snyder worked a while for Nntio1wl Geographic, authored books, and wrote for anyone who would pay.


                           Through grade school, Snyder lived in the Onk Hill Apari.mcnts on New Hampshire Avenue with his parents
                            and older sister, rvlichclc. The high rise is on the working-class side of Silver Spring, across from a Scars
                           department store, He went to Hillandale Elementary School.


                           When his son was 12, Gerald Snyder took a book assignment in England, and the family moved to I lcn!cy-on-
                           Thamcs, a small town near London. Dan enrolled in a private school.


                           "I wore a blazer and Uc every day," he says. "They were very strict. I didn't turn in my homework one day, and
                           the teacher caned me on the knuckles. I never forgot to do my homework after that. tt made        8   big impression
                           onme


                           After two years abroad, the Snyders moved back to the States tmd lived with Jerry's mother in Queens, in part
                           because Jerry's brother Charles had died nt 33. Charlie was Dan's godfother.


                           Says Dan: "You want tot.ilk about tough? Queens made Oak l lill look like a country dub. My treat was
                           walking with my father across Queens Boulevard to get ice cream."


                           And getting back safely.


                           A year later the family moved hack to Montgomery County and lived in the Pavillion Apartments, on i\.1ontrose
                           Road behind Congressional Plaza. Dan went to Woodward High School, which has since closed.


                           From most accounts, Snyder was not a standout student or a jock. He had buddies like Don Batson, who now
                           works for Snyder's investment company, and Tony Roberts, now a Bethesda eye doctor.


                           Says Batson: "Dan and I were new to the school. 'Ne were branded as newcomers. The cliques were set. He
                           had been in England; they called him the English kid:'


                          They hung out in Georgetown on some weekends, Batson recalls. They threw the football around an<l played
                          basketball. They were Redskins fans.


                           Here's what Snyder remembers:


                          "I was embarrassed to tell my friends that [ couldn't hang out with them on weekends because [ had to work
                          liked working. I still do."


                          His first job was at the B. Dalton bookstore in White Flint Ma!l-"so I could reacl." He read novels ;rnd books
                          about business.


                          After high school Snyder tried college, first at ivlontgornery College and then at the Univcrsit y of Maryland. It
                          didn't engage him. What did engage him were ideas about starling a business.


                          "It surprised me at first;' Batson says. "He completely changed the first year of college. I le exploded. It was
                          like a ball of energy waiting to come out."


                          Snyder says it came out of nowhere, but when I press him, he gives credit to Uncle Charlie, who had worked
                          as a controller for Loews Hotels. "He was the only real businessman in the family;' says Snyder, "and I thought
                          highly of what he said."




hUps :/lvrww. was hi ngto n ia n .co m/2006/09/01 /th e-d an-s nyder -you-don t-k now/                                                             4/22
    Case
8/7/2020      2:20-mc-00076-MWF-MRW Document
                                    Ttie Dan Snyder1-7   Filed
                                                   You Don't Know08/07/20
                                                                  I WashingtonianPage
                                                                                  (DC) 118 of 185 Page ID
                                                #:172

                                                                                                                                      I:f-
                        Snyder's first venture, when he was 20, was a travel business aimed at college students. Working out of a
                        bedroom in his parents' apartment, he sold trip packages and leased jets to fly kids to beaches for spring
                        break. Then he told his father he wanted to start a magazine for the college crowd- Campus USA


                        One of Jerry Snyder's gifts to his son was not forcing him to follow a path through college to grnd school.
                        Instead, the father joined the magazine project as editor, columnist, and writer under an assumed name. As
                        publisher, the son sold ads and ran the business-which grew fast and needed capital.

                        Looking around for money in the mid-1980s, Dan Snyder set his sights on Mort Zuckerman, real-estate
                        magnate and publisher of U.S. News & World ReporL The kid needed $3 million. Why not hit uµ a publisher
                        who was worth hundrcdsof millions?

                        With chutzpah and unrelenting persistence, Snyder called and pitched and called and pitched and finally got
                        through to Zuckerman. Snyder told Zuckerman he was 25; he was 23. Zuckerman and a partner, Fred Drasner,
                        loaned Snyder $3 million. Int wo years he lost it all because he couldn't get enough ads to support the
                        magazine. Ile broke the news to Zuckerman over lunch at the Waldorf-Astoria.


                        "Zuckerman hated me," he says.

                        But his family still loved him. So in IH89, when Snyder started a marketing company with no cash, his family
                        chipped in. The idea was to develop wallboard advertising and distribute product samples-such as soaps and
                        packages of medicine-Lo colleges and doctors' offices. His sister used seven credit cards to raise $35,000; his
                        father took a second mortgage on his property in England.


                        The business-Snyder Communications-took off.

                        "By 1990 it was hot;' Snyder says. "It was doubling and doubling and doubling. VVe started to acquire
                        companies that were doing product sampling in different areas:' When new mothers were sent home from the
                        maternity ward, they were given goodie bags of creams and diapers-through Dan Snyder's company.


                        "I bought everybody;' says Snyder.

                        We are halfway through our first course when Snyder gets into a debate with the restaurant manager.


                        "This isn't the first Olives in Aspen:' he says. "There used to be one in the village:'


                        No, she says. Yes, he says. She goes to the kitchen to consult; he gets on the cell phone to check his sources.


                        Snyder can talk for days about restaurants; he loves to cat out-Ben's Chili Bowl in DC at 1 am with his
                        buddies; or Matsuhisa, the sushi joint in Aspen where he and Shapiro and Swanson dined last evening past
                        midnight; or the Palm in Tysons Galleria, where he consumes steaks with Dwight Schar.


                        Maybe it's because the biggest treat growing up was an ice-cream cone at the corner parlor.


                        r ask when he first felt rich.

                        "In 1991," he says, ''when I bought my first jct. That was a prctt y iich feeling."


                        He was 26.

                        He had an even better feeling in 1993 when his friends set him up with a blind date. Tanya Ivey was a former
                        fashion model from Atlanta who was selling lines of designer clothes. "\Ve became instant pals," says Snyder.
                        They married in April 1994.




                                                                                                                                             5/22
hUps://\W/W. washing ton ian .com/20 06/09/01 /th e-da n-s nyd er-you-don t-kn ow/
     Case
  8/7/2020     2:20-mc-00076-MWF-MRW Document     1-7
                                      The Dan Snyder      Filed
                                                     You Don't    08/07/20
                                                               Know              Page
                                                                    I Washingtonian (DC) 119 of 185 Page ID
                                                #:173



                            Mark Jennings was a business partner and friend to Dan Snyder in those days. Jennings was in private equity;
                            Snyder Communications was hungry for capital. Jennings helped the kid get financin!r and took a seat on
                            Snyder's board.


                            "Dan went a mile a minute:· Jennings says in a phone interview. "He was the classic entrepreneur_"


                            Jennings, now a managing partner in Generation Partners, an investment-banking finn in Greenwich and San
                            rrancisco, is sti!l pait of Snyder's inner circle. Their families vacation together; Jennings has served on several
                            of Snyder's boards.


                            "Dan started a company that didn't work, then changed it again and again;' Jennings says. "I re grew Snyder
                           Communications organically and then by acquisitions:'


                           Jennings chaired its mid it committee.! le saw the g\its of the growth and the deals. He had fiduciary duty to
                           nwke sure the books were clean and the profits were real.


                           No one has questioned Snyder's corporate dealin1-,rs. He likes to say he has never been in court.


                           "I am a goody two-shoes:' be says. "Business ethics are impo11ant to me."


                           The key to Snyder's success, Jennings says, is that "he really listens to people. He makes assumptions, asks
                           questions, absorbs information. He has that ability not to get wedded to his opinions. fie knows that he
                           doesn't know everything. I le has hundreds of ideas. No idea gets left on the table. If it's good, he follows up."


                           Snyder's success is not a great advertisement for tvtBA programs. The only degree on his r,\©sum/\© is an
                           honorary one from Post University, when Snyder gave a commencement address.


                           "Dan could run the creative side of an ad agency;' says Jennings. "I le could also run an investment bank"


                           In l992 Snyder expanded his company into telemarketing, aiming at the untapped immigrant market. His
                           revenues rose from $2.7 million in 1991 to $4.1 million in 1992 and $9 million a year later.


                           "Boring but booming" was the way Washington Post business columnist Jerry Knight described Snyder
                          Communications.


                          In 1996 the company went public. Through the sale of stock, Snyder's top investors turned a huge profit.
                          Among them were Jlol!ywood mogul Barry Diller, New York investor Dan Lufkin, and lawyer and Democnitic
                          Pa1ty icon Robc1t Strauss.


                          To repay ZuckAerman and Drnsner's $3-million investment in the failed magazine project, Snyder gave them              8

                          piece of his company; their share is now worth about $500 million. llis parents cashed out for $60 million;
                          Jeny and Arielle bought their first detached house with a yard, in Potomac.


                          At 31, Dan Snyder became the youngest CEO of a company on the New York Stock Exchange.


                          I-le continued to buy marketing and advertising companies. I !is most high-profile acquision was Arnold
                          Communications in 1997. By 1998 he sat atop a corporation with 12,000 employees, 77 offices in lG count lies,
                          and nearly $1 billion in annual revenues. No question, he was a winner.


                          But he lost the restaurant argument with the staff at Olives. Turns out the eatery in the back of the St. Regis
                          was the first and only one in Aspen.


                          Snyder does not like to lose at anything. He put on a sheepish grin and said, "I guess I was wrong."




                                                                                                                             ,.-). ·n·~.1
                                                                                                                J '       ·' \_ - -'-   J.
h ttps ://wwvv. wash ingto nian .com/2 006/0 9/0 1/the-d an- s nyd er-you-don t-kn ow/                                                              6/22
    Case
8/7/2020       2:20-mc-00076-MWF-MRW Document
                                     The Dan Snyder1-7   Filed
                                                   You Don't Know08/07/20
                                                                  I WashingtonianPage
                                                                                  (DC) 120 of 185 Page ID
                                                #:174
                                                                                                                                          IC,
                          In the fall of 1998 Dan Snyder called Thomas McCormick, his lawyer and adviser. "I lave you read the paper?"
                          he asked. "The Redskins arc up for sale." Lonbitirne owner Jack Kent Cooke had died in April 1997, and his estate
                          was selling the hometown team.


                          "You want to buy it?" McCormick asked. "That's cra;1;y. It will be expensive."


                          "Can you get me the book?" Snyder asked, referring to the sales document. The team's price tag was $800
                          million.

                          Four br:roups had funned to compete for the team. One included Joe Gibbs; another brought together a Texas
                          banker and Washington real-estate man Ted Lerner.

                          New York real-estate moguls Howard and Edward Milstein emerged as the front-runners. Snyder asked Mort
                          Zuckerman to set up a meeting. He and the Milsteins hit it off. Snyder put up $100 million and joined their
                          ownership group as a junior partner.


                          "I was so excited," he says. "My father loved it."

                          But the NFL owners didn't love the Milsteins or their offer and declined their bid. Snyder thought, ··Jfel\, I'll 1to
                          do it myself."

                          The process, he says, was brutal. I le pulled toltethcr cash from his bedrock investment team--about $120
                          million from his accounts; $90 million from his family; $90 million from Zuckennan and Drasncr-and
                          borrowed the rest. The financing was solid. What remained was romancing the NFL owners.


                          Snyder flew around the country and tried to meet every owner. He shook hands with many of them, from Boh
                          Kraft of the New England Patriots to Al Davis of the Oakland Raiders.


                          He produced and distributed a binder about himself and his company. He asked CEOs he had worked with
                          over the years to write reference letters, including Wizards owner Abe Pullin.


                          "They liked it. They accepted it," he says. "That was it:'


                          On 1\,tay 25, 1999, the NFL owners met in Atlanta and approved the sale 31-0. Snyder walked out of the
                          conference to phone Jerry Snyder.


                          "Dad:' he said, "we got it."


                          [n rushing to call, Snyder breezed right by the row of TV cameras and reporters who had been camped out all
                          day to record the first words of the new owner.


                          Snyder recalls the momenl. "I didn't know what to do;' he says.


                          Oeorge Michael, the king of sportscasting in DC, watched him walk by and, like most of the jounwlists, took it
                          as an affront. The rcporlers turned to one another and traded epithets about the young man's arrog,1ncc.


                          Says Michael: "It started that first damn day in Atlanta."


                          "[t" being Dan Snyder's image as dismissive of the press. "He had no idea what he was headed for," Michael
                          says.

                          From age 20, Dan Snyder was a master at selling himself in small rooms to other businessmen. I le became a
                          taskmaster to his staff. He had never faced a camera to speak to the press.




                                                                                                                                                  7/22
hUps;//wv'lw. washing ton ia n .com/20 06/0 9/0 1/th e-d an- s nyder -you-don t-k now/
    Case
 81712020      2:20-mc-00076-MWF-MRW Document     1-7
                                      Tho Dan Snyder      Filed
                                                     You Don't    08/07/20
                                                               Know              Page
                                                                    l Washingtonian (DC) 121 of 185 Page ID
                                                #:175



                            "[ just wanted to disappear;' he says.

                            George Michael has seen a few owners in his 2G years as spottscaster for NBC affiliate \-\'RC-TV. He and the
                            rest of the DC press were used to Jack Kent Cooke, who became majority owner in 1969. Besides being 50
                            years older than Snyder, Cooke was a cosmopo\it;rn clwractcr who had owned newspapers and knew how to
                           handle the media, even though some called him, in private, the "billionaire bully."


                            Cooke would often begin a press conference with "My dear boys" and charm the reporters. He a!so had won
                           three Super Bowls, which helped inoculate him from criticism.


                           i'vlichael would become close to Snyder; both had cancer at the same time: Snyder's was thyroid, Mich::iel's
                           was melanoma. "When word got out that I was sick," iv1ichael says, "the first call came from Dan."

                           Michael aL~o had a business relationship with the Redskins: I le and WRC-TV broadcast Redskins preseason
                           games for five seasons. Through friendship and business, he watched Snyder and the camera.

                           "He's different once the camera comes on," Michael says. "It's as if he's on the witness stand with you as the
                           prosecutor."

                           After the Atlanta debacle in May 1999, Snyder sought oul Gcorf{e Michael and Sonny Jurgensen nt the Kempe1·
                           Open golf tournament. He apologized,

                           Is it possible, I ask, that Snyder is shy?

                           "That's true;' he says. "I'm shy until you get to know me. Then I'm fun. I'm the daddy-oat home."


                           Snyder is also an educator-through his foundation work.

                          Take Dilve Kiehn, an academic coach at UC's Dunbar High whose position is funded by the Redskins'
                           foundation.

                           Kiehn graduated from the University of Pennsylvania and joined Teach for America. At Dunbar, he tutors
                           members of the football team. "The only reason I'm here is because of the Redskins," he says.

                          Snyder won approval to own the team in May 1999 but didn't take the reins until July. He used the interim to
                          create the Redskins' charitable apparatus.

                          "I le had been a fan a long time," says Karl Swanson, "but he couldn't tell what the Redskins did for the
                          community."

                          Snyder asked researchers at his communications company to find out what other NFL teams did on the
                          charitable end. The employees reported that most teams gave money to other charities, such as United Way,
                          or donated team jerseys or hats and tickets. "I think I know what to do to raise money;' Snyder told Swanson.


                          His idea was to set up a leadership council of business leaders. It would be a club. Membership cost at !ec1st
                          $10,000 a year. Twenty executives quickly signed up. The number is now 28, including developer Adc1m
                          Bernstein, FedEx chair Fred Smith, and TV talker Larry King, and rates go to $60,000. The council raises more
                          than $250,000 a year. Snyder matches their cont!ibutions.

                          [n exchange, the members get to spend a (foy at Redskins training camp and lunch with Snyder and the
                          coaches. Just before the NFL draft, Snyder hosts a dinner at FedEx Field, where coaches discuss prospecls.

                          "Pretty soon we'd raised over $1 mil!ion:' Swanson says. It's now close to $2 million.




                                                                                                            (T '>' }   .I
                                                                                                                            c: C)I'Y
https :/fv.NIW. washing ton ian .com/20 06/0 9/0 1/the-d an-s nyd er-yo u-d ont-kn ow/                                                      8/22
     Case
 8/7/2020      2:20-mc-00076-MWF-MRW Document
                                     The Dan Snydor1-7   Filed
                                                   You Don't Know08/07/20
                                                                  I WashingtonianPage
                                                                                  (DC) 122 of 185 Page ID
                                                #:176



                          The foundation has renovated football fields and erected scoreboards throughout the region, including at
                           DC's Spingarn, Anacostia, and Ballou high schools. The Fourth and Life program brings senior high-school
                          players to talk to pro players about life after football. The Rookie Reading Program sends first-year pros into
                          local schools.

                          Dave Kiehn at Dunbar I ligh says the Redskins foundation funds bus trips to college fairs. "It's the first time
                          many of our kids spent a night in a hotel;' he says. Dunbar also got a grant to build a locker room.

                          "We didn't have one," says Kiehn. "All we had         Wl'JT'   hooks on a wall and milk crates. The Redskins sent two
                          players to help us put the room together. They brought our kids to FedEx Field.

                          "[ can't put a dollar figt1re on thaL They taught my kids to reach for success."

                          Snyder would rJther not talk about his family foundation, which is separate from the Redskins cha1itablc arm,
                          or his personal charitable work. "That's more of a private matter," he says.


                          I knew he had contributed to children's causes.


                          "ivly first daughter was born at 27 weeks;' he says. "My wife Jived for three months at George YVashington
                          hospital while she was in treatment."

                          His daughter has thrived. When she came home, Snyder called Ned Zechman, CEO of Children's National
                          Medical Center. "Come see me;' he said. "I want to do something for kids."

                          That something turned out to be $G million for an emergency wing.

                          He has helped build a communications center for the National Center for rvtissing and Exploited Children in
                          Alexandria.

                          Snyder stops there, but Swanson says the Snyders wrote checks totaling $1 million to help victims of the
                          September 11 attacks. He contributed close to $600,000 to help victims of Hunicanc Katrina. When the
                          tsunami hit Indonesia in December 2004, a community group got toiicthcr a planeload of food but ran out of
                          money to finance the flight. Word got to Snyder. He called the shipping company and said, "Ship it."

                          In his first three years as owner of the Redskins, Dan Snyder w<1s much more successful at establishing a
                          foundation and giving away money than at running the franchise.

                          "I made some real stupid decisions," he says. "I made a Jot of mistakes. I'm human."


                          We have progressed to the second course at Olives. Snyder forks a chunk of his tuna tartare. f Jc tests it and
                         doesn't like it. He prefers the crab cakes Swanson is having and orders a pair. I le likes my mushroom pizza. I
                         give up a slice.

                         Snyder took over the Washington Redskins on July 14, 1999. He inherited Norv Turner as coach and Clrnrlcy
                         Casserly as general manager.

                         "They were fighting like cats and dogs;' he says. "We were in trouble. I couldn't have these two guys sniping at
                         one another."

                         So he fired Casserly in September.

                         "You fired the wrong guy," Casserly told him.




ht tps; //www. washing ton ian .com/2 006/09/01 /th e-d a n-s nyd er-you-don t-kn ow/                                                             9/22
     Case
  8/7/2020      2:20-mc-00076-MWF-MRW Document      1-7 Filed 08/07/20 Page 123 of 185 Page ID
                                       The Dan Snyder You Don't Know I Washingtonian (DC)
                                                 #:177



                            "ff you're 1ight;' Snyder shot back, "you'll be one of the first to know."


                            Snyder also fired a bunch of longtime front-office workers. I le bro1Jg:ht in his own PR team, lead by Karl
                            Swanson


                           Hoping for a quick trip to the Super Bowl, he paid big money for aging stars Bruce Smith and Deion Sanders.


                           Snyder stuck with Norv Turner through the 1999 season, which was lackluster. V-./ith three games left in the
                           2000 season, the Redskins had a 7-6 record, and Snyder lost patience. f le ca!ied Turner into his office at 11 am
                           on Deccmber4 and let him go.


                           "ft was one of my worst moves," he says. "It was plain stupid. I was a new owner pissed about losing."


                           It was also the first move that showed fans and reporters Dan Snyder's impatient side. In business, Snyder
                           could replace a manager in the dead of night with a phone call. The Redskins were considered a public utility,
                           and every move was blared in the media and dissected on sports-radio talk shows.


                           After Snyder fired Turner, he says, he called Casserly and said, "You were Tight."


                           Snyder called his friend Fred Smith, CEO of FedEx, and said he wanted to t,1\k football. "I can talk shipping,"
                           Smith said. "If you want to talk foolba!l, you want Pepper Rodgers."


                           Pepper Rodgers knew everyone in football, from col!ege to pro. In 1952 he was the quarterback who won the
                           Orange Bowl for Georgia Tech. He went on to hold coaching jobs at Kansas, UCLA, and Georgia Tech. I le got
                           close to Smith when the two tried to bring an NFL team to Memphis. Snyder invited Rodgers to the owner's
                           box and later hired him as vice president of football operations.


                           "I talked football with Dan;' Rodgers says. "I was basically his friend. J\-ly job was to advise him on football-
                           related things without getting in the paper."


                           Rodgers's wife, Livingston, would babysit Dan's two daughters; their second was also premature. Doctors
                          warned against another pregnancy. When the Snyders traveled to be with the surrogate who gave binh to
                          their son, the Rodgerses went along.


                          Says Rodgers: "I wouldn't say I mentored Dan, but I was someone he could trust, who could speak the
                          language of football."


                          After Turner's firing, Snyder and Rodgers flew out to visit Dick Venneil, who had retired from the St. Louis
                          Rams after wirming the Super Bowl. Vermeil wasn't interested in being coach. He suggested Marty
                          Schottcnheimer. The former Krmsas City co,1ch was doing TV work at the time and had been critical of
                          Snyder.


                          Snyder hired Schottenhcimer to lead the 2001 season. Schottenhcimcr, a square-jawed veteran with a tough
                          clemerinor, insisted he become both coach and personnel director. Snyder agreed.


                          "I let him have too much oversight over personnel decisions," Snyder says. "That was new to him. I le was a
                          good coach."


                         The Redskins went 8-8 under Schottenheirner. Snyder called him in and said he wanted him to stick to
                         coaching and give up hiring and firing players. Schottenheimer said no. Snyder fired him.


                         "He was not Dan's guy," Rodgers says.




https ://www. washi ngto nian. com/2 0 06/0 9/0 1/th e-d an-snyd er-you-don t- kn owI
                                                                                                                           C) y                10/22
     Case
81712020     2:20-mc-00076-MWF-MRW The
                                   Document
                                       Dan Snyder 1-7   Filed
                                                  You Don't Know 08/07/20
                                                                 I WashingtonianPage
                                                                                 (DC) 124 of 185 Page ID
                                               #:178



                      Says Snyder: "My mistake." To give Schottenhcimcr control beyond coaching, that is.


                      Snyder says he and the coach are good friends now.

                      Pepper Rodgers knew Dan's guy was Steve Spurrier, the flashy coach at University of Florida, where his "fun
                      and gun" offense had racked up 122 victories against 27 losses.


                      "He wanted Spurrier in the worst way," s;1ys Rod!~crs.

                      Rodgers and Spurrier ec1111r up together in the Southern football clan. Rodgers had coached Spurrier at Flmida
                      and then hired him to help coach at Georgia Tech. He brought Snyder and Spurrier together. With much
                      fanfare, Snyder hired Spurrier.

                      Spurrier lasted two losing seasons. 1Iis record was 12-20.

                      Spurrier brought his college coaching buddies up from Florida rather tlrnn hire coaches with NFL experience.
                      lie could not measure up to the intensity or a pro-football season, "The whole thing wasn't working," he told
                      the Wc,shington Post.


                      "lie quit:' Snyder says.

                      Says Rodgers: "Steve cal!cd me to call Dan."

                      In five seasons Snyder had run through four coaches, counting Terry Robiskic, who finished Turner's !c1st
                      season.

                      "Dan is smart:' Rodgers says, "and people who are smart think they are smarter than the coach."


                      A fan spoke for many with a sign reading fire snydcr.


                      Snyder is finishing crab cakes; for dessert, he cats more humble pie.

                      In 200] Snyder moved training camp from Carlisle, Pennsylvania, to Redskins Park in J,oudoun County. I le
                      opened it to fans. He charged admission. And a parking fee.

                      "That was another mistake;' he says. "Charging fans to sec training camp. Dumb move."


                      Snyder always says he loves Redskins fans. But from the perspective of those who have to deal with hassles at
                      FedEx Field-from traffic jams to parking hassles to getting frisked at the gate to getting bombarded by
                      advertising in the stadium Lo dealing with rowdy drunks-the joy of being at the game has declined.

                      Steve Lann's family has had season ticket!'; since the 1950s, when the Redskins played at Griffith Stadium. He's
                      got a pair of seats at FedEx Field, in the lower bowl at the ,15-yard line.


                      "There's too much hoopla," he says. "Fireworks. Loud music. It's not about the game anymore. They're trying to
                      generate excitement in an artificial wc1y.1t's a distraclion. Redskins fans arc loyal and loud-they can do it by
                      themselves."

                      Many of the problems, like Beltway traffic, are beyond Snyder's control. FedEx Field was built by former
                      owner Jack Kent Cooke. Swanson claims the Redskins don't make a dime in profits from parking at FedAEx
                      Field. But Snyder is a master at marketing. and he has spun gold from the fans' loyalty to the Redskins.




https://\'r..vw.washingtonian.com/2006/09/01/the-dan-snyder-you-dont-know/                          ·r                                   11122
    Case 2:20-mc-00076-MWF-MRW Document
 8/7/2020
                                             1-7 Filed 08/07/20 Page 125 of 185 Page ID
                                The Dan Snyder You Don't Know Washingtonian (DC)            J
                                          #:179



                       According to filings with the Securities and Exchange Commission, the team's annual revenues have
                       increased from $162 million in 1999 to more than $300 million today. Snyder has pumped up revenues by
                       selling naming rights Lo Federal Express for $200 million over 27 years; added 10,000 seats to make the field
                       the largest in the NF!, with 92,000; increased the number of Juxu,y suites from 199 to 208; added loge scats
                       and "dream seats" with a better view sold at premium prices; automated concession stands and opened new
                       restaurants: created the Tailgate Club for spcd<1! access at a price and the Touchdown Club, whose members
                       can vault over the season-ticket waiting list for $7,500. I !c increased sponsorship revenue from S1 mil!ion to
                       $48 million.


                       By 2004 the Redskins were the most profitable franchise in the NFL. Forbes said the Redskins were worth
                       more than $1.26 billion, making it the most valuable team in US sports.

                       Snyder rolled out some moneymaking clinkers along the way. He told a Washington Post reporter he wanted
                       to sell Redskins cola with star Redskins players pictured on the can. He tried to establish a Redskins charge
                       card that season-ticket holders had to use to buy scats. Neither idea panned out.


                       In Snyder's view, he was milking the luxury-suite and -seat market because they are paid for by corporations
                       and wealthy fons. And he was fattening team coffers so he could invest more in it to accomplish one goal: win
                       the Super Bowl.

                      The disconnect between lhe fans and Snyder might come from the fact that he never had season tickets; he
                       rarely even sat in the stadium until he took over the owner's box.


                      Snyder did not need cash from the Redskins. He had sold Snyder Communications in 2000 for about $2.3
                      billion; Snyder took away more thnn $275 million of stock in the new owner's company.

                      But he mighl need fans willing Lo pay the freight and brave the hassles al FedEx Field. The waiting list for
                      tickets is still miles long, but I have heard many ticket holders say they would not renew, especially after .-i
                      recent round of ticket price hikes.


                      In the sp1ing of 2003, Dan Snyder invited Dwight Schar to lunch at the Capitnl Grit\ on Pennsylvania Avenue.

                      "I have a list of 100 people I would consider selling part of the Redskins to;' he said. "You are in the top three."


                      Snyder didn't need the cash, but he wanted to pny down the team's debt.

                      Schar, a native of Norfolk, came to the Washington area in 1973 and started working for Ryan Homes. He left
                      four years later and started his own residential development company. NVR is now the region's biggest
                      homebuilding company and among the top ten in the country.


                      "Arc you interested?" Snyder asked.


                      Schar bought a 15-percent interest in the team for $200 million.


                      Snyder sold a similar share to Robe1t Rothman, a Florida financier he met through contacts at Bank of
                      America. Snyder brought in Federal Express founder Fred Smith for a 5-pcrcent stake. That gave the three
                      minority investors 35 percent oft he franchise and left GS percent with Snyder and his fomily.

                      What the change in ownership really meant was lhe end of the Zuckcrman-Drasner era In Snyder's life.
                     Zuckerman, never an avid fan, hac.l sold his stake to Drasner and Snyder in 2000. f.Jrasncr loved the lockcr-
                     room, cigar-smoking, jct -setting camaraderie of being an owner. If there was a brash and impetuous member
                     of the early ownership circle, it was Drasner.




https://vNrw.washingtonian.com/2006/09/01/tlle-dan-snydcr-you-dont-know/
                                                                                                1·r                                          12/22
     Case
8/7/2020       2:20-mc-00076-MWF-MRW The
                                     Document
                                         Dan Snyder 1-7   Filed
                                                    You Don't Know08/07/20
                                                                   I WashingtonianPage
                                                                                   (DC) 126 of 185 Page ID
                                                 #:180



                          Joe Mendes describes Drasner as "a kid in a grownup body." Says Pepper Rodgers: "I le was a little bit of an
                          agitator."


                          I ask Snyder why Drasncr sold his interest in 2005.

                          "I le got married and checked out;' Snyder says."! le sold everything. I miss Fred.''


                          Drasner could not be reached; rumor has it he's sailing in pa1ts unknown.

                          If there has been ..i change in the way Snyder handles himself as owner of the Redskins, his friends attribute
                          part of the transformation to the switch from Drasncr to Schar.


                         "Dwight Schar is as solid as any part of the Redskins organization;' says George Michael.


                         Says Pepper Rodgers: "Dwight Schar has done so much for Dan in helping him hccomc the man he is right
                          now. I le g,ive good advice, good friendship-J rc,il steadying influence."


                         When I read this back to Snyder, he almost falls on the floor laughing.


                         "You have to be kidding;' he says. "Our wives won't kt us be together because we kid and laugh all the time."


                         Take the time Redskins general counsel Dave Donovan went to his first away game at the St. Louis Rams'
                         domed stadium. Snyder and Schar saw him calling his wife and family on his eel! phone to say how cool it wa:,;
                         to be in the stadium before the game. They called the head of security and asked him to send two cops and
                         ''arrest" Donovan, saying it was illegal to use a cell phone in the stadium.

                         Donovan was escorted across the field. It wasn't until he got to the other sideline that they told him it was a
                         joke.

                         "We were laughing so hard wc almost peed in our pants," says Snyder.


                         But Schar's help in bringing Joe Gibbs back was no joking matter.

                         As Schar te!ls it, he and Snyder were talking after the Redskins lost another game under Steve Spurrier in the
                         foll of 2003.


                         "Do you think Joe Gibbs would ever come back?" Snyder asked.


                         "No way," Schar said. "He's busy with his NASCAR team. He has some health issues. He has part interest in the
                         Atlanta Falcons team. If he coaches, it might be there."


                         "My dad really loved him," Snyder said.

                         Snyder had invited Gihhs to his home for dinner in 1999 to see if he could lure him back. No dice. The two had
                         kept up at foundation banquets.

                         Says Gibbs: "I would see him with his wife and children and his mom. I saw how close he was to everybody. He
                         was a family man. That's how I got to know him."


                         On December 30, 2003, Spurrier resigned. Could this be the Gibbs moment?

                         Through Gary Jones, CEO of Gibbs's Youth for Tomorrow group home, Schar and Snyder found the former
                         coach in North Carolina. Schar called first.




h ttps ://\wtw. washing ton ian. com/2006/09/01 /th e-d a n-snyd er-you-don t-k now/
                                                                                                                      , ;"•; ·o·y
                                                                                                                       'i, _.)" -'·   .~   13/22
      Case
  81712020       2:20-mc-00076-MWF-MRW Document
                                       Tho Dan Snyder 1-7   Filed
                                                      You Don't Know08/07/20
                                                                     I WashingtonianPage
                                                                                     {DC) 127 of 185 Page ID
                                                   #:181



                            "Would you be interested in coming back to the Redskins?" he asked,


                            "!'v1aybc," he said, "Let me make some calls."


                            Days before, Gibbs hnd been talking to Atlanta Falcons owner Arthur Blank when he got a call that Spurrier
                            had quit. Gibbs was immediBtcly interested in returning to the Redskins.


                            Schar called Snyder in Potomac. Snyder usually gets by on three to four hours of sleep, but that morning he
                            was asleep at 9 am. Schar asked that he be awakened.


                            "D<rn:' he said, "I think we have a shot at Joe Gibbs."


                            Snyder had intended to fly to the West Coast to interview prospective coaches. Instead he flew south to
                            Concord, North Carolina, and met for eight hours with Gibbs in a conference room at the airport.


                            Schar says Gibbs took him aside at one poinL "I've heard a!! these things about DJn," Gibbs st1id. "I don't know
                            whether I can work with him."


                            ''One thing about the guy:' Schar told him, "he's got a good heart."


                            Snyder met with Gibbs and Vinny Cerrato for a second round that lasted II hours. Gibbs ;rnd Snyder left the
                            room.


                            "Do you want to do it?" Snyder asked.


                           "Make me an offer," Gibbs responded.


                           The offer w,:is five years as coach and head of football operations for more than $5 million a year.


                           "IL was done in 30 seconds:' says Snyder. That's all it took for Snyder to hand over the Redskins and give up his
                           rote as owne1/coach: "I just had to find the right guy to run the team."


                           When Snyder hired Gibbs, the Washington Post covered it as if the Messiah had returned: front-page stories,
                           banner headlines, genuflecting columnists.


                           But after his first season was a disappointing 6~10, one Post article wondered if Gibbs was too "old." VVhich
                           prompted Gibbs to exchange angry words with Post Company chairman Don Graham.


                           Every sports franchise believes the hometown paper should be a bit of a cheerleader; every newspaper
                           believes its job is to provide balanced coverage. But to say the Post and Snyder are at loggerheads is an
                           understatement.

                           The Redskins embraced longtime Post reporter i\·lark Maske, who had covered the team for years, worked hard
                           to develop sources in the organization, and played racquetball with Snyder. Relations soured when the Post
                           assigned Nunyo Demasio to the beat. A pro-basketball reporter from the Seattle paper, Demasio developed
                           sources among players, agents, and coaches who didn't sing the Redskins tune. Stories about contract
                           disputes and disaffcl·ted athletes started to appear in the sports pages.


                           When one of Snyder's nannies sued the couple over a wage dispute, the Post gossip columnists found it
                          delicious. "Evil;' he says.


                          A Post profile of Tanya Snyder dubbed her "the babe in the box," as in owner's box.




ht tps: //\w1w. washing ton ia n .co m/200 6/09/01 /tt1 e-d an-s nyd er~you-don t-kn ow/           i.f                     PY                  14/22
      Case
 8/7/2020     2:20-mc-00076-MWF-MRW The
                                    Document
                                        Dan Snyder 1-7   Filed
                                                   You Don't Know08/07/20
                                                                 I WashingtonianPage
                                                                                 (DC) 128 of 185 Page ID
                                                #:182



                       Then there was "trccgatc:'

                       Snyder wanted to clear trees from the hillside below his Potomac mansion that spilled down to the Potomac
                       River and the C&O Canal, which is controlled by the National Park Service. Snyder's lawyers negotiated for
                       three years with NPS officials.

                       The talks resulted in a signed approval to cut the trees, and Park Service officials supervised the clearing. But
                       when neighbors objected, the Post wrote stories casting Snyder as a cavalier landowner.

                       In fact, a 19-pagc report by the Department of the f nterior inspector general said the Park Service "granted
                       permission to Mr. Snyder to cut down native trees in 200•1" and that "NPS failed to follow any of its
                       established policies and procedures."


                       Readers c8rnc ;:iway wilh the sense that Snyder had raped the forest.


                       !n similar fashion, when the Redskins added some scats to FedEx Field that were partially obstructed by
                       pillars, the team invited reporters and fans to sample the scats. Neither the Post nor the fans objected. The
                       Redskins advertised the seats as they were. When "several" disgruntled fans protested to the Pos!, the paper
                      covered it as another affront by a greedy owner.


                      The skirmish turned ugly in March 2005, when the team announced that it would nol renew 279 general-
                      admission season tickets the Post had owned since the 1950s. Redskins officials said Post employees were
                      scalping the tickets, which can go for $11,000 each for plime Dallas Cowboys games. Swanson says police
                      seized a parking pass belonging to Don Graham from a stadium scalper. Graham apologized in a handwritten
                      note.


                      The Post claimed the scats were rewards for "newspaper-delivery peoplc--and their families" who paid for the
                      tickets themselves.

                      In the war of\vords, the Post drove home the image of an owner who didn't care about nannies or trees or
                      fans. Snyder's side rarely got out, partly because he remained silent.


                      Beyond what they heard in the media, the perception of many fans at FedEx Field was that Snyder was greedy
                      because food was expensive and p:irking n nightmare. They blamed the owner for making their lives miserable
                      just getting to the stadium.


                      Behind the scenes of Snyder's life, his friends say, Dwight Schar and Joe Gibbs have been instrumental in the
                      mellowing of the man.


                      Snyder tells me his true change of heart took place in the spring of 2003.


                      Snyder had come face to face with some of his human frailties. He had been diagnosed with thyroid cancer in
                      2001; it had been successfully removed. He and his wife had had trouble with childbirth.


                      In the spring of 2003 his father returned from a trip to Japan complaining of chest pains. Gerald Snyder, 69,
                      had been suffering from diabetes and hcarl disease. He had bypass surgery.


                      Jerry had been Dan's partner in business and life. They had teamed up on Snyder's college magazine; they'd
                      shared defeats and victories; when Dan bought the Redskins, his dad sat in the owner's box.


                     "He was my best friend in the world," Snyder says. "I le was gentle. I le had a great sense of humor."




                                                                                                                  'r,, ·p ·1.1
                                                                                                                                  .'i
htlps:I/\W/W.washingtonian.com/2006/09/01/tt1e·dan-snydcr-you-dont-know/                       'f                   '\.• ,) .A,
                                                                                                                                           15/22
     Case
 8/7/2020     2:20-mc-00076-MWF-MRW Document
                                    The Dan Snyder 1-7   Filed
                                                   You Don't Know08/07/20
                                                                  I WashingtonianPage
                                                                                  (DC) 129 of 185 Page ID
                                                #:183



                       Even in the hospital. One day father and son ca tied in the doctors to check out a lump Jerry had developed    011

                       his chest. The won-icd doctor pulled up the blanket to discover a football.


                      When he was being wheeled into surge,y to repair his faulty heart valve, he said, "Why don't you guys take me
                      around a couple of times. I'm not really in a rush."


                      Gerald Snyder didn't make it much beAyond the surgeries. J le died in late i\fay 2003.


                      "It was the worst ever thing for me," Snyder says. "I miss him every day. I still pick up the phone to call him."


                      Snyder contributed funds to B'nai Israel, their conitrcgation in Rockville, which dedicated its original building
                      to his father.


                      Has his father's death changed him'!


                      ''I feel a sense of reality that [ never had before;· he says. "You realize you may not wear n cnpe nnd be
                      Supennan.


                      "Life is precious. 1\1y youngest son turns four in two days. I wish he could be there."

                      After Joe Gibbs went G-10 his first season back with the Redskins, he then went 10-·G and took the team to the
                      playoffs for the first time in a decade.


                      I rnught up with Gibbs a week before training camp.


                      How are things going between him and Snyder?


                      "Anyone will tell you the relationship bet wren an owner and a coach is close and complicated;' he says. "You
                      go through bad times and you go through high times.


                      "Dan and I have gotten into a real pi:lrtnership;' he says. "But he is the boss."


                      Gibbs has seen a lot of owners in action.

                      "A certain number of owners want to run a business, and others wnnt to win," he says. "Dan Snyder wants to
                      win.


                     "Since I have bee1l here there's nothing I have ever discussed with him where he has ever said no. Such
                     support and partnership is phenomenal."


                     flow docs Snyder compare with Jnck Kent Cooke'!


                     "Both are more focused on ,vinningthan making money. Both arc super smart."


                     But it's clear that Snyder is more present than his predecessor was.


                     "We talk a Jot;' Gibbs says. "We are back and foith all the time. We work down the hnll from one another.


                     "I count on his opinion. He's veiy instrumental on the draft, the salary-cap, free agency, strategy on how the
                     team should be built."




                                                                                                                  ()PY
https://w,wt.washingtonian.com/2006/09/01/the-dan-snyder-you-dont-know/                                                                     16/22
       Case
  8/7/2020      2:20-mc-00076-MWF-MRW Document
                                      The Dan Snyder 1-7   Filed
                                                     You Don't Know08/07/20
                                                                    I WashingtonianPage
                                                                                    (DC) 130 of 185 Page ID
                                                  #:184



                           After talking to Gibbs and Snyder, J see their strategy more clearly. There's a sa!my cap on players, and all
                           teams operate with the same amount or money. But there's       110   limit on how much an owner can spend on
                           coaches. That's where Dan Snyder is pumping extra money. His coaches are the highest-paid in NFL history.


                           "No question he's invested heavily in the coaching staff:' says Gibbs. "Will it pay off'? We'll sec."


                           with the washin&tton Redskins in good hands, Dan Snyder has gone on the prowl for new prey in the business
                           world.


                           RcdZonc Capital, his private-equity finn, is looking for acquisitions. He's buying radio stations to broadcast
                           Redskins games. He pounced last fall on Six Flags, the nation's largest theme-park operator, awash in debt and
                          poor earnings. He bought stock. He went on a crusade to persuade the cOivoration's board to give him contra!
                          without his having to buy the company.


                          Snyder needed a partner in the hunt. Three years ago he took notice of Mark Shapiro, a rising star at ESPN
                          responsible for taking the sports channel into original programming and talk shows such as Pardon the
                          fnlerrnption.


                          Snyder called Shapiro and asked him to dinner. They ate and drank wine for three hours. "He never got to the
                          point," Slrnpiro says.


                          The point was that Snyder liked him, saw a kindred spirit, wanted a friend. Their families began vacationing
                          together, cruising the Mediterranean on large yachts.


                          They were standing at the bow of such a craft in the i'vlonaco yacht harbor more than a year ago when Snyder
                          asked, "\Vhat do you know about Six Flags?"


                          Shapiro, a lanky 3G-year-old, said he had been a regular at a Six Flags park near his hometown outside
                          Chicago.


                          "Would you ever be interested in running the company?"


                          A few months later Snyder and Shapiro were flying·arouncl the country on Snyder's jet trying to woo Six Flags
                          shareholders in a bruising proxy fight tlrnt would install the duo at the top of the comp,my. Knowing Snyder's
                          reputation and Shapiro's intolerance for pushy bosses, the latter's friends took bets on how long the two
                         would stay together.


                         What was the over-under on Shapiro and Snyder parting ways?


                         Shapiro is wagering on a long relationship. Snyder is now chair of Six Flags; Shapiro is CEO.


                         "Nobody walks into a meeting with Dan Snyder with an open mind," Shapiro says. "Businesspeople arc
                         wondering what his angle is. Casual people wonder what he wants from them.

                         "Dan wants people who can run with him," says Shapiro. "He's loyal. I lc's generous. He knows how to reward
                         people:·

                         Neither Snyder nor Shapiro has any experience running an amusement-park company. Six Flags stock has
                         been tailing downward as of late. Its most recent results show a $40-million loss and a M-pcrccnt drop in
                         attendance. Moody's Investors Service downgraded its rating from "stable" to "negative:' Snyder pumped in $3
                         mil!ion to support the stock. Shapiro says he has to rebuild the system from the ground up, but once he has it
                         stabilized, it could grow into other businesses,




hUps ://\W/W. washing ton ian .com/2006/09/01 /th e-d a n-s nyd er-you-don t- know/
                                                                                                       r1                                   17/22
      Case
  8/7/2020      2:20-mc-00076-MWF-MRW Document
                                      The Dan Snyder1-7   Filed
                                                    You Don't Know08/07/20
                                                                   I WashingtonianPage
                                                                                   (DC) 131 of 185 Page ID
                                                 #:185



                           "Dan is the perfect chairman," Shapiro says."! [e's there when you need hint He opens doors, He gives good
                           counscL He lets you do your job. He has no interest in day-to-day operations of theme parks."


                           But he is interested in playing.

                           "The best call you can get on a Friday afternoon is from Dan Snyder: 'Had a tough week? Want to go to
                           i\fonaco for the weekend?'"


                           Bill Regardie, a former magazine publisher and raconteur, poses an interesting question about Snyder:

                           "He's the best peddler I have seen in ·JO years of covc1fog Washington business. Best adman. Best salesman,
                           Best direct marketer. ,\nd yet, when it comes to marketing Dan Snyder, you would think he wns selling rat
                           poison. Why? I don't understand."


                           Financier and rriend Mark Jennings says, "Dan probably just can't get that interested in marketing hi rnself.
                           Tlrnt's prirt of why I like him. He's not focused on his public inwge. I know people who rirc incredibly focused
                           on their image.

                           "I !e's focused on what interests him, not on how to get the next great article written about himself:'


                           tvly instinct is that Snyder never was a mean-spirited, bratly owner. He was an overeager fan who found
                          himself owning his beloved team at the too-young rigc of 31. From doing business in the privacy of the
                          boardroom, he was suddenly operating· in the spotlight. I le was, by his own admission, too impatient.

                          Washington Post columnist Sally Jenkins, his tormentor for years, says, "1\s a sports owner, he's obviously
                          made progress. You have to give him credit for the Redskins' turnaround. He quite obviously made mistakes.
                          He's done his best to rectify them."


                          I ask Snyder why his image hasn't improved. We arc the last ones in the restaurant. Snyder is sipping
                          cappuccino.

                          "! really haven't worked at it," he says.


                          Another winning ser1son would help.




                          Don't Miss Another Big Story-Get Our Weekend Newsletter
                          OUR MOST POPULAR STORIES OF THE WEEK, SENT EVERY SATURDAY.



                                                   Email Address


                                                         SUBSCRIBE


                                   CJI   ()   (J,,111'    '->.<q111i""




                         MORE,




                         Join the conversation!



https: //www. washing to ni an .com/20 06/0 9/0 1/lhc-d an-s nyd er-you-do nt-kn ow/                                                          18/22
     Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 132 of 185 Page ID
                                       #:186

  8/7/2020                                              Snyder to Sell His Marketing Firm for $2 Billion - The Washington Post




                                                                                                                                                    31
                            [..'.;The Washington Post


                            Snyder to Sell flis Marketing Firm for $2
                            BiJlion

                            By Greg Schneider; Peter Behr
                            February     22, 2000
                            Washington Redskins owner Daniel M. Snyder yesterday agreed to sell his
                            Bethesda marketing firm, Snyder Communications Inc., to Havas
                            Advertising of France for stock worth about $2.1 billion.

                            The deal ends a remarkable voyage for Snyder Communications, which
                            started from the ruins of a failed business only 12 years ago and generated
                            enough money to help its founder become principal investor in last year's
                            $800 million purchase of the Redskins.

                           Havas will pay Snyder investors the equivalent of $29.50 per share by giving
                           them Havas shares that will trade on U.S. markets. That's a 44 percent
                           premium over Snyder's Friday closing price of $20.50 a share.

                           Daniel Snyder stands to get more than $275 million worth of Havas stock
                           for his 9-4 million shares of Snyder Communications.

                           The energetic, 35-year-old entrepreneur said he will hold on to the stock
                           and not use it to pay down the $350 million he borrowed to buy the football
                           team. But Havas's purchase of his company will leave him more time for
                           football, he acknowledged.

                           "Absolutely. You can write that. That's what I want, to bring home a Super
                           Bowl trophy for the Redskins," Snyder said in an interview.

                          The sale was set in motion late last year following an unsolicited offer for
                          the company by the London-based WPP Group, for about $25 a share,
                          according to sources. The overture occurred at a time when Snyder was
                          deeply frustrated by his company's poor stock performance, which he felt
                          was unjustified, associates said.

                                                                                                                                        p·y
https ://www. washi ngto npos t. com/archive/busi nes s/2000/02/22/snyder-to-se 11-hi s- marketing-firm-for-2-bi Uion/d ea b34 bd-2e3e-4 ac6-84e3-52deff43. ..   1/ 5
    Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 133 of 185 Page ID
                                      #:187

 8/7/2020                                        Snyder to Sell Hls Marketing Firm for $2 Billion - The Washington Post




                         AB other companies got into the bidding, Snyder said he decided to make
                         the sale because a new round of marketing industry mergers was beginning,
                         and "we wanted to be an organization that controlled our own destiny."

                        In December, Snyder hired the investment firm Deutsche Banc Alex. Brown
                        to solicit offers. Other bidders, sources said, included the U.S. advertising
                        firm Omnicom Groupseek and an Internet company whose identity has not
                        been learned. WPP dropped out as the price climbed.

                        Snyder said he chose Havas based not just on its offered price but on the
                        ability of the companies to blend together. With no conflicting clients and a
                        need on Havas's part for stronger direct marketing capability, "the sum of
                        both together really winds up being a tremendous powerhouse," Snyder
                        said.

                        Following the deal, Havas will have $2.2 billion in annual sales and 20,000
                        employees in 75 countries. Nearly half of its business will be in the United
                        States, up from about 30 percent for Havas today. Snyder Communications'
                        revenue totaled $465 million over the nine months ended in September.

                        Havas said it plans $3 million worth of job cuts at Snyder's Bethesda
                        headquarters, which employs about 700 workers. Snyder said those moves
                        will involve only a small number of people in departments that overlap with
                        the new company, such as regulatory reporting and legal affairs.

                        The transaction has been approved by the boards of both firms. Pending
                        regulatory approval and the vote of shareholders, the companies expect the
                        deal to close by the middle of the year.

                       The deal includes four basic Snyder entities: the advertising firm Arnold
                       Communications, which created the campaign for the new Volkswagen
                       Beetle; Bounty SCA Worldwide, a marketing services firm; Brann
                       Worldwide, which is the world's biggest direct-marketing business; and
                       Snyder's 17 percent interest in Circle.com, a recently formed Internet
                       services unit based in Baltimore.




                                                                                                         .        ,-, JJ> "'{
https://\w,w.washinglonpost.com/archive/business/2000/02/22/snyder-lo-sell-his-markeling-firm]i~:fbillio!}e~b34bd::~e-~ac:-84e3-52deff43...   2/5
     Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 134 of 185 Page ID
                                       #:188

 8/7/2020                                         Snyder to Sell His Marketing Firm for $2 Billion - The Washington Post




                         Snyder would remain at the helm of his company only until the deal closes,
                         preparing for the transition. "Then I'm going to evaluate my options," he
                         said. "Obviously, I've been paying a lot of attention to the Redskins and will
                         continue to do so."

                         Vvhile he said he was "not going to be full time to the Redskins," he said he
                         was anxious to have more time to prepare for this spring's draft of college
                         players.

                         The deal "gives me a little more time, but that wasn't the driver for this," he
                         said.

                         Football was on his mind during negotiations, though. Snyder said that
                         Havas Chairman and chief executive Alain de Pouzilhac owns a rugby team
                         in France. At a dinner in New York, the two men exchanged jerseys. "I told
                         him he better become a Redskins fan," Snyder said.

                        Snyder; his sister Michele, the company's president; and several other key
                        executives are expected to launch a new business venture once the Havas
                        deal is concluded. Snyder remains co-chairman ofVentiv Health Inc., a
                        health-care marketing company spun off from Snyder Communications last
                        year.

                        Snyder also noted his involvement on the boards at Children's Hospital and
                        the Center for Missing and Exploited Children, as well as with several New
                        York investment partnerships.

                        Otherwise, Snyder was vague about his intentions. "I think in my lifetime I
                        will be involved in many a commercial venture," he said. "What really
                        excites me is two things: The business community ... and second and most
                        important is to win a Super Bowl for the Redskins."

                        Snyder is known for his demanding, relentless business drive. He started
                        Snyder Communications after raising--and losing--several million dollars of
                        investors' money in a unsuccessful college magazine venture. He then began
                        focusing on an around-the-clock marketing push on Fortune 500
                        companies.


                                                                                                               c:          ·y

https:l/www.washingtonpost.com/archive/business/2000/02/22/snyder-to-sell-his-marketing-firm-for-2-billion/deab34bd-2e3e-4ac6-84e3-52deff43...   3/5
     Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 135 of 185 Page ID
                                       #:189
  81712020                                         Snyder to Sell His Marketing Firm for $2 Billion - The Washington Post




                          He and a small staff tackled any assignment they could bluster their way
                          into, from distributing diapers to marketing long-distance telephone
                          services for non-English-speaking immigrants.

                          In 1996, he took Snyder Communications public. Through three stock
                          offerings, Snyder raised $626 million and used that money to buy more
                          than a dozen advertising and marketing companies.

                         At its peak in 1998, revenue had grown tenfold to more than $800 million.
                         Snyder Communications had become the largest direct-marketing firm in
                         the world, a major contract seller for drug companies, and a
                         communications manager for corporations such as International Business
                         Machines Corp., Gillette Co. and Kellogg Co.

                         But while Snyder's revenue has steadily grown, the company's stock value
                         has been in decline since its acquisition spree died off in 1998.

                         To help revive the company's standing on Wall Street, Snyder reorganized
                         last fall. He spun off its health-care marketing division to form Ventiv
                         Health and consolidated Internet services into a subsidiary called
                         Circle.com, which has its own publicly traded "tracking stock."

                         None of these moves revived the Snyder stock, however. In April 1998, a
                         share of Snyder was selling for more than $53; in October 1999 following
                         the spinoffs, the stock hit a low of less than $9 a share.

                         "The moves created a lot of confusion [among investors], and in a high-
                         growth market, confusion doesn't help you," said Snyder Chief Financial
                         Officer Clay Perfall.

                        The stock price issue left the company founder greatly frustrated, associates
                        said, and unhappy at financial analysts' speculation that his attention to his
                        business had been distracted by his passion for the Redskins. That primed
                        the pump for a sale when the outside bidders arrived.


                                                                   ~O Comments




                                                                                       TRlJE (:():PY
https://i.wrw.washingtonpost.com/arcl1ive/business/2000/02/22/snyder-to-sell-his-marketing-firm-for-2-billion/deab34bd-2e3e-4ac6-84e3-52deff43...   4/5
      Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 136 of 185 Page ID
                                        #:190
 8/7/2020                                         Snyder to Sell His Marketing Firm for $2 Billion - The Washington Post




                                                    ( ',    a
                                                             (


                                                                    Get this offer now




                                                                                            TT
h\tps:/NNIW.washingtonpost.com/archive/business/2000/02/22/snyder-to-sell-his-marketing-firm-for-2-bitlion/deab34bd-2e3e-4ac6-84e3-52deff43...   5/5
      Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 137 of 185 Page ID
                                        #:191

  8/7/2020                                                    Full List: The World's 50 Most Valuable Sports Teams Of 2018




                                          Jul 18, 2018, 10:36am EDT



                                         Full List: The World's 50
                                         Most Valuable Sports
                                         Teams Of 2018
                                                            Kurt Badenhausen Forbes Staff
                                                            SportsMoney
                                                           I cover spo,·ts business with rm·e dips into b-sclwols, local economies



                                         @ This article       is more than 2 years old.


                                         The World Cup and NBA free agency have dominated
                                         the sports headlines this month. Soccer and basketball
                                         are global sports with incredible growth prospects,
                                        thanks to their international reach. More than three
                                        billion people tune in to watch the World Cup every four
                                        years. Nike uses NBA stars like LeBron James and Kevin
                                        Durant to pitch the wares of the sports giant around the
                                        globe.

                                        But despite the global popularity of basketball and
                                        soccer, American football is still ldng on the financial
                                        ledger. The NFL lands 29 teams among the 50 most
                                        valuable sports teams in the world (only the Bills,
                                        Bengals and Lions missed the cut from the NFL).
                                        Football ranks well ahead of basketball (8 teams), soccer
                                        (7 teams) and baseball (6 teams).

                                                                                               ,.,     f .J        ,( ,.'()p·y
                                                                                                                         ..,, ·-- .-
                                                                                                1 ·1;1
                                                                                                   ......           /.,   ~




hllps :/fv.N.m. for bes .co m/s ites/ku rtbade nh au sen/2018/07 / 18/ful 1-li sHhe-wo rid s-50-most-valuab!e-sports-teams-of-2018/#6f5f6dd 76b0 e   1/6
      Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 138 of 185 Page ID
                                        #:192
  81712020                                                Full List: The World's 50 Most Valuable Sports Teams Of 2018




                                       Dallas Cowboys owner Jerry Jones and his star running back Ezekiel
                                       Elliott.   2017 GETTY IMAGES




                                      The NFL is still the dominant sport in the world's
                                      biggest economy. Thirty-seven percent of Americans
                                      picked football as their favorite sport to watch in the
                                      latest Gallup Poll. Football is clown from it's peak of 43%
                                      a dozen years ago, but it still crushes basketball (11%),
                                      baseball (9%) and soccer (7%).

                                          Recommended For You                                                                      A




                                         The Big Ten And Connecticut: A Tale Of Two Realities In College
                                         Footba11

                                         Major League Baseball's Pandemic Strategy Proves That A Non-
                                         Bnbble Can Indeed Burst
                                         Ex-NHL Star Chris Pronger's Boutique Travel Company Wants To
                                         Help Athletes Recharge



                                     TV networks pay billions to satisfy viewers wanting NFL
                                      action. NFL teams evenly divvied up $8.2 billion, or
                                      $255 million per team, last season from shared league


                                                                                            TRtJE. c: ()PY.
https ://www. for bes. con1'siles/kurtbadenh ausen/2018/0 7/ 18/full-li sHhe-wo rid s-50-most-valuable-sports-teams-of-2O18/#6f5f6d d76b0e   216
      Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 139 of 185 Page ID
                                        #:193
 8/7/2020                                                    Full List: The World's 50 Most Valuable Sports Teams Of 2018




                                         revenue, with TV rights deals from CBS, NBC, Fox,
                                         ESPN and DirecTV the bulk of the money. Factor in a
                                         salary cap that restricts player costs to 50% ofleague
                                         revenue and NFL owners are minting money with
                                         average profits of $101 million per team in the sense of
                                         earnings before interest, taxes, deprecation and
                                         amortization.

                                        Below is a breakdown of the world's 50 most valuable
                                        sports franchises. Click here for more on the top teams.

                                        Rank, Team, Value, 1-Year change (Sport)

                                        1.   Dallas Cowboys, $4.8 billion, 14% (NFL)

                                        2. Manchester United, $4.123 billion, 12% (Soccer)

                                        3. Real Madrid, $4.09 billion, 14% (Soccer)

                                        4. Barcelona, $4.064 billion, 12% (Soccer)

                                        5. New York Yankees, $4 billion, 8% (MLB)

                                        6. New England Patriots, $3. 7 billion, 9% (NFL)

                                        7. New York Knicks, $3.6 billion, 9% (NBA)

                                       8. Los Angeles Lakers, $3.3 billion, 10% (NBA)

                                       8. New York Giants, $3.3 billion, 6% (NFL)

                                       10. Golden State Warriors, $3.1 billion, 19% (NBA)




                                                                                             1 ·r,,
                                                                                            r.1     ,r 1· 'I'/
                                                                                               J~•. \\, ,.•
                                                                                                                     ():p·y
ht! ps: /fw..WJ. forbes. com/sites/kurtbad en ha usen/2018/07 / 18/full-li st -the-wo rlds-50-mos 1-va!uab!e-sports-teams-of-2018/#6f5f6dd 76b0e   3/6
      Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 140 of 185 Page ID
                                        #:194
 81712020                                                  Full List: The World's 50 Most Valuable Sports Teams Of 2018




                                        10. Washington Redskins, $3.1 billion, 5% (NFL)

                                       12. Bayern Munich, $3.063 billion, 13% (Soccer)

                                       13. San Francisco 49ers, $3.05 billion, 2% (NFL)

                                       14. Los Angeles Dodgers, $3 billion, 9% (MLB)

                                       14. Los Angeles Rams, $3 billion, 3% (NFL)

                                       16. Chicago Cubs, $2.9 billion, 8% (MLB)

                                       17. San Francisco Giants, $2.85 billion, 8% (MLB)

                                       17. Chicago Bears, $2.85 billion, 6% (NFL)

                                       19. Boston Red Sox, $2.8 billion, 4% (MLB)

                                       19. Houston Texans, $2.8 billion, 8% (NFL)

                                       21. New York Jets, $2.75 billion, 0% (NFL)

                                       22. Philadelphia Eagles, $2.65 billion, 6% (NFL)

                                      23. Chicago Bulls, $2.6 billion, 4% (NBA)

                                      23. Denver Broncos, $2.6 billion, 8% (NFL)

                                      25. Miami Dolphins, $2.575 billion, 8% (NFL)

                                      26. Green Bay Packers, $2.55 billion, 9% (NFL)

                                      27. Boston Celtics, $2.5 billion, 14% (NBA)

                                      27. Baltimore Ravens, $2.5 billion, 9% (NFL)


                                                                                         rp     ]"=>    y T r,'       ( '     .'-(
                                                                                          _I,     _'\,. t_,. J .. I   -,,.,    J.

https :11\WNI.forbes.com/sites/kurtbadenhausen/2018/07/ 18/fu\1-li st-th e-worlds-50-mo st-val uable-spo rts-teams-o f-2018/#6f 5f6d d76b0e   416
       Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 141 of 185 Page ID
                                         #:195
  8/7/2020                                                 Full List: The World's 50 Most Valuable Sports Teams Of 2018




                                        29. Atlanta Falcons, $2.475 billion, 16% (NFL)

                                        30. Manchester City, $2,474 billion, 19% (Soccer)

                                        31. Pittsburgh Steelers, $2,45 billion, 9% (NFL)

                                       32. Seattle Seahawks, $2-425 billion, 9% (NFL)

                                       33. Minnesota Vikings, $2,4 billion, 9% (NFL)

                                       34. Oakland Raiders, $2.38 billion, 13% (NFL)

                                       35. Indianapolis Colts, $2.375 billion, 9% (NFL)

                                       36. Brooklyn Nets, $2.3 billion, 28% (NBA)

                                       36. Carolina Panthers, $2.3 billion, 11% (NFL)

                                       38. Los Angeles Chargers, $2.275 billion, 9% (NFL)

                                       39. Arsenal, $2.238 billion, 16% (Soccer)

                                       40. Houston Rockets, $2.2 billion, 33% (NBA)

                                      41. Los Angeles Clippers, $2.15 billion, 7% (NBA)

                                      41. Arizona Cardinals, $2.15 billion, 6% (NFL)

                                      43. New York JVIets, $2.1 billion, 5% (MLB)

                                      43. Kansas City Chiefs, $2.1 billion, 12% (NFL)

                                      45. Jacksonville Jaguars, $2.075 billion, 6% (NFL)

                                      46. Chelsea, $2.062 billion, 12% (Soccer)



                                                                                           '.rR.lJE C'.C):PY
hit ps :I/www.forbes.com/sites/kurtbadenhausen/2018/07/ 18/ful 1-list-lhe-wo rid s-50-most-va Iuable-s ports-tea ms-of-201 B/#6f5f6dd 76bOe   5/6
       Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 142 of 185 Page ID
                                         #:196
 8/7/2020                                                   Full List: The World's 50 Most Valuable Sports Teams Of 2018




                                         47. Tennessee Titans, $2.05 billion, 2% (NFL)

                                        48. New Orleans Saints, $2 billion, 14% (NFL)

                                        49. Tampa Bay Buccaneers, $1.975 billion, 10% (NFL)

                                        50. Cleveland Browns, $1.95 billion, 5% (NFL)

                                        More Reading:

                                        The Dallas Cowboys Lead The World's Most
                                        Valuable Sports Teains 2018

                                        The World's Highest-Paid Athletes

                                        The World's Richest Sports Tean1 Owners

                                        Follow me on Twitter or Linkedln. Send me a
                                        secure tip.
                                                    Kurt Badenhausen

                                                    [ ----~---]
                                                       Follow
                                                      ------

                                        I am a senior editor at Forbes and focused mainly on the
                                        business of sports and our annual franchise valuations. I also
                                       spend a lot of my time digging into what athletes ... Read More

                                        Site Feedback        Tips       Corrections        Reprints & Permissions        Terms        Privacy

                                        © 2020 Forbes Media LLC. All Rights Reserved.            Report a Security Issue          AdChoices

                                                                                 ADVERTISEMENT




                                                                                      •1•nYJ"U
                                                                                       ~ .l"·· '(,_, ),,
                                                                                                       _j
                                                                                                               ()PY
https: //vwNI. forbes .com/s ites/ku rtbadenh ausen/2018/0 7/18/full-list-the-world s-50-most-va Iuable-s po rts-teams-of-2 O18/#6 f5f6d d76b0e   6/6
     Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 143 of 185 Page ID
                                       #:197
8/7/2020                               Daniel Snyder Lauded as Astute Businessman and Committed Philanthropist - entreprenerd.net




                          ENTRC::PRFN C::RD. NET                                                                  llOME         AflOUT          PPlVACY POUCY
                          Entrepreneurs can be nerds too




                          Daniel Snyder Lauded as Astute Businessman and Committed
                          Philanthropist
                          POSTED ON      t,u,,usr .\,   ;,q;,(; BY !'iHlY




                          Businessman Daniel Snyder represents the quintessential-' ·r·,               ,-,r /. Born on November 23, 1964 in Ma1yland, Daniel
                          Marc Snyder is the son of Arlette and Gerald Seymour "Gerry" Snyder. His father was a freelance writer who penned intriguing content
                          for National Geographic and United Press International.

                          After attending elementary school in Silver Spring, Maryland, Dan Snyder's schooling continued in Henley-on-Thames, a small town
                          adjacent to London. He attended private school from ages 12 to 14 before traveling to Queens, New York to live with his grandmother.
                          Finally, Snyder moved back to Maryland with his family. He graduated from Charles W. Woodward High School in Rod ville, Ma1yland.

                          At age 17, fledgling, "                        ; and his father launched a business that marketed bus trip packages to Philadelphia,
                          Pennsylvania. The duo targeted their efforts to Washington Capitols' fans who wanted to watch their hockey team face off in
                          Philadelphia. The event didn't tmfold as planned, introducing Snyder to the vagaries of the business world.



                          Multifaceted Career

                          After a brief foray into the academlc arena, Dan Snyder !eft the University of Maryland, College Park at age 20. Shortly afterward, this
                          resourceful young entrepreneur launched a jet.Jeasing b11siness. He ueoted an alternative method of transporting college students to
                          Fort Lauderdale and Caribbean destinations during spring break weeks.

                          Encouraged by his jet-leasing results, Daniel Snyder acquired funding from real estate mogul Mortimer Zucker man, and launched a
                          college student magazine called Campus USA. Following an auspicious beginning, the magazine closed three years later due 10
                          Insufficient advertising revenues. By that time, hov:ever, Snyder had forged a beneficial relationship with the wcll·connected
                          Zuckerman.

                         At age 2S, Daniel Snyder's next business venture took shape. Buoyed by the rise of segmented marketing, he and his sister Michele
                          established Snyder Communications LP, a company that placed prominent companies' ads on businesses' interior display boards.
                          Doctors' offices and college campt1ses were their first target markets.

                         This innovative business concept proved extremely successful. Snyder and his sister expanded the operation through organic methods
                          and strategic acquisitions. One prominent target market included major United States' airports' private airer aft lounges, popular with
                         well-heeled pilots and their guests.


                          Next, Snyder Communications became a major player in tile outsourced marketing industry. The company added datobase marketing,
                         direct marketing. and sponsored information displays to its services. Field sales, call centers, and proprietary product sampling
                          rounded out its repertoire.

                          In September 1996, Snyder Communications debuted its initial public offering. With this action, 32·year-o!d Daniel Snyder became the
                         youngest-ever CEO of a New York Stock Exchange·listed company.

                         Snyder Communications continued to expand through a series of aggressive acquisitions. By 1998, the company had over $1 billion in
                         annual revenues and carried over 12,000 employees on its books.

                          In April 2000, the French advertising and ma1 keting services group Havas purchased Snyder Communlcations in an all.stock transaction
                         valued at more than US$2 billion. At tbe time, thls was the largest transaction in the advertising/ma1 keting industry's history.

                          Business Accomplishments

                         Football has always been a part of Daniel Snyder's life. He is a longtime··;/,;        ", d y,n·. J.w. and attended numerous Sunday
                         afternoon games with his father at RFK Stadium, the team's former home.




                                                                                             TRYJE <
                                                                                                   ". . '..
                                                                                                          (,. ·,., 'f:J
                                                                                                                    X
                                                                                                                        y
hllps:/Jw..W1.entreprenerd.neUdaniel-snyder-lauded-as-astule-businessman-and·committed-philanthropisU                                                                1/4
      Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 144 of 185 Page ID
                                        #:198
 8/7/2020                                  Daniel Snyder Lauded as Astute Businessman and Committed Philanthropist - entreprenerd.net




                            ENTREPP[NERD NET                                                                                     ~','   ,'
                           Entrepreneurs can be nerds too


                                                            Solo 100 ml Unisex Perfume I SKINN
                                                            Skinn




                           Following the death of former owner Jack Kent Cooke, Dan Snyder jumped at the chance to                                             and
                          their then two-year-old stadiu1n. In May 1999, the packages $800 million price tag made it the most expensive transaction in spar ting
                           history.

                          Afterward, Dan Snyder renamed the stadium FedEx Field, obtaining $207 rnillion in naming rights revenues from the package shipping
                          giant. Snyder also entered into several lucrative sponso1 ship deals, and increased the number of club seats and suites. Collectively,
                          D,1niel Snyder's revenue enhancement strategies have proven very succe~;sful, more than doubling the Redskins' revenues through
                          2014.

                          Dan Snyder also launched a plan for airing the Washington Redskins' games on Washington, D.C.-ma1ket radio stations. !n July 2006, his
                          Red Zebra Broadcasting launched three sports radio stations, followed by tile purchase of other mid-Atlantic regional radio stations.

                          In February 2007, Daniel Snyder further expanded hls reach with an announcement that his RedZone Capital f1rrn would purchase the
                          nationally recognized Johnny Rockets diner chafn. 111 2013, his firm sold this 1950s,therned restaurant business to Sun Capital Partners.

                          Phllanthroplc Efforts

                          ! ,.   ;( l :-,c; ·'· , has long embraced the value of philanthropy. He has demonstrated this enchiring commitment by giving back to his
                          local, national and international communities. His$ I million contribution provided assistance to September 1I attack victims.

                          Snyder has also made significant donations to victims of three na111ral disasters. In 2004, Dan Snyder stepped up to pay the shipping
                          costs for charitable food donations to people affected by the tsunami In Thailand and Indonesia. In 2005, he donated $600,000 to help
                          Hurricane Katrina victims.

                          In 2016, Snyder played a key role in the Hurricane Matthew disaster relief efforts. Using his private plane, he sent emergency supplies
                          to The Bahamas. He a\so provided much.needed medical supplies to Port-au-Prince, Haiti's Hospital Bernard Mevs.

                          Danie! Snyder has also dernonstrated his commitment to charitable causes in the Washington, D.C. region. For many years, he has
                          supported the well-known Youth For Tomorrow oiganization.Joe Gibbs, former Redskins head roach and Pro Football Halt of Fame
                          member, established this well·regarded entity. tn April 201 O, Dan Snyder receiVed Youth For Tomorrov/s Distinguished Leader Award
                          for his rnany contributions.

                          Snyder also desired to provide resources and opportunities to area Tribal Communities. In 2014, he established the Washington
                          Redskins Original Americans Foundation to accomplish those goals.

                          Dan Snyder has also demonstrated ongoing support for the Washington Children's Hospital, the National Center for Missing and
                          Exploited Children (NCMEC), and other organliatlons. In May 2014, the N0,1EC presented Snyder and his wife Tanya with the Charles
                         B. Wang International Children's Award for their untiring efforts to assist endangered children.

                         Personal Profile

                         In 1994, Daniel Snyder married former fashion model Tanya Ivey. The couple has two daughters and a son together. In May 2008,
                         Tanya began treatment for breast cancer. Following that life.changing experience, Tanya became a national spokesperson for breast
                         cancer awareness.

                         Read more about Dan Snyder here:; ·                                   •,,I
                           n,.1,,    .1;,,,




                                                                                            r.l' "!" r 1· l-;'
                                                                                               • • .">'<., (,_,   ,.•.   I
                                                                                                                             (


htlps:/NNN/.entreprenerd.neUdaniel-snyder-lauded-as-aslute-businessman-and-committed-philanthropisU                                                                   2/4
      Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 145 of 185 Page ID
                                        #:199
 817/2020                                                        The World's Most Valuable Sports Teams 2020




                                                                                                               GETTY IMAGES/ FORBES
                                                       DAILY COVER       !   "170,974   views I Ju I 31,
                                                                    2020, 06:30arn EDT


                                                                  Kurt Badenhausen Forbes Staff
                                                                  Sports Money
                                                                  I cover sporls business with rare dips
                                                                  into b-sclwo[s, local economies




                                                                  Fans are
                                                                  stuck at
                                                                   home,
                                                                seasons are
                                                                at risk, and
                                                                 revenue •1s
                                                               plummeting.
                                                               Things might
                                                                   seem
                                                                terrible for
                                                               professional

                                                                                             .k, T. ·r
                                                                                        'I ' ..          ('~           y
htlps ://w.wt. forbes .co mlsite s/kurtbadenh ausen/2020/07 /31 /lhe-wo rlds-most-va!u able-sports-teams-2020/# 19d37b963c74          1128
      Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 146 of 185 Page ID
                                        #:200
  8/7/2020                                                          The World's Most Valuable Sports Teams 2020




                                                                     sports, but
                                                                     amazingly
                                                                     most of the
                                                                     world's top
                                                                     franchises
                                                                      are worth
                                                                      more this
                                                                     yearthan
                                                                         last.



                                                           fyou're wondering just


                                                   I      how panden1ic-resistant the
                                                          world's leading sports
                                                 franchises are, look no further than
                                                 Fred Wilpon's New York Mets. The
                                                 Amazin's, the No.                2   team in Major
                                                 League Baseball's most valuable
                                                 market, were put in play by Wilpon
                                                 in February after nearly two decades
                                                 of ownership, putting them on track
                                                 to be the first big-market Major
                                                 League Baseball franchise to be sold
                                                 in eight years.

                                                 They are hardly a crown jewel.
                                                Wilpon was reluctant to keep pace
                                                with the league's rising payrolls,
                                                leaving the Mets without a World



http s: I/www. fo rbes. com/sites/kurtbad enha use n/2020/0 7/31 /the-wo rids-most -va Iuable-s parts-tea ms-2020/# 19d 37b963c74   2/28
      Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 147 of 185 Page ID
                                        #:201
  81712020                                                        The World's Most Valuable Sports Teams 2020




                                                 Series win since 1986 and bleeding
                                                 cash long before the coronavirus
                                                 eliminated more than half the season
                                                 and all of the franchise's stadium
                                                 revenues.

                                                 That hasn't stopped an all-star list of
                                                 buyers from kicking the tires,
                                                 including hedge-fund titan Steve
                                                 Cohen and private-equity guru Josh
                                                 Harris, one of whom will likely encl
                                                 up paying more than $2 billion for
                                                the franchise, one of 57 teams worth
                                                 at least that amount. A decade ago,
                                                there was only one that came even
                                                close: U.K. soccer club Manchester
                                                United, which was the most valuable
                                                team on earth in              2010      at $1.83
                                                billion.

                                                That honor now belongs to
                                                the Dallas Cowboys, who top
                                                the Forbes ranking of the 50 Most
                                                Valuable Sports Teams for the fifth
                                                straight year, at $5.5 billion, edging
                                                out the $5 billion New York Yankees.
                                                For Cowboys owner Jerry Jones and
                                                New York's Steinbrenner family, it
                                               may as well be paper profit. Only one



                                                                                           01··, ·;7     Tj·-- 'a' (' {) ·o
                                                                                                 J_,,.,. t,,, .Li ' ..
                                                                                                                    •S   .R.
                                                                                                                             Y
https ://IMNW. fo rbes. comlsites/ku rtbadenhause n/2020/07/31 /the-world s-most-va lua hie-sports-tea ms-2020/# 1Od 37b963c74   3128
       Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 148 of 185 Page ID
                                         #:202
 8/7/2020                                                         The World's Most Valuable Sports Teams 2020




                                                 team in the top 35-MLB's Los
                                                 Angeles Dodgers, in 2012-has
                                                 changed hands in the past decade,
                                                 which explains how the Mets, No. 41
                                                 at $2,4 billion, became one of the
                                                 hottest tickets in sports.




                          Two-time Cy Young Award winner Jacob De Grom will almost certainly have a new
                          boss signing his checks next season on his five-year, $137.5 million contract.                         RICH

                          SCHULTZ/ GETTY IMAGES



                                                "There is no lack of multi-billionaires
                                                that want to get into the sports
                                                business right now," says Sal
                                                Galatioto, whose namesake
                                               investment firm has handled team
                                               transactions for the Chicago Cubs,
                                               the Golden State Warriors, the
                                               Philadelphia 76ers and other
                                               marquee sports properties. "People


                                                                                                                           ·1
                                                                                                                            \;

https :/NNN/. forbes.com/site s/kurtbad en hau sen/2020/0 7/31 /lhe-wo rlds-most-va Iuable-s ports-teams-2020/# 19d3 7b963c 74          4/28
      Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 149 of 185 Page ID
                                        #:203
 8/7/2020                                                            The World's Most Valuable Sports Teams 2020




                                                   will pay a premium. They buy these
                                                   teams not just on the numbers, but
                                                   on the brand value."

                                                   That value is dominated by the NFL,
                                                   even after a ten-year run by the NBA
                                                   lifted its average team value nearly
                                                   sixfold, more than any other U.S.
                                                   sports league. Football claims 27
                                                   spots on the ranking, a reflection not
                                                   only of its massive stadium draws
                                                   but also its TV appeal. Of the 100 top
                                                   broadcasts in 2019, 88 were sporting
                                                   events and 73 were NFL games. The
                                                   NFL's current U.S. TV rights are
                                                  worth $6.5 billion on average per
                                                  year, a number expected to nearly
                                                  double in a new deal currently being
                                                  hashed out, according to sports
                                                  media consultant Lee Berke of LHB
                                                  Sports. To help afford it, Fox even
                                                  backed out of a 12-year deal to
                                                  broadcast golfs U.S. Open, with the
                                                  savings expected to help bankroll a
                                                  potential $2 billion-a-year NFL deal.

                                                  The NBA comes second with nine
                                                  teams on the list, including three in
                                                 the top five-the New York Knicks



                                                                                             'f        u
hit ps: If'.t.Nlw. forbes. com/sites/ku rtbaden 11 ausen/2020/07 /31 /the-wortds- most-valu ab!e-sports-tea ms-2020/# 19d 37b963 c74   5/28
      Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 150 of 185 Page ID
                                        #:204
 8/7/2020                                                         The World's Most Valuable Sports Teams 2020




                                                 ($4.6 billion), the Los Angeles
                                                 Lakers ($4.4 billion) and the Golden
                                                 State Warriors ($4.3 billion)-with
                                                 the Brooklyn Nets in hot pursuit
                                                 after Alibaba billionaire Joe Tsai
                                                 finalized a $3.3 billion deal for the
                                                 franchise and operating rights to the
                                                 Barclays Center last year. Three
                                                 European soccer teams cracked the
                                                top ten this year, led by Real Madrid
                                                at $4.2 billion. The NHL is a no-
                                                show once again, vvhich is not
                                                su11)l'ising for a league whose lower-
                                                tier teams are passed around like
                                                joints at a Grateful Dead show,
                                                including five Arizona Coyotes sales
                                                in 15 years.

                                                The pain worsens even further down
                                                the food chain. Stakes held by
                                                limited partners of major teams
                                                already come with a discount of 20%
                                                or more to controlling stakes and
                                                could face pressure if some partners
                                               begin looking to offload their
                                               interests to raise cash for other
                                               businesses that may be ailing
                                               because of the spread of Covid-19. A
                                               number of minor league baseball



                                                                                              TR.lJ r:              -() Y
http s: I/www. forbes. com/s ites/ku rtbaden hausen/2020/07 /31 /the-wortd s-most-valua ble-sports-tea ms-2020/# 19d 37b963c74   6/28
       Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 151 of 185 Page ID
                                         #:205
 81712020                                                            The World's Most Valuable Sports Teams 2020




                                                   unlikely to be moved. The Cowboys
                                                   delivered Jones operating profits of
                                                   $420       million in         2018.      While that is a
                                                   record for a sports franchise, the
                                                   league average is               $102      million,
                                                   which is why its average ownership
                                                   tenure is four decades, with only one
                                                   team changing hands in the past five
                                                   years, a backlog of demand that is far
                                                   from being met.

                                                   "It could take 30 years," says
                                                   Galatioto, who knows at least half a
                                                   dozen multi-billionaires looking to
                                                   buy an NFL franchise. "That scarcity
                                                  factor holds values up."


                                                       1. Dallas Cowboys (NFL)




                                                  ©ICON SPORTSWIRE (A DIVISION OF XML TEAM SOLUTIONS) ALL

                                                  RIGHTS RESERVED




                                                  Value: $5.5 billion
                                                  Owner: Jerry Jones



                                                                                               TR.tJ                         p·y
hllps ://vAWI. forbes. com/s ites/ku rt bad en hausen/2020/0 7/31 /the-worlds-mos t-va Iua ble-s ports-team s-2 020/# 19d 37b963 c74   8128
      Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 152 of 185 Page ID
                                        #:206
  8/7/2020                                                        The World's Most Valuable Sports Teams 2020




                                                                                                                                51
                                                 Year Purchased: 1989

                                                 Price Paid: $150 million




                                                     2. New York Yankees
                                                     (MLB)

                                                Value: $5 billion
                                                Owner: Steinbrenner family

                                                Year Purchased: 1973

                                                Price Paid: $8.8 million



                                                    3. New York Knicks (NBA)


                                                Value: $4.6 billion
                                                Owner: Madison Square Garden
                                                Company

                                                Year Purchased: 1997

                                                Price Paid: $300 million




                                                   4. Los Angeles Lakers
                                                   (NBA)

                                               Value: $4.4 billion

                                                                                            TRlJ
htlps: I!www.forbes.com/s ites/ku rt bad enhaus en/2020/0 7/31 /the-worlds-most-vatua b!e-spo rts-teams-2020/# 1Od 37b963c 74        9128
      Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 153 of 185 Page ID
                                        #:207
 8/7/2020                                                        The World's Most Valuable Sports Teams 2020




                                                Owner: Jerry Buss Family Trusts,
                                                Philip Anschutz

                                                Year Purchased: 1979, 1998

                                                Price Paid: $20 million, $268
                                                million




                                                    5. Golden State Warriors
                                                    (NBA)


                                                Value: $4.3 billion
                                                Owner: Joe Lacob, Peter Guber

                                               YearPurchased:2010

                                                Price Paid: $450 million



                                                   6. Real Madrid (soccer)




                                               GETTY IMAGES




                                               Value: $4.24 billion
                                               Owner: club members




                                                                                              ()PY
hltps: I/vNNI. forbes. co m/sites/ku rtbadenhausen/2020/0 7/31 /the-worlds- most-valuable-sports-tea ms-2020/# 19d 37b963c74   10/28
       Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 154 of 185 Page ID
                                         #:208
 81712020                                                            The World's Most Valuable Sports Teams 2020




                                                   teams are on the verge of bankruptcy
                                                   while Vince McMahon's XFL startup
                                                   folded after suspending its season in
                                                   March.




                                                 The pandemic shutdown hasn't been
                                                 good for any owner, but the ones
                                                 holding on to the top brands are


                                                                                 TI{ lJ ·n           c: C) p y
htt ps ://WN-.v. forbes. com/sites/ku rtb ad enhausen/2020/07/31 /the-worlds· mos t-va lua b1e-s parts-tea ms-2020/# 19d 37b963c 74   7/28
      Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 155 of 185 Page ID
                                        #:209
 8/7/2020                                                           The World's Most Valuable Sports Teams 2020




                                                  Year Purchased: not applicable




                                                      7. New England Patriots
                                                      (NFL)

                                                  Value: $4.1 billion
                                                  Owner: Robert Kraft

                                                  Year Purchased: 1994

                                                  Price Paid: $172 million



                                                      8. Barcelona (soccer)

                                                 Value: $4.02 billion
                                                 Owner: club members

                                                 Year Purchased: not applicable



                                                     9. New York Giants (NFL)


                                                 Value: $3.9 billion
                                                 Owner: John Mara, Steven Tisch

                                                 Year Purchased: 1925, 1991

                                                 Price Paid: $500, $150 million



                                                                                                'X'      'fr
https: //www. forbe s. co m/sites/1<.u rtbadenh ause n/2020/0 7/31 /the-wortd s-most-va 1uable-s ports-teams-2020/# 19d 37b963c74   11128
      Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 156 of 185 Page ID
                                        #:210
 8/7/2020                                                         The World's Most Valuable Sports Teams 2020




                                                     10. Manchester United
                                                     (soccer)

                                                 Value: $3.81 billion
                                                 Owner: Glazer family

                                                Year Purchased: 2005

                                                 Price Paid: $1.4 billion




                                                    11. Los Angeles Rams (NFL)

                                                Value: $3.8 billion
                                                Owner: E. Stanley Kroenke

                                                Year Purchased: 2010

                                                Price Paid: $750 million



                                                    12. San Francisco 49ers
                                                    (NFL)

                                                Value: $3.5 billion
                                               Owner: Denise DeBartolo & John
                                               York

                                               Year Purchased: 1977



                                                                              TPrri··,
                                                                               ••   ·-'·   .,   -!
                                                                                                     c'c·)·o·v
                                                                                                     '··"·'t .t
                                                                                                              - ••


https ://www. forbes. com/sites /ku rtbaden t1 ausenf2020/07/31 /the-wo rlds·most-vatua ble-sports-tea ms-2020/# 19d 37b963c74   12/28
     Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 157 of 185 Page ID
                                       #:211
 817/2020                                                          The World's Most Valuable Sports Teams 2020




                                                 Price Paid: $13 million



                                                     13. Chicago Bears (NFL)

                                                 Value: $3.45 billion
                                                 Owner: McCaskey family

                                                 Year Purchased: 1920

                                                 Price Paid: $100



                                                     14 (tie). Los Angeles
                                                     Dodgers (MLB)




                                                GETTY IMAGES




                                                Value: $3.4 billion
                                                Owner: Guggenheim Baseball
                                                Management

                                                Year Purchased: 2012

                                                Price Paid: $2 billion




                                                                                            C)PY
hllps: IJwww. fo rbes .com/s ites/ku rtb act enhaus en/2020/07I31 /the-worlds-most-vatu abte-sports-teams-2 020/# 19d3 7b963c74   13/28
      Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 158 of 185 Page ID
                                        #:212

 8/7/2020                                                          The World's Most Valuable Sports Teams 2020




                                                      14 (tie). Washington
                                                      Football Team (NFL)


                                                  Value: $3.4 billion
                                                  Owner: Daniel Snyder

                                                  Year Purchased: 1999

                                                  Price Paid: $750 million




                                                     16. Boston Red Sox (MLB)

                                                 Value: $3.3 billion
                                                 Owner: John Henry, Thomas
                                                 Werner

                                                 Year Purchased: 2002

                                                 Price Paid: $380 million



                                                     17 (tie). Chicago Bulls
                                                     (NBA)


                                                Value: $3.2 billion
                                                Owner: Jerry Reinsdorf

                                                Year Purchased: 1985




                                                                     'I'R.lJE                 ()PY
hit ps:l /'MMv. forbes .com/s ites/kurtbad enhau se n/2020/07/31 /the-worlds-most-valu abte-sp orts-tea ms-2020/# 19d3 7b963c 74   14/28
        Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 159 of 185 Page ID
                                          #:213
 8/7/2020                                                            The World's Most Valuable Sports Teams 2020




                                                    Price Paid: $16.2 million




                                                       17 (tie). Chicago Cubs
                                                        (MLB)

                                                   Value: $3.2 billion
                                                   Owner: Ricketts family

                                                   YearPurchased:2009

                                                   Price Paid: $700 million



                                                       17 (tie). New York Jets
                                                       (NFL)

                                                  Value: $3.2 billion
                                                  Owner: Johnson family

                                                  Year Purchased: 2000

                                                  Price Paid: $635 million




                                                      20 (tie). Boston Celtics
                                                      (NBA)

                                                  Value: $3.1 billion


                                                                         'f ·1.1 ·rd..
                                                                         . ···'-
hllps :INI\WI. forbe s. co mis ites/kurtbad enha use n/2020/0 7/31 /lhe-wortd s-mos 1-va lua ble-s ports-teams-2020/# 19d 37b963 c74   15/28
       Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 160 of 185 Page ID
                                         #:214
  81712020                                                          The World's Most Valuable Sports Teams 2020




                                                   Owner: Wycliffe & Irving
                                                   Grousbeck, Robert Epstein,
                                                   Stephen Pagliuca

                                                   Year Purchased: 2002

                                                   Price Paid: $360 million




                                                       20 (tie). Houston Texans
                                                       (NFL)




                                                  GETTY IMAGES




                                                  Value: $3.1 billion
                                                  Owner: Janice McNair

                                                  Year Purchased: 1999

                                                  Price Paid: $600 million




                                                      20 (tie). San Francisco
                                                      Giants (MLB)


                                                 Value: $3.1 billion
                                                 Owner: Charles Johnson



                                                                   'I'R.[JE C:()PY
https :/ fw..WJ. for bes .co m/si tes/ku rtbaden hausen/2020/07 /31 /the-worlds-most-valua ble-sporls-tea ms-2020/# 19d 37b963c 74   16128
      Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 161 of 185 Page ID
                                        #:215
 8/7/2020                                                         The World's Most Valuable Sports Teams 2020




                                                 Year Purchased: 1993

                                                 Price Paid: $100 million




                                                     23. Philadelphia Eagles
                                                     (NFL)

                                                Value: $3.05 billion
                                                Owner: Jeffrey Lurie

                                                Year Purchased: 1994

                                                Price Paid: $185 million



                                                    24. Bayern Munich
                                                    (soccer)


                                                Value: $3.02 billion
                                               Owner: club members

                                               Year Purchased: not applicable




                                                    25. Denver Broncos (NFL)

                                               Value: $3 billion
                                               Owner: Pat Bowlen Trust



                                                                                      '()I;Y
https:/NNN/. to rbes. comfsites/kurtbad enha usen/2020/0 7/31 /the-worlds-most-valu able-sp arts-team s-2 020/# 19d 37b963c74   17/28
      Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 162 of 185 Page ID
                                        #:216
  81712020                                                            The World's Most Valuable Sports Teams 2020




                                                    Year Purchased: 1984

                                                    Price Paid: $78 million




                                                        26. Oakland Raiders (NFL)

                                                   Value: $2.9 billion
                                                   Owner: Mark Davis

                                                   Year Purchased: 1966

                                                   Price Paid: $180,000




                                                       27. Green Bay Packers
                                                       (NFL)

                                                  Value: $2.85 billion
                                                  Owner: shareholder-owned

                                                  Year Purchased: 1921

                                                  Price Paid: $100




                                                      28. Pittsburgh Steelers
                                                      (NFL)




                                                          TR.lJ                    ()PY
hi Ip s: /NNN/. forbes. com/s ites/ku rtbaden 11 au sen/2020/0 7/31 /the.worlds- mos 1-valua ble-sports-tea ms-2 020/# 19d 37b963c74   18128
      Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 163 of 185 Page ID
                                        #:217
  8/7/2020                                                           The World's Most Valuable Sports Teams 2020




                                                   GETTY lt.1AGES




                                                   Value: $2.8 billion
                                                   Owner: Daniel Rooney Trust,
                                                   Arthur Rooney II

                                                   Year Purchased: 1933

                                                   Price Paid: $2,500




                                                       29. Seattle Seahawks
                                                       (NFL)


                                                  Value: $2.78 billion
                                                  Owner: Paul G. Allen Trust

                                                  Year Purchased: 1997

                                                  Price Paid: $194 million



                                                      30. Miami Dolphins (NFL)


                                                 Value: $2.76 billion
                                                 Owner: Stephen Ross



                                                             'fl<lJE ('.()PY
http s: I /w.WI. for bes. com/si tes/kurtbad enhau sen/202 0/07 /31 /lhe-world s-most-va lu abte-s ports-teams-2020/# 19d 37b963c74   19/28
       Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 164 of 185 Page ID
                                         #:218
 8/7/2020                                                            The World's Most Valuable Sports Teams 2020




                                                   YearPurchased:2008

                                                    Price Paid: $1.1 billion




                                                        31. Atlanta Falcons (NFL)

                                                   Value: $2.755 billion
                                                   Owner: Arthur Blank

                                                   Year Purchased: 2002

                                                   Price Paid: $545 million



                                                       32. Baltimore Ravens
                                                       (NFL)

                                                  Value: $2.75 billion
                                                  Owner: Stephen Bisciotti

                                                  Year Purchased: 2004

                                                  Price Paid: $600 million




                                                      33. Minnesota Vikings
                                                      (NFL)

                                                  Value: $2.7 billion



https ://w,.WJ, fo rbes. com/s ites/ku rt bad enha use n/202 0/0 7/31 /lhe-worlds-most-va lua ble-sp orls-teams-2020/# 19d 37b963c74   20/28
       Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 165 of 185 Page ID
                                         #:219
 8/7/2020                                                        The World's Most Valuable Sports Teams 2020




                                                 Owner: Zygmunt Wilf

                                                 YearPurchased:2005

                                                 Price Paid: $600 million




                                                     34. Manchester City
                                                    (soccer)




                                                GETTY IMAGES




                                                Value: $2.69 billion
                                                Owner: Sheikh Mansour bin Zayed
                                                Al Nahyan

                                               Year Purchased: 2008

                                                Price Paid: $385 million



                                                   35. Indianapolis Colts
                                                   (NFL)

                                               Value: $2.65 billion
                                               Owner: James lrsay

                                               Year Purchased: 1972

                                                                                        C)F'Y
hit ps: INNN/. forbes.co m/si tes/kurtbadenh ausen/2020107 /31 /the-worlds-most-valu ab!e-sports-tea ms-2020/# 19 d37b963c 74   21/28
      Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 166 of 185 Page ID
                                        #:220
 8/7/2020                                                        The World's Most Valuable Sports Teams 2020




                                                Price Paid: $14 million




                                                    36. Los Angeles Clippers
                                                    (NBA)

                                                Value: $2.6 billion
                                                Owner: Steve Ballmer

                                                Year Purchased: 2014

                                                Price Paid: $2 billion



                                                    37. Chelsea (soccer)

                                               Value: $2.58 billion
                                               Owner: Roman Abramovich

                                               Year Purchased: 2003

                                               Price Paid: $233 million




                                                   38 (tie). Brooklyn Nets
                                                   (NBA)

                                               Value: $2.5 billion
                                               Owner: Joseph Tsai


                                                                               TH.lJE             c:op·y
https: f/www. for bes. com/s iteslku rtbadenha usen/2020/07 /31 /the-worlds-most-valuable-sports-tea ms-2020/# 19d3 7b963c74   22/28
      Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 167 of 185 Page ID
                                        #:221
  8/7/2020                                                         The World's Most Valuable Sports Teams 2020




                                                  Year Purchased: 2019

                                                  Price Paid: $3.3 billion




                                                      38 (tie). Los Angeles
                                                      Chargers (NFL)

                                                  Value: $2.5 billion
                                                  Owner: Dean A. Spanos

                                                 Year Purchased: 1984

                                                 Price Paid: $72 million




                                                     40. Houston Rockets
                                                     (NBA)




                                                GETTY IMAGES




                                                Value: $2.48 billion
                                                Owner: Tilman Fertitta

                                                Year Purchased: 2017



                                                                                     'T R.lJ 11,
hltps ://www.forbes.com/si tes/ku rtbadenha usen/202 0/07 /31 /lhe-wo rids- most-va lua ble-s ports-tea ms-2020/# 19d 37b963c 74   23/28
      Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 168 of 185 Page ID
                                        #:222
 8/7/2020                                                          The World's Most Valuable Sports Teams 2020




                                                  Price Paid: $2.2 billion




                                                      41 (tie). Carolina Panthers
                                                      (NFL)

                                                 Value: $2.4 billion
                                                 Owner: David Tepper

                                                 YearPurchased:2018

                                                 Price Paid: $2.28 billion



                                                     41 (tie). Dallas Mavericks
                                                     (NBA)

                                                 Value: $2.4 billion
                                                Owner: Mark Cuban

                                                Year Purchased: 2000

                                                 Price Paid: $280 million




                                                    41 (tie). New York Mets
                                                    (MLB)

                                                Value: $2.4 billion


                                                                                                           ,~, ,·, ··1·:; ·y
                                                                                       rr J{ ~J ri:\
                                                                                            . ·. Y · •
                                                                                                           ~\_-~   i, .. ~· .,.   '



https :/Jw.W/. forb es. com/s ites/kurtbade nhaus en/2020/07 /31 /the-world s-most-valu ab!e-sports-te ams-2020/# 19d 37b963c74       24/28
       Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 169 of 185 Page ID
                                         #:223
  8/7/2020                                                         The World's Most Valuable Sports Teams 2020




                                                 Owner: Fred & Jeff Wilpon, Saul
                                                 Katz

                                                 Year Purchased: 2002

                                                 Price Paid: $391 million




                                                     44. Jacksonville Jaguars
                                                     (NFL)

                                                 Value: $2.33 billion
                                                 Owner: Shahid Khan

                                                 Year Purchased: 2011

                                                 Price Paid: $770 million




                                                     45. Kansas City Chiefs
                                                     (NFL)

                                                Value: $2.3 billion
                                                Owner: Lamar Hunt Family

                                                Year Purchased: 1960

                                                Price Paid: $25,000




                                                    46. New Orleans Saints
                                                    (NFL)

                                                                                                  •< { i·
                                                                                                r -., T                   P ",/
                                                                                                              r ·1 i,.,·, ,,f')
ht! ps ://www. forb es. com/s ltes/ku rtbadenhause n/2020/0 7/31 /lhe-worlds·most·Va lua ble-sportrteaf'ns~2 2bt# 19d371)963C74
                                                                                                                                J.
                                                                                                                                     25/28
       Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 170 of 185 Page ID
                                         #:224
  8/7/2020                                                         The World's Most Valuable Sports Teams 2020




                                                 GETTY IMAGES




                                                 Value: $2.28 billion
                                                 Owner: Gayle Benson

                                                 Year Purchased: 1985

                                                 Price Paid: $70.2 million



                                                     47. Arsenal (soccer)

                                                 Value: $2.27 billion
                                                 Owner: E. Stanley Kroenke

                                                Year Purchased: 2011

                                                Price Paid: $1.1 billion




                                                    48. Arizona Cardinals
                                                    (NFL)

                                                Value: $2.25 billion



ht tps: Itwww. fo rbes. com/sites/kurtbaden hausen/2020/07 /31 /lhe-wo rlds-most-v alua ble-sports-tea ms-2020/# 19d 37b963 c74   26/28
        Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 171 of 185 Page ID
                                          #:225
  8/7/2020                                                            The World's Most Valuable Sports Teams 2020




                                                    Owner: William Bidwill

                                                    Year Purchased: 1932

                                                    Price Paid: $50,000




                                                        49 (tie). St Louis Cardinals
                                                        (MLB)

                                                   Value: $2.2 billion
                                                   Owner: William DeWitt Jr.

                                                   Year Purchased: 1996

                                                   Price Paid: $150 million



                                                       49 (tie). Tampa Bay
                                                       Buccaneers (NFL)

                                                  Value: $2.2 billion
                                                  Owner: Glazer family

                                                  Year Purchased: 1995

                                                  Price Paid: $192 million


                                                  METHODOLOGY

                                                  The franchise values are based
                                                  on Forbes' published valuations



https:f/W\vw. for bes. co m/sile s/1<.u rt baden ha usen/2020/07/31 /the-worlds-mos t-va lua ble-sports-team s-2020/# 19d 37b963c 74   27/28
      Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 172 of 185 Page ID
                                        #:226
 8/712020                                                         The World's Most Valuable Sports Teams 2020




                                                 during the past 14 months, with
                                                 additional reporting by Mike
                                                Ozanian and Christina Settimi. The
                                                most recent soccer valuations were
                                                published in May 2019. Team values
                                                reflect enterprise values (equity plus
                                                debt). No teams from the NHL,
                                                Nascar, MLS or Formula One made
                                                the top 50. The highest-ranking
                                                franchise outside the NFL, the NBA,
                                                MLB and European soccer was
                                                hockey's New York Rangers, at 70th,
                                                with a value of $1.65 billion.

                                                Follow me
                                                on Twitter          01·   Linlcedln. Send me a
                                                secure tip.

                                                            Kurt Badenhausen


                                                I am a senior editor at Forbes and
                                                focused mainly on the business of sports
                                               and our annual franchise valuations. I also
                                               spend a lot of my time digging into what
                                               athletes ... Read More


                                                Site Feedback                  Tips             Corrections
                                                Reprints & Permissions                Terms           Privacy

                                                © 2020 Forbes Media LLC. All Rights Reserved.
                                                Report a Security Issue                          AdChoices




hllps :/Jw.Nw. forbes. co m/sites/kurtbadenhaus en/2020/07 /31 /the-wor!d s-most-valua b!e-sporls-teams-2020/# 19 d37b963c 74   28128
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 173 of 185 Page ID
                                  #:227




             IL')!'( /f,tWS:ctl!HlfY


             ,vashington Hedsldns ownel' Dan Snydel' faces
             sex tl'nflicldng allegations; Internet says, 'Ile
             was on Epstein's list'
             1/,,.,                       -''''-.'!·'''                                 . r, ..
                -1,,,,.,l,,,, .. ,,
             6/ P1a<1tin1 S3tbr
             l',)., ,,1'},, (;,,;,)/·,,
                                                                                    "




            lfotlonal rootb~II Lea01JO team Washington fledsklM' rna)or,ty 01•,nc1 Oarnel Sn)·der
            ha! found him~clf in trouble 1·ot agaii'l Md !11is time l!'s allegedly for sex !1~11kking.
            The rnlno1it~ sl1awholdNs MO apparent I'( IOO~ing at llri,1\jing him d<l\·m citing
            ,nopp1optiJte Jnd unch3~!0 behwlor as 011-0 of the nt11or reJson~.


            Although \hero t1as be(!n M o!/1d1I mention of thh major cJ(>velopn-ient and h~s
            appal!!htly only boon teased as 11 'c1itappoln!lng n1M5' by tho Wil$hington Po~t. a
           ~ pago           IIJs rnve;iled Ont tho puti1:c;ition i; JII set to u~,k do,•;n on DJnk,1 .:ind
            oo lhll h()Will bo forced to give up his shMe in the l(l~,n iosuhing rn hi~ ,emM:iL
            Ail(!g('diy, Jay Groden, La11y Hoss and [tic SchaHer .:II(' io ttOIJblo loo.


           D,inie! had b\'.'on al HI<' C\'.'flt('r ot •irnilM contco·,N~ios back in th11 d~y ll hon the
           ROd$kins cheoll.::adm6 woro ~on! off !o CoSlil Rica 101 J WC<'k·long liip th3t
           lnc!udcd topless pl1o!oshoot$. !n .:i     !~ story, 6CYCl.:il unnlincdgill& ~trnrod
           dotJ1le(l accounts of v,hnt went down ~t the rnsort they wmo put up in. This was
           followod by     a ~pato t,f accusations ag)inst the, Rod>kins' man:ig~mnnt toarn that
           thoy wor/J plrnplr,g out Ch(!e/lt!aders to malo Spon~ors and sul!o holden. ·At ono o!
           my rricnd·$ shoots. 1','e w,:,ie bilsleallt S!Hndiog around her liko ~ hu1113r1 t,J1ricade
           lHicause ~he was hastc111y nJkC',i, so wo i!>uh:l ~.,:>ccp tho ou1s /10,n sc<,ing llN. • a
           ihce!loader told limos.


           Mca1w1h1le. tans aro coming down hard on DJniol and po~>,lbl~ hopir,g th:i! tho
           ~llcg~d nc·,·,5 ~tx,ut t,im being romovNI thC' to~m {.OffiM truo.


           'It's been the worst ruri spotts trijn(i11so or the last 20 yrs and one m~n Is to blame.
           l'1n suro It's J·,ilul.' a fon 1·11otl\ l'lhilc anon,01 stiafC'd: 'I ran't i•r·~<Jino htcu,llf
           any1hlng shor1 of dJn ~nydor slnglo twndodl·f runnlr,g tho WJ:t!~ir H,x tr al licking ring
           out of t11e re! locker rooms in lodo~ hold th~I could m~~c th.ii Ofg look ,~01so th~n
           they a\1c3dy huvc for years.·


          1,1,:>cam~hi!o, Olher u~M<, on tho iMof/\ct wofldOt<',d if lho a,ticlo wou!d bo about his
           alleged in•;<1!vomo11t in sc.: lrnUicKing ~s ono user wrote, ·o~n Sr11do11'1as Gox
           t1,11~cking? Yoilh I know he was J11 unl,1<.oablo as~ but I d.<.lr1't \hir,k ll 1·,01/d bo thJ\
           C'xtrof!lo. My god." Anothei Jdded. 'O;in SnydC'I. Tho WJ~lling\on Redskins 01~nor i~
          geltill\'.j popped l<lr sc~ lrMfidin<J.HO wg Qn [p3tcin'~ Ila( loo, We"W!l lWM knol'd\."


          MEA Wotf/JW!/Je (MEAWW) e-snoot !ndependenr/y vorif'j tile c/i/ms or auvsatlons
          being mado ,in tho lnlatnet.




                                                                                                                                    ·c)l'Y
                                                                ENTERTA!NMEIIT                     NEW$      6V6SCR1BE
                                                                                                                   .,,   u   ((,]
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 174 of 185 Page ID
                                  #:228




                                      LIST OF URL's/WEBLINKS                                                   rs
      )1 ttps :// rnea ww. co l_l_l[~l'.!l.Sh i11 gt o n-rcc!sk ins-o wncr-dan-sn yd cr-lo-s tcp,-do~~TL:
      owing-to-sex-trafficking-al legations- fan-reactions

      h tt ps ://mea ww. com/was! 1i_i1 Qt 011 .. reel ski ns-da n- sn y.<l~r.::.i.e..ffi:.01.:_epste in -sex ua I-
      ha rrasrn en t-sex -tra ffi ck ing:scanda 1-na me-change

      https://rneaww .com/wash ington-redskins-cheerleaders-2013 -cos ta- rica-
      esco rts-top Iess-ph o to-shoot -clan iel -rnarc-sn ycler




                                                                        I~ c·, () n ·y
                                                               TR..1...
                                                                    J ', ·-· · i: ··
   Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 175 of 185 Page ID
                                     #:229




Sent: Thursday, July 23, 2020 9:54 AM
To: 1cmacedo@arelaw.com 1 <cmacedo@arelaw.com>
Subject: MEAWW

Charles, thanks for the return call yesterday. My client is willing to agree to take no action on the below articles if
they are removed promptly, and MEAWW provides us with the name(s) of the person(s) or entity/ies that retained it
to post these articles. Please advise. All rights are reserved in the meantime. Thanks.

https://meaww.com/washington-redskins-owner-dan-snyder-to-step-down-owing-to-sex-trafficking-allegations-fan-
reactions
https:(/meaww.com/washington-redskins-dan-snyder-jeffrey-epstein-sexual-harrasment-sex-trafficking-scandal-
name-change
https://meaww.com/washington-redskins-cheerleaders-2013-costa-rica-escorts-topless-photo-s~lOot-daniel-rnarc-
snyder
https ://www. face book. com/9170994 5169403 3/posts/4 2806 7309 2003 30 2/?d=n
https://www.facebook.com/97923517883564 7/posts/3172807712811705/?d=n
https://www.facebook.com/97923517883564 7/posts/317035437305 7039/?d=
ht t ps://www, facebook.com/917099451694033 /posts/ 4 2843 27454971199/?d=n




Jordan W. Siev
ReedSmith LLP
599 Lexington Avenue
New York, New York 10022
212.205.6085
Jsiev@reedsmith.com
Fax 212.521.5450
Bio: http://www.reedsmith.com/jordan siev/


".
This E-mail, along with any attachments, is considered confidential and may well be legally privileged. If you have
received it in error, you are on notice of its status. Please notify us immediately by reply e-mail and then delete this
message from your system. Please do not copy it or use it for any purposes, or disclose its contents to any other
person. Thank you for your cooperation.
Disclaimer Version RS.US.201.407.01


COVID-19 ALERT: Our temn is fnlly functioning and working rmwtely until stny nt home orders
permit our return to the offke.


This e-mail transmission and any attachments are intended only for the party to whom it is addressed and may
contain privileged or confidential information. If you are not the intended recipient, you are hereby notified that any
use, dissemination or copying of this e-mail is prohibited. If you have received this e-mail in error, please contact the
sender immediately by return e-mail or by telephone (212-336-8000) and delete all copies of the material. Thank you.




                                                             1
                                                                     ·r     TJE C'.()I'Y
  Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 176 of 185 Page ID
                                    #:230




On Jul 24, 2020, at 2:44 PM, Siev, Jordan W. <JSicv@RecdSmilh.com> wrote:

Charles, can you let me know if you will be representing MEAWW on this? Thanks.


Jordan W. Siev
Reec1Smith LLP
599 Lexington Avenue
New York, New York 10022
212.205.6085
/s/ev@reeclsmith.com
Fax 212.521.5450
Bio: http://www.reedsmith.com/jorclan siev/




                                                      1

                                                                 TRlJli'. (~C)P"Y
  Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 177 of 185 Page ID
                                    #:231




From: Charles R. Macedo <cmacedo@ARELAW.com>
Sent: Friday, July 24, 2020 2:46 PM
To: Siev, Jordan W.<JSiev@ReedSmith.com>
Subject: Re: MEAWW

EXTERNAL E-MAIL - From cmacedo@ARELAW.com

Jordan:

I have not yet heard back from the client.

I will hy following up again.

Best regards,

Charley
    Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 178 of 185 Page ID
                                      #:232




From: Alysha Tharani <alysha@meawwworld.com>
Sent: Friday, July 24, 2020 3:21 PM
To: Siev, Jordan W.<JSiev@ReedSmith.com>
Cc: Nirnay Chowdhary <nirnay@meawwworld.com>; Charles R. Macedo <cmacedo@arelaw.com>
Subject: MEAWW - Ref to Redskins articles & posts

EXTERNAL E-MAIL - From alysha@meawwworld.com

Hey Jordan,

Hope yon are well mid keeping safe under such times.

We received word from Charles about the issue your client has with the mentioned articles and facebook
posts. \Ve did crosscheck to see if yon had tried to communicnte directly through any of our mentioned
email ids on our website for concerns to ensure we did not miss out on any conununication from your end.
However we could not find any.

In the light of your communication with Charles, we have obliged with your request and done the needful.
Please feel free to check on the same. We are not aware of any person/ entity retained from our end to post
the same.

If there are any other concerns, please email me directly.

Thanks & take care,


Media Entertainment Arts       Alysha Tharanl
World Wide
                           I   Chief Communications Officer




                                                              ...
This E-mail, along with any attachments, is considered confidential and may well be legally privileged. If you have
received it in error, you are on notice of its status. Please notify us immediately by reply e-mail and then delete this
message from your system. Please do not copy it or use it for any purposes, or disclose its contents to any other
person. Thank you for your cooperation.
                                                                                                Disclaimer Version R.S.US.201.407.01




                                                                               ""J-
                                                                               L           () y
  Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 179 of 185 Page ID
                                    #:233




 From: Charles R. Macedo <cmacedo@ARELAW.com>
Sent: Wednesday, July 29, 2020 4:52 PM
To: Siev, Jordan W.<JSiev@ReedSmith.com>
Cc: Alysha Tharani <alysha@rneawwworld.com>
Subject: Re: MEAWW • Ref to Redskins articles & posts

EXTERNAL E-MAIL· Prom cmacedo(i'1)AREf ,AW.com

Hi I am not cu1wntly representing meaww in this matter. Please comnmnicnte directly with Alyssa.

Charles R. Macedo
Amster, Rothstein & Ebenstein LLP
90 Park Avenue
New York NY 10016
Gen 212 336 8000
Pax 212 336 8001
www.arelaw.c01n

cmacedo@melaw.com
Dir 212 336 8074
Cell 914 419 8070

COVID-19 ALERT: Our team is fully functioning mul working remotely until stny nt home orders
permit our return to the office. To rench Charley l\face<lo, please use his emnil
(cmnce<lo@arelaw.com) or cell (914 419 8070). Be safe!




On Jnl 29, 2020, at 4:39 PM, Siev, Jordan W.<JSiev@lreedsmith.com> wrote:


Charles, let me know when you can discuss this today. Thanks.


Jordan W. Siev
ReedSmith LLP
599 Lexington Avenue
New York, New York 10022
212.205.6085
/slev@reedsm/t/J.com
Fax 212.521.5450
Bio: http://www.reedsmith.com/jordan sievl




                                                                •·n .? r Tr1. C'
                                                                 .I .L..            ... ..l' ·y
                                                                               .... ()        .
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 180 of 185 Page ID
                                  #:234




               IN THE HIGH COURT OF DELHI AT NEW DELHI
                (ORDINARY ORIGINAL CIVIL JURISDICTION)
                         C.S. (OS) No. OF 2020

     IN THE MATTER OF:
     Daniel Snyder, Through his SPA Holder                          ... Plaintiff
                                         Versus
     Eleven Internet Services LLP & Ors.                         .... Defendants

     AFFIDAVIT UNDER SECTION 65 A AND SECTION 65 B OF THE
     INDIAN EVIDENCE ACT, 1872 OF COL. (RETD.) BHUSHAN LAL,
     AGED ABOUT 54 YEARS, S/0 SH. B.D SAPRA, SPA HOLDER FOR
     PLAINTIFF HAVING ITS OFFICE AT 105A, INDRAPRAKASH
     BUILDING, 21 BARAKHAMBA ROAD, NEW DELHI-llOOOlNEW
     DELHI-110001


     I Bhushan Lal, the Deponent herein, do solemnly affirm and declare as
     under:

     1.       I am the SPA Holder for the Plaintiff duly authorized vide SPA dated

          05.08.2020 executed at United States of America in the above suit

          and competent to swear this affidavit. It was the part of my

          responsibility to download relevant information pertaining to the

          subject matter of the present suit including documentation available on

          third party websites. Additionally it was also a part of my responsibility

          to maintain emails and other documents as electronic records in the

          form                 of              word                documents/PDF
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 181 of 185 Page ID
                                  #:235




           Images/JPEG/GIF/DMP/TIFF/M[CROFILM/COMPUTER

           GENERATED M[CRO FICHE. These electronic records have been

           stored and maintained on a computer using a printer, both of which are

           in my lawful control. I certify that the said computer system and

           printer used for printing the documents mentioned herein below are in

           good working condition and nothing has happened so as to affect the

           authenticity of such electronic records.

     2.    I say and submit that the printouts of the following documents are being

           filed in support of the instant suit:

              a) Copy         of       internet       printouts        from         the      website

                 https :// mea ww. com/wash ingto n-recl skins-own er-cl an-sn yd er-to-

                 step-d own-ow ing-to-sex-t raffi eking-allegations-fan-react ions

                 showing news article published on the Defendant No. 2 website

              b) Copy         of      internet        printouts        from         the      website

                 https ://meaww .com/wash in gton-rcdskins-dan-snyder- jeffrey-

                 9.ps te in-sexu a 1-h atTa sm en t-sex -t ra ffi ck in g-sca ncl a1-na111 e-ch ang e

                 showing news article published on the Defendant No. 2 website.

             c) Copies of internet printouts                  from      the website         of The

                 Washingtonian at the URL washingtonian.com/2006/09/0 I/the-
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 182 of 185 Page ID
                                  #:236




                 dan-snyder-you-dont-know/ showing news article establishing the

                 reputation of the Plaintiff.

              cl) Copies of internet printouts from the website of The Washington

                 at                              the                                URL

                 https://www.washingtonpost.com/archive/business/2000/02/22/

                 snyder-to-sel !-his-marketing-firm-for-2-b i11 ion/cleab34 bcl-2e3 e-

                 4ac6-84e3-52deff4364 b9/ showing news article establishing the

                 reputation of the Plaintiff.

              e) Copies of internet printouts from the website of Forbes at the

                 URL

                https://www.forbes.com/sites/kurtbadenhausen/2018/07 / l 8/full-

                 list-the-wor lcls-50-most-va Iuab Ie-s ports-teams-of-

                20 l 8/#679b6d2e6b0e showing news article establishing the

                reputation of the Plaintiffs football team.

             f) Copies      of     internet     printouts     from      the    website

                https ://www.entreprenercl.net/clanie 1-snycler-laucled-as-astute-

                bus inessman-anc!-commi tted-ph i lanthrop ist/      establishing   the

                reputation of the Plaintiff.

             g) Copies      of     internet     printouts     from     the    website

                https ://www.forbes.com/si tes/kmtbaclenhausen/2020/07 /3 I /the-
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 183 of 185 Page ID
                                  #:237




                                                                                  Q~2-

                  worl ds-most-va luabl e:~ports- tea ms-2020/115 5923 f6d3 c74

                  establishing the reputation of the football team owned by the

                  Plaintiff.


     3.    I state that the printouts of the aforementioned webpages were

           received on a computer which is under my control and the printouts

           produced are accurate and their contents have not been altered in any

           manner whatsoever. The computer output documents are an exact

           replica of the information contained on the webpages of which the

           printouts have been taken. I say that the computer which was used to

           take the printouts from the websites was not malfunctioning at the

           time of taking prints.


     4.    I say and submit that the copies of the following documents are being

           filed in support of the instant suit:

           a)    Copy of SPA elated 05.08.2020 executed in the USA in favor of

                 Col. (Retcl.) Bhushan Lal from Plaintiff

           b)    Email elated 23.07.2020 describing the correspondence between

                 the Lei. Counsels for the Plaintiff and the representative of the

                 Defendants      seeking    removal    of   the   impugned        news

                 articles/posts/ URL 's/weblinks further seeking information qua
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 184 of 185 Page ID
                                  #:238




                names of persons/entities who had engaged the Defendants to

                publish the impugned news articles/posts.

          c)    Email dated 24.07.2020 addressed by the Ld. Counsels for the

                Plaintiff to the counsels for the Defendants seeking information

                qua representation on behalf of the Defendants.

          d)    Email dated 24.07.2020 issued by the Ld. Counsels for the

                Defendants apprising the Lei. Counsels for the Plaintiff that

                they had not received requisite sanction from the Defendants.

          e)    Email elated 24.07.2020 aclclressecl to the Ld. Counsels for the

                Plaintiff from the representative of the Defendants i.e. Ms.

                Alysha Tharani apprising the Ld. Counsel for the Plaintiff that

                the impugned weblinks had been removed and that there was

                nothing further required to be done at the end of the

                Defendants.

          f)    Emails dated 29.07.2020 exchanged between the Lei. Counsels

                for the Plaintiff and Mr. Charles R. Macedo.

     5.   I state that the above-mentioned copies have been made from scanned

          documents of the original documents which are maintained on a

          computer over which I have lawful control. The printouts of the said

          documents are accurate and their contents have not been altered in any
Case 2:20-mc-00076-MWF-MRW Document 1-7 Filed 08/07/20 Page 185 of 185 Page ID
                                  #:239




            manner whatsoever. The afore-mentioned documents are an exact

           replica of the original documents.

     6.     I say that the computer which was used to take the printout of the

           aforementioned documents was not malfunctioning at the time of

           taking prints.




     I, Bhushan Lal, verify that the averments made in Para 1-6 of my affidavit

     are true to my knowledge, that no part of it is fa lse and nothing has been

     concealed therefrom.


     Verified at New Delhi on this 5111 day of August, 2020.


                                                                  DEPONENT
